      Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 1 of 312



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND
                          SOUTHERN DIVISION

VICKIE VETTER, CYNTHIA DEESE,
LEE SLAGLE, DALE SMITH,            Case No.
RHONDA STEVENS, NIKOLE
JORDAN, CURTIS PAYNE, STACEY       CLASS ACTION COMPLAINT
WOLLMAN, KAREN RAMBAT,
CATHERINE CARLBERG, SCOTT
DIAS, MARETTA LEITKA,
ANTHONY MALFI, LAWRENCE
PERLMUTTER, ANDREW ROSE,
DAVID SPARKS, JOAN KNUDSON,
ELLEN KOWITT, BURNEASE
RAGIN, GRETCHEN EHLE, PATRICE
MATTHEWS, KEVIN WALLS,
TONEKIA SHOWELL, DOREEN
WHELAN, ROBERT BLUESTONE,
KAREN DAVIS, RONALD MICHAEL
FESCHAK, DOROTHY ODIE, CAROL
OSTAPCHUK, EDWARD
SIPERSTEIN, MARIA WOOTEN,
CURTIS CUMMINGS, JON
GOLDBERG, LATAUSHA GRIFFIN,
DANIELLE HAYES, VIRGINIA
HOWELL, MONICA JOHNSON,
BEVERLY RICKS, THERESA SYKES,
FELICIA WALLACE, JEAN
WASKIEWICZ, JULIE
DUCHSHERER, BARBARA
ERICKSON, BEVERLY LOUK,
SHANE SOMERVILLE, KIANA
BELCHER, KEVIN BERRY, PETER
TAPLING, EDGAR VAYNSHTEYN,
AMBER HELTON, JULIE YOUNG,
JASON YOUNG, MARY JO JUREY,
MICHAEL RAPP, MARLON GAINES,
KUMAR RASHAD, SONJA SCOTT,
KYLE JASKI, ANGELA SONNIER,
MARJORIE WHEELER, DEBRA
WHIDDON, LINDA WINSEY,
RUTHANNE CARPENTER, MAY
DESROCHERS, JEFFREY KEMP,
MARK ROTONDI, KAREN RUSSELL,
JERI HOLT-MINTER, RICHARD
      Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 2 of 312



RYANS, MICHAEL BUNKER,
DEBRA MICHAUD, MICHAEL
BLICHER, GRAVES DE ARMOND,
MICHAEL FREELAND, STEVE
GAJEWSKI, ROBERT KAISER,
SUSAN MCINTOSH, JOEL ROSSON,
IRA WEINTRAUB, MELISSA WHITE,
CHARLES WILLIAMS, GERALD
WILLIAMS, DENNIS WOOLDRIDGE,
SUSAN BEVERLEY, NATHAN
FINNEY, EDWARD HANLEY,
SHEILA HARRISON, OLIVIA MAY,
JANLISA PARRIS, DARREL PARRIS,
JOE TAYLOR, SHAUN
YURTKURAN, HOLGER MEYER,
YVETTE BUTLER, SHELIA CANIPE,
DOROTHY DAVIS, MARK DUFFEY,
LINDA KITE, RICK SABATH, DEBRA
TALLEY, ERIC GAULT, CAROL
BLOOD, KATHLEEN CHRISTENSEN,
MICHELLE FEATHERSTONE, JACK
MILAM, LUCY KARL, TAMIKA
JACKSON, JUDY MILLS, CHRIS
MORRIS, LISA FREDERICKSON,
JOSEPH THRONEBERRY, EDWARD
BAKER, TANESHA BORADGIAK,
CRYSTAL CHAMBERS, LISA FRITZ,
LAURENE GALLWAY, PHYLLIS
HECKER, JEFFREY RAHN, ANNE
SANTO, VINCENT SAVARESE,
ANNE SAVARESE, CURTIS
WEAVER, BRAD BARRINGER,
ANGELA GRESH, CHALISE
MORRIS, DAVID MOYER,
DEIDRINELLE ROUSE, TAMIKA
SIMMONDS, SUSAN MULLINS,
SAMI DIFUNTORUM, STEVEN
OWENS, CHERYL CASTOR,
MICHAEL CASTOR, PRUDENCE
CONCERT-WHITE, SHAWN SEELEY,
MELISSA YURKANIN, RICARDO
VAQUER, MARY ELLEN DAVEY,
CHRISTOPHER PRATT, VANCE
EDWARD EICHELBERGER, JUSTIN
PALMER, DAVID SECRIST, JOHN
GILLILAND, CHARLES HANSON,



                                 2
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 3 of 312



AMANDA ARNOLD, DOUGLAS
BLAKE, CARLA ENGLE, JANICE
FRAZIER-SCOTT, BETSY GENTRY,
JANET WENDER, RONZELLA
WRIGHT-LOFTLY, DEANA
CANNON, KENNETH DAVIS, SCOTT
GIDEON, JERNARD GRIGGS,
DONNA HUGHES, PATRICIA
HUIZAR, SELMA RODRIGUEZ,
BRUCE SANDERS, BEVERLY
TOOKEY, JOHN WALLER,
JONATHAN DODART, RUTH
PATRICIA ROSADOS, RONALD
KOTZ, DAVID MELENDEZ, ASIM
PADH, MICHAEL RAIMONDI,
JENINNE PITTS, CHRISTOPHER
DAVIES, RIK LEWIS, CHRISTINA
OLSEN, JOHN SIMMONS, JODY
STEPHENS, GORDON THOMAS,
JEFFREY OELHAFEN, BRENDA
BURR, SARAH KORWAN, and KENT
SPENCE, individually and on behalf of
all others similarly situated,

      Plaintiffs,

v.

MARRIOTT INTERNATIONAL, INC.,

     Defendant.



              Amy E. Keller
                                                  James J. Pizzirusso
      DICELLO LEVITT & CASEY LLC
                                                   HAUSFELD LLP
         Ten North Dearborn Street
                                                  1700 K Street, NW
              Eleventh Floor
                                                       Suite 650
          Chicago, Illinois 60602
                                                 Washington, DC 20006
          Andrew N. Friedman
                                                   Melissa H. Maxman
 COHEN MILSTEIN SELLERS & TOLL PLLC
                                                COHEN & GRESSER LLP
        1100 New York Ave NW
                                               2001 Pennsylvania Ave. NW
               Suite 500
                                                        Suite 300
         Washington, DC 20005
                                                 Washington, DC 20006



                                        3
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 4 of 312



                           James Ulwick
                      KRAMON & GRAHAM PA
                     One South Street, Suite 2600
                     Baltimore, Maryland 21202

                        Plaintiffs’ Counsel
             Other Counsel Identified on Signature Pages




                              4
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 5 of 312



       The individual consumer identified below (collectively, “Plaintiffs”), individually and on

behalf of the Classes defined below of similarly situated persons, allege the following against

Defendant Marriott International, Inc. (referred to herein as “Marriott” or “Defendant”), parent

of Starwood Hotels & Resorts Worldwide, LLC (referred to herein as “Starwood”), for

Starwood’s failure to secure and safeguard its customers’ personally identifiable information

(“PII”) such as passport information, customers’ names, mailing addresses, and other personal

information, as well as credit and debit card numbers and other payment card data (“PCD”)

(collectively, “Personal Information”). Starwood collected this information at the time customers

registered on its website, checked-in to one of its hotels, used its Starwood Preferred Guest

program (the “Loyalty Program”), or used it at one of its dining or retail operations within its

hotels. Defendant knew this information presented a treasure trove of data to hackers, and should

have used reasonable measures to protect it. Defendant also failed to provide timely, accurate,

and adequate notice to Plaintiffs and other Class members (as defined below) that their data had

been compromised in the breach, as well as precisely what types of information were taken.

Plaintiffs suffered damages as a result of Defendant’s misfeasance, and overpaid Defendant as

they did not get the implicit data protection they expected when using Defendant’s services.


                                       INTRODUCTION

       1.      Marriott plays a central role in the modern travel industry as the world’s largest

hotel operator, with over 6,700 properties spanning over 130 countries and territories.

       2.      Beginning in or around 2014 (and perhaps even earlier) and continuing through

November 2018, hackers, exploiting vulnerabilities in Starwood’s network, accessed the guest

reservation system at Starwood hotels and stole guests’ Personal Information (the “Data

Breach”).


                                                 5
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 6 of 312



       3.      On November 30, 2018, Marriott acknowledged that an investigation had

determined that there was unauthorized access to the Starwood guest reservation database, which

contained guest information relating to reservations at Starwood properties on or before

September 10, 2018.

       4.      Marriott initially stated that the Data Breach impacted approximately 500 million

guests who made a reservation at a Starwood property. For approximately 327 million of these

guests, the information includes some combination of name, mailing address, phone number,

email address, passport number, Starwood Preferred Guest (“SPG”) account information, date of

birth, gender, arrival and departure information, reservation date, and communication

preferences. For some, the information also includes payment card numbers and payment card

expiration dates.

       5.      Subsequently, Marriott revealed that after removing duplicates, the Data Breach

impacted approximately 383 million guest records—making it the largest data loss in history.

This includes over 5 million unencrypted passport numbers and 8.6 million credit and debit

cards. Marriott has asserted it does not know who carried out the attack.

       6.      Marriott could have prevented this Data Breach. Numerous other hotel chains,

including Hilton, Starwood (previously), Kimpton, Mandarin Oriental, White Lodging (on two

occasions), and the Trump Collection, have been hit with similar data breaches. While many

retailers, banks, and card companies responded to recent breaches by adopting technology that

helps make transactions and databases more secure, Starwood and Marriott did not.

       7.      Marriott disregarded Plaintiffs’ and Class Members’ rights by intentionally,

willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its

data systems were protected, failing to take available steps to prevent and stop the Data Breach




                                             6
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 7 of 312



from ever happening, and failing to disclose to its customers the material facts that it did not

have adequate computer systems and security practices to safeguard customers’ Personal

Information. On information and belief, Plaintiffs’ and Class Members’ Personal Information

was improperly handled and stored, was unencrypted, and was not kept in accordance with

applicable, required, and appropriate cyber-security protocols, policies, and procedures. As a

result, Plaintiffs’ and Class Members’ Personal Information was compromised and stolen.

Plaintiffs therefore did not get the benefit of their bargain—implicit protection of their Personal

Information when transacting with the Defendant. Moreover, this same Personal Information

remains stored in Marriott’s computer systems. Plaintiffs and Class Members have an interest in

ensuring that their Personal Information is safe, and they are entitled to seek injunctive and other

equitable relief, including independent oversight of Marriott’s security systems.

                                JURISDICTION AND VENUE

       8.      This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d), because this is a class action in which the matter in

controversy exceeds the sum of $5,000,000, and Marriott is a citizen of a State different from

that of at least one Class member. This Court also has supplemental jurisdiction pursuant to 28

U.S.C. § 1367(a) because all claims alleged herein form part of the same case or controversy.

       9.      This Court has jurisdiction over Marriott as Marriott maintains its corporate

headquarters in this District and for the following reasons: Marriott makes decisions regarding

overall corporate governance and management with regards to the hotels that it owns or

manages, including the security measures to protect its customers’ Personal Information, in this

District; it is authorized to conduct business throughout the United States, including Maryland;

and it advertises in a variety of media throughout the United States, including Maryland. Via its




                                             7
          Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 8 of 312



business operations throughout the United States, Marriott intentionally avails itself of the

markets within this state to render the exercise of jurisdiction by this Court just and proper.

       10.     Venue is proper in this District under 28 U.S.C. §§ 1391(a) through (d) because

Marriott’s principal place of business is located in this District and substantial parts of the events

or omissions giving rise to the claims occurred in this District.

                                     NAMED PLAINTIFFS

       11.     The Plaintiffs identified below bring this action on behalf of themselves and those

similarly situated both across the United States and within their State or Territory of residence.

As with the rest of the hundreds of millions of victims of the Marriott data breach, Marriott,

through its actions described herein, leaked, disbursed, and furnished their valuable Personal

Information to unknown cyber criminals, thus causing them present, immediate, imminent, and

continuing increased risk of harm.

       12.     As used throughout this Complaint, “Personal Information” is defined as all

information exposed by the Marriott data breach, including all or any part or combination of

name, address, birth date, telephone number, email address, credit card number, or passport

number.

                                            ALABAMA

       13.     Plaintiff Cynthia Deese is a resident and citizen of the State of Alabama and a

frequent user of the Defendant’s Loyalty Program. Cynthia Deese provided her Personal

Information to the Defendant on the assumption that Defendant would keep her Personal

Information secure, employ reasonable and adequate security measures to ensure that hackers

would not compromise her Personal Information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her Personal Information was compromised by

the Data Breach. As a result of the Data Breach, Deese is taking measures that she otherwise


                                              8
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 9 of 312



would not have to take to ensure that her identity is not stolen and that her accounts are not

compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff

bargained for.

       14.       Plaintiff Lee Slagle is a resident and citizen of the State of Alabama and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least fifteen

years. Lee Slagle provided his Personal Information to the Defendant on the assumption that

Defendant would keep his Personal Information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his Personal Information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his Personal

Information was compromised by the Data Breach. As a result of the Data Breach, Slagle is

taking measures that he otherwise would not have to take to ensure that his identity is not stolen

and that his accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff

did not get what Plaintiff bargained for.

       15.       Plaintiff Dale Smith is a resident and citizen of the State of Alabama and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Dale Smith provided his Personal Information to the Defendant on the assumption that

Defendant would keep his Personal Information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his Personal Information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his Personal

Information was compromised by the Data Breach. As a result of the Data Breach, Smith is

taking measures that he otherwise would not have to take to ensure that his identity is not stolen

and that his accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff

did not get what Plaintiff bargained for.




                                            9
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 10 of 312



       16.     Plaintiff Rhonda Stevens is a resident and citizen of the State of Alabama and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least seven

years. Rhonda Stevens provided her Personal Information to the Defendant on the assumption

that Defendant would keep her Personal Information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her Personal Information, and

notify her promptly in the event of a breach. Defendant provided her email notice that her

Personal Information was compromised by the Data Breach. As a result of the Data Breach,

Stevens is taking measures that she otherwise would not have to take to ensure that her identity is

not stolen and that her accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

                                             ALASKA

       17.     Plaintiff Vickie Vetter is a resident and citizen of the State of Alaska and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eleven

years. Vickie Vetter provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Vetter is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                            ARIZONA

       18.     Plaintiff Karen Rambat is a resident and citizen of the State of Arizona and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.


                                             10
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 11 of 312



Karen Rambat provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Rambat is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                           ARKANSAS

       19.     Plaintiff Nikole Jordan is a resident and citizen of the State of Arkansas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Nikole Jordan provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Jordan is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       20.     Plaintiff Curtis Payne is a resident and citizen of the State of Arkansas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Curtis Payne provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Payne is taking measures that he otherwise would not


                                             11
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 12 of 312



have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       21.     Plaintiff Stacey Wollman is a resident and citizen of the State of Arkansas and a

frequent user of the Defendant’s Loyalty Program. Stacey Wollman provided her Personal

Information to the Defendant on the assumption Defendant would keep her information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

her information, and notify her promptly in the event of a breach. Defendant provided her email

notice that her information was compromised by the Data Breach. As a result of the Data Breach,

Wollman is taking measures that she otherwise would not have to take to ensure that her identity

is not stolen and that her accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

                                          CALIFORNIA

       22.     Plaintiff Catherine Carlberg is a resident and citizen of the State of California and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least four

years. Catherine Carlberg provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Carlberg is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       23.     Plaintiff Scott Dias is a resident and citizen of the State of California and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.


                                             12
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 13 of 312



Scott Dias provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Dias is taking measures that he otherwise would not have

to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       24.     Plaintiff Maretta Leitka is a resident and citizen of the State of California and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Maretta Leitka provided her to the Defendant on the assumption Defendant would keep her

information secure, employ reasonable and adequate security measures to ensure that hackers

would not compromise her information, and notify her promptly in the event of a breach.

Defendant provided her email notice that her information was compromised by the Data Breach.

As a result of the Data Breach, Leitka is taking measures that she otherwise would not have to

take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       25.     Plaintiff Anthony Malfi is a resident and citizen of the State of California and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Anthony Malfi provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Malfi is taking measures that he otherwise would not




                                             13
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 14 of 312



have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       26.     Plaintiff Lawrence Perlmutter is a resident and citizen of the State of California

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least

fifteen years. Lawrence Perlmutter provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Perlmutter is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       27.     Plaintiff Andrew Rose is a resident and citizen of the State of California and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Andrew Rose provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Rose is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       28.     Plaintiff David Sparks is a resident and citizen of the State of California and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.




                                             14
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 15 of 312



David Sparks provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Sparks is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                          COLORADO

       29.     Plaintiff Joan Knudson is a resident and citizen of the State of Colorado and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Joan Knudson provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Knudson is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       30.     Plaintiff Ellen Kowitt is a resident and citizen of the State of Colorado and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Ellen Kowitt provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Kowitt is taking measures that


                                             15
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 16 of 312



she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Ms. Kowitt was also the victim of identity theft in January and

February of 2018 as a result of the breach. Furthermore, as a result of the Data Breach, Plaintiff

did not get what Plaintiff bargained for.

                                        CONNECTICUT

       31.     Plaintiff Burnease Ragin is a resident and citizen of the State of Connecticut and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Burnease Ragin provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Ragin is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                            DELAWARE

       32.     Plaintiff Tonekia Showell is a resident and citizen of the State of Delaware and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Tonekia Showell provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Walls is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her


                                             16
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 17 of 312



accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       33.     Plaintiff Doreen Whelan is a resident and citizen of the State of Delaware and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Doreen Whelan provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Whelan is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                 DISTRICT OF COLUMBIA

       34.     Plaintiff Gretchen Ehle is a resident and citizen of the District of Columbia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least seventeen

years. Gretchen Ehle provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Ehle is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                           17
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 18 of 312



       35.     Plaintiff Patrice Matthews is a resident and citizen of the District of Columbia and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least fifteen

years. Patrice Matthews provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Matthews is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       36.     Plaintiff Kevin Walls is a resident and citizen of the District of Columbia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Kevin Walls provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Walls is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                            FLORIDA

       37.     Plaintiff Robert Bluestone is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Robert Bluestone provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security


                                             18
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 19 of 312



measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Bluestone is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       38.     Plaintiff Karen Davis is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Karen Davis provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Davis is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       39.     Plaintiff Ronald Feschak is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Ronald Feschak provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Feschak is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his




                                             19
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 20 of 312



accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       40.     Plaintiff Dorothy Odie is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least three years.

Dorothy Odie provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Odie is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       41.     Plaintiff Carol Ostapchuk is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Carol Ostapchuk provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Ostapchuk is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       42.     Plaintiff Edward Siperstein is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty-




                                             20
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 21 of 312



four years. Edward Siperstein provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Siperstein is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       43.     Plaintiff Maria Wooten is a resident and citizen of the State of Florida and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Maria Wooten provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Wooten is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                            GEORGIA

       44.     Plaintiff Curtis Cummings is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least fifteen

years. Curtis Cummings provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was


                                             21
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 22 of 312



compromised by the Data Breach. As a result of the Data Breach, Cummings is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       45.     Plaintiff Jon Goldberg is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty-two

years. Jon Goldberg provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Goldberg is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       46.     Plaintiff Latausha Griffin is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least four years.

Latausha Griffin provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Griffin is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her




                                           22
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 23 of 312



accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       47.     Plaintiff Danielle Hayes is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Danielle Hayes provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Hayes is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       48.     Plaintiff Virginia Howell is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eleven

years. Virginia Howell provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Howell is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                           23
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 24 of 312



       49.     Plaintiff Monica Johnson is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Monica Johnson provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Johnson is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       50.     Plaintiff Beverly Ricks is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Beverly Ricks provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Ricks is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       51.     Plaintiff Theresa Sykes is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Theresa Sykes provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure




                                             24
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 25 of 312



that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Sykes is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       52.     Plaintiff Felicia Wallace is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Felicia Wallace provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Wallace is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       53.     Plaintiff Jean Waskiewicz is a resident and citizen of the State of Georgia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Jean Waskiewicz provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Waskiewicz is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her




                                             25
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 26 of 312



accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                           HAWAII

       54.     Plaintiff Julie Duchscherer is a resident and citizen of the State of Hawaii and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Julie Duchscherer provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Duscherer is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                            IDAHO

       55.     Plaintiff Shane Somerville is a resident and citizen of the State of Idaho and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Shane Sommerville provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Sommerville is taking

measures that he otherwise would not have to take to ensure that his identity is not stolen and

that his accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did

not get what Plaintiff bargained for.


                                           26
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 27 of 312



                                            ILLINOIS

       56.     Plaintiff Kiana Belcher is a resident and citizen of the State of Illinois and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Kiana Belcher provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Belcher is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       57.     Plaintiff Kevin Berry is a resident and citizen of the State of Illinois and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eight years.

Kevin Berry provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Berry is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       58.     Plaintiff Peter Tapling is a resident and citizen of the State of Illinois and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least thirty-one

years. Peter Tapling provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security


                                             27
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 28 of 312



measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Tapling is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       59.     Plaintiff Edgar Vaynshteyn is a resident and citizen of the State of Illinois and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Edgar Vaynshteyn provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Vaynshteyn is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                           INDIANA

       60.     Plaintiff Amber Helton is a resident and citizen of the State of Indiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least three years.

Amber Helton provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Helton is taking measures that she otherwise would not


                                            28
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 29 of 312



have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       61.     Plaintiff Jason Young is a resident and citizen of the State of Indiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Jason Young provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Young is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       62.     Plaintiff Julie Young is a resident and citizen of the State of Indiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Julie Young provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Young is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                              IOWA

       63.     Plaintiff Barbara Erickson is a resident and citizen of the State of Iowa and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Barbara Erickson provided her Personal Information to the Defendant on the assumption


                                             29
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 30 of 312



Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Erickson is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       64.     Plaintiff Beverly Louk is a resident and citizen of the State of Iowa and a frequent

user of the Defendant’s Loyalty Program, having been a member for at least one year. Beverly

Louk provided her Personal Information to the Defendant on the assumption Defendant would

keep her information secure, employ reasonable and adequate security measures to ensure that

hackers would not compromise her information, and notify her promptly in the event of a breach.

Defendant provided her email notice that her information was compromised by the Data Breach.

As a result of the Data Breach, Louk is taking measures that she otherwise would not have to

take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                             KANSAS

       65.     Plaintiff Mary Jo Jurey is a resident and citizen of the State of Kansas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eleven

years. Mary Jo Jurey provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Jurey is taking measures that


                                             30
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 31 of 312



she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       66.     Plaintiff Michael Rapp is a resident and citizen of the State of Kansas and a

frequent user of the Defendant’s Loyalty Program. Michael Rapp provided his Personal

Information to the Defendant on the assumption Defendant would keep his information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

his information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Rapp is taking measures that he otherwise would not have to take to ensure that his identity is not

stolen and that his accounts are not compromised. Furthermore, as a result of the Data Breach,

Plaintiff did not get what Plaintiff bargained for.

                                           KENTUCKY

       67.     Plaintiff Kumar Rashad is a resident and citizen of the Commonwealth of

Kentucky and a frequent user of the Defendant’s Loyalty Program. Kumar Rashad provided his

Personal Information to the Defendant on the assumption Defendant would keep his information

secure, employ reasonable and adequate security measures to ensure that hackers would not

compromise his information, and notify him promptly in the event of a breach. Defendant

provided him email notice that his information was compromised by the Data Breach. As a result

of the Data Breach, Rashad is taking measures that he otherwise would not have to take to ensure

that his identity is not stolen and that his accounts are not compromised. Furthermore, as a result

of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       68.     Plaintiff Marlon Gaines is a resident and citizen of the Commonwealth of

Kentucky and a frequent user of the Defendant’s Loyalty Program. Marlon Gaines provided his


                                              31
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 32 of 312



Personal Information to the Defendant on the assumption Defendant would keep his information

secure, employ reasonable and adequate security measures to ensure that hackers would not

compromise his information, and notify him promptly in the event of a breach. Defendant

provided him email notice that his information was compromised by the Data Breach. As a result

of the Data Breach, Gaines is taking measures that he otherwise would not have to take to ensure

that his identity is not stolen and that his accounts are not compromised. Furthermore, as a result

of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       69.     Plaintiff Sonja Scott is a resident and citizen of the Commonwealth of Kentucky

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least ten

years. Sonja Scott provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Scott is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                           LOUISIANA

       70.     Plaintiff Kyle Jaski is a resident and citizen of the State of Louisiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Kyle Jaski provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data


                                             32
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 33 of 312



Breach. As a result of the Data Breach, Jaski is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       71.     Plaintiff Angela Sonnier is a resident and citizen of the State of Louisiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Angela Sonnier provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Sonnier is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       72.     Plaintiff Debra Whiddon is a resident and citizen of the State of Louisiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least fourteen

years. Debra Whiddon provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Whiddon is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                             33
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 34 of 312



       73.     Plaintiff Marjorie Wheeler is a resident and citizen of the State of Louisiana and a

frequent user of the Defendant’s Loyalty Program. Marjorie Wheeler provided her Personal

Information to the Defendant on the assumption Defendant would keep her information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

her information, and notify her promptly in the event of a breach. Defendant provided her email

notice that her information was compromised by the Data Breach. As a result of the Data Breach,

Wheeler is taking measures that she otherwise would not have to take to ensure that her identity

is not stolen and that her accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

       74.     Plaintiff Linda Winsey is a resident and citizen of the State of Louisiana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Linda Winsey provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Winsey is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                              MAINE

       75.     Plaintiff Michael Bunker is a resident and citizen of the State of Maine and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Michael Bunker provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly


                                             34
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 35 of 312



in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Bunker is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       76.     Plaintiff Debra Michaud is a resident and citizen of the State of Maine and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Debra Michaud provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Michaud is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                         MARYLAND

       77.     Plaintiff Jeri Holt-Minter is a resident and citizen of the State of Maryland and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eight years.

Jeri Holt-Minter provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Holt-Minter is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her


                                            35
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 36 of 312



accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       78.     Plaintiff Richard Ryans is a resident and citizen of the State of Maryland and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Richard Ryans provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Ryans is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                       MASSACHUSETTS

       79.     Plaintiff Ruthanne Carpenter is a resident and citizen of the Commonwealth of

Massachusetts and a frequent user of the Defendant’s Loyalty Program, having been a member

for at least five years. Ruthanne Carpenter provided her Personal Information to the Defendant

on the assumption Defendant would keep her information secure, employ reasonable and

adequate security measures to ensure that hackers would not compromise her information, and

notify her promptly in the event of a breach. Defendant provided her email notice that her

information was compromised by the Data Breach. As a result of the Data Breach, Carpenter is

taking measures that she otherwise would not have to take to ensure that her identity is not stolen

and that her accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff

did not get what Plaintiff bargained for.




                                            36
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 37 of 312



       80.     Plaintiff May Desrochers is a resident and citizen of the Commonwealth of

Massachusetts and a frequent user of the Defendant’s Loyalty Program. May Desrochers

provided her Personal Information to the Defendant on the assumption Defendant would keep

her information secure, employ reasonable and adequate security measures to ensure that hackers

would not compromise her information, and notify her promptly in the event of a breach.

Defendant provided her email notice that her information was compromised by the Data Breach.

As a result of the Data Breach, Desrochers is taking measures that she otherwise would not have

to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       81.     Plaintiff Jeffrey Kemp is a resident and citizen of the Commonwealth of

Massachusetts and a frequent user of the Defendant’s Loyalty Program, having been a member

for at least six years. Jeffrey Kemp provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Kemp is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       82.     Plaintiff Mark Rotondi is a resident and citizen of the Commonwealth of

Massachusetts and a frequent user of the Defendant’s Loyalty Program, having been a member

for at least twelve years. Mark Rotondi provided his Personal Information to the Defendant on

the assumption Defendant would keep his information secure, employ reasonable and adequate




                                             37
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 38 of 312



security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Rotondi is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       83.     Plaintiff Karen Russell is a resident and citizen of the Commonwealth of

Massachusetts and a frequent user of the Defendant’s Loyalty Program, having been a member

for at least eight years. Karen Russell provided her Personal Information to the Defendant on the

assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Russell is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                         MICHIGAN

       84.     Plaintiff Michael Blicher is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Michael Blicher provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Blicher is taking measures that


                                           38
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 39 of 312



he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       85.     Plaintiff Graves De Armond is a resident and citizen of the State of Michigan and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Graves De Armond provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, De Armond is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       86.     Plaintiff Michael Freeland is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Michael Freeland provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Freeland is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                            39
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 40 of 312



       87.     Plaintiff Steve Gajewski is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Steve Gajewski provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Gajewski is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       88.     Plaintiff Robert Kaiser is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least fifteen

years. Robert Kaiser provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Kaiser is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       89.     Plaintiff Susan McIntosh is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Susan McIntosh provided her Personal Information to the Defendant on the assumption




                                            40
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 41 of 312



Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, McIntosh is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       90.     Plaintiff Joel Rosson is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program. Joel Rosson provided his Personal

Information to the Defendant on the assumption Defendant would keep his information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

his information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Rosson is taking measures that he otherwise would not have to take to ensure that his identity is

not stolen and that his accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

       91.     Plaintiff Ira Weintraub is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least four years.

Ira Weintraub provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Weintraub is taking measures that he otherwise would




                                             41
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 42 of 312



not have to take to ensure that his identity is not stolen and that his accounts are not

compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff

bargained for.

       92.       Plaintiff Melissa White is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least three years.

Melissa White provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, White is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       93.       Plaintiff Charles Williams is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Charles Williams provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Williams is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                             42
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 43 of 312



       94.     Plaintiff Gerald Williams is a resident and citizen of the State of Michigan and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Gerald Williams provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Williams is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       95.     Plaintiff Dennis Wooldridge is a resident and citizen of the State of Michigan and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least five

years. Dennis Wooldridge provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Wooldridge is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                        MINNESOTA

       96.     Plaintiff Susan Beverley is a resident and citizen of the State of Minnesota and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty-

seven years. Susan Beverley provided her Personal Information to the Defendant on the


                                           43
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 44 of 312



assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Beverley is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       97.     Plaintiff Nathan Finney is a resident and citizen of the State of Minnesota and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least three years.

Nathan Finney provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Finney is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       98.     Plaintiff Edward Hanley is a resident and citizen of the State of Minnesota and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Edward Hanley provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Hanley is taking measures that




                                             44
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 45 of 312



he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       99.     Plaintiff Sheila Harrison is a resident and citizen of the State of Minnesota and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Sheila Harrison provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Harrison is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                          MISSISSIPPI

       100.    Plaintiff Joe Taylor is a resident and citizen of the State of Mississippi and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Joe Taylor provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided his email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Taylor is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.




                                             45
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 46 of 312



       101.    Plaintiff Shawn Yurtkuran is a resident and citizen of the State of Mississippi and

a frequent user of the Defendant’s Loyalty Program. Shawn Yurtkuran provided his Personal

Information to the Defendant on the assumption Defendant would keep his information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

his information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Yurtkuran is taking measures that he otherwise would not have to take to ensure that his identity

is not stolen and that his accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

                                            MISSOURI

       102.    Plaintiff Olivia May is a resident and citizen of the State of Missouri and a

frequent user of the Defendant’s Loyalty Program. Olivia May provided her Personal

Information to the Defendant on the assumption Defendant would keep her information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

her information, and notify her promptly in the event of a breach. Defendant provided her email

notice that her information was compromised by the Data Breach. As a result of the Data Breach,

May is taking measures that she otherwise would not have to take to ensure that her identity is

not stolen and that her accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

       103.    Plaintiff Darrel Parris is a resident and citizen of the State of Missouri and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Darrel Parris provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a


                                             46
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 47 of 312



breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Parris is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       104.    Plaintiff Janlisa Parris is a resident and citizen of the State of Missouri and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Janlisa provided her Personal Information to the Defendant on the assumption Defendant would

keep her information secure, employ reasonable and adequate security measures to ensure that

hackers would not compromise her information, and notify her promptly in the event of a breach.

Defendant provided her email notice that her information was compromised by the Data Breach.

As a result of the Data Breach, Parris is taking measures that she otherwise would not have to

take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                           MONTANA

       105.    Plaintiff Holger Meyer is a resident and citizen of the State of Montana and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least nineteen

years. Holger Meyer provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Meyer is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.


                                             47
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 48 of 312



                                           NEBRASKA

       106.    Plaintiff Carol Blood is a resident and citizen of the State of Nebraska and a

frequent user of the Defendant’s Loyalty Program. Carol Blood provided her Personal

Information to the Defendant on the assumption Defendant would keep her information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

her information, and notify her promptly in the event of a breach. Defendant provided her email

notice that her information was compromised by the Data Breach. As a result of the Data Breach,

Carol Blood is taking measures that she otherwise would not have to take to ensure that her

identity is not stolen and that her accounts are not compromised. Furthermore, as a result of the

Data Breach, Plaintiff did not get what Plaintiff bargained for.

       107.    Plaintiff Kathleen Christensen is a resident and citizen of the State of Nebraska

and a frequent user of the Defendant’s Loyalty Program. Kathleen Christensen provided her

Personal Information to the Defendant on the assumption Defendant would keep her information

secure, employ reasonable and adequate security measures to ensure that hackers would not

compromise her information, and notify her promptly in the event of a breach. Defendant

provided her email notice that her information was compromised by the Data Breach. As a result

of the Data Breach, Kathleen Christensen is taking measures that she otherwise would not have

to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       108.    Plaintiff Michelle Featherstone is a resident and citizen of the State of Nebraska

and a frequent user of the Defendant’s Loyalty Program. Michelle Featherstone provided her

Personal Information to the Defendant on the assumption Defendant would keep her information

secure, employ reasonable and adequate security measures to ensure that hackers would not

compromise her information, and notify her promptly in the event of a breach. Defendant


                                             48
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 49 of 312



provided her email notice that her information was compromised by the Data Breach. As a result

of the Data Breach, Michelle Featherstone is taking measures that she otherwise would not have

to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       109.    Plaintiff Jack Milam is a resident and citizen of the State of Nebraska and a

frequent user of the Defendant’s Loyalty Program. Jack Milam provided his Personal

Information to the Defendant on the assumption Defendant would keep his information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

his information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Jack Milam is taking measures that he otherwise would not have to take to ensure that his

identity is not stolen and that his accounts are not compromised. Furthermore, as a result of the

Data Breach, Plaintiff did not get what Plaintiff bargained for

                                            NEVADA

       110.    Plaintiff Lisa Frederickson is a resident and citizen of the State of Nevada and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least four

months. Lisa Frederickson provided her Personal Information to the Defendant on the

assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Frederickson is taking

measures that she otherwise would not have to take to ensure that her identity is not stolen and

that her accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did

not get what Plaintiff bargained for.


                                             49
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 50 of 312



       111.    Plaintiff Joseph Throneberry is a resident and citizen of the State of Nevada and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Joseph Throneberry provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Throneberry is taking

measures that he otherwise would not have to take to ensure that his identity is not stolen and

that his accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did

not get what Plaintiff bargained for.

                                        NEW HAMPSHIRE

       112.    Plaintiff Lucy Karl is a resident and citizen of the State of New Hampshire and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least four years.

Lucy Karl provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Karl is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                          NEW JERSEY

       113.    Plaintiff Tamika Jackson is a resident and citizen of the State of New Jersey and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Tamika Jackson provided her Personal Information to the Defendant on the assumption


                                             50
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 51 of 312



Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Jackson is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       114.    Plaintiff Judy Mills is a resident and citizen of the State of New Jersey and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Judy Mills provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Mills is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                         NEW MEXICO

       115.    Plaintiff Kris “Chris” Morris is a resident and citizen of the State of New Mexico

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least

eleven years. Kris “Chris” Morris provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Morris is taking measures that


                                             51
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 52 of 312



he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                           NEW YORK

       116.    Plaintiff Edward Baker is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Edward Baker provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Baker is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       117.    Plaintiff Tanesha Boradgiak is a resident and citizen of the State of New York and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least two

years. Tanesha Boradgiak provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Boradgiak is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                             52
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 53 of 312



       118.    Plaintiff Crystal Chambers is a resident and citizen of the State of New York and

a frequent user of the Defendant’s Loyalty Program. Crystal Chambers provided her Personal

Information to the Defendant on the assumption Defendant would keep her information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

her information, and notify her promptly in the event of a breach. Defendant provided her email

notice that her information was compromised by the Data Breach. As a result of the Data Breach,

Chambers is taking measures that she otherwise would not have to take to ensure that her identity

is not stolen and that her accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

       119.    Plaintiff Lisa Fritz is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Lisa Fritz provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Fritz is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       120.    Plaintiff Laurene Gallway is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Laurene Gallway provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly




                                             53
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 54 of 312



in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Gallway is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       121.    Plaintiff Phyllis Hecker is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Phyllis Hecker provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Hecker is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       122.    Plaintiff Jeffrey Rahn is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least seven

years. Jeffrey Rahn provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Rahn is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts




                                            54
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 55 of 312



are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       123.    Plaintiff Anne Santo is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least five years.

Anne Santo provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Santo is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       124.    Plaintiff Anne Savarese is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Anna Savarese provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Savarese is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       125.    Plaintiff Vincent Savarese is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Vincent Savarese provided his Personal Information to the Defendant on the assumption




                                             55
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 56 of 312



Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Savarese is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       126.    Plaintiff Curtis Weaver is a resident and citizen of the State of New York and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eight

months. Curtis Weaver provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Weaver is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                     NORTH CAROLINA

       127.    Plaintiff Yvette Butler is a resident and citizen of the State of North Carolina and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least two

years. Yvette Butler provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was


                                            56
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 57 of 312



compromised by the Data Breach. As a result of the Data Breach, Butler is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       128.    Plaintiff Shelia Canipe is a resident and citizen of the State of North Carolina and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least two

years. Shelia Canipe provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Canipe is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       129.    Plaintiff Dorothy Davis is a resident and citizen of the State of North Carolina and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Dorothy Davis provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Davis is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.




                                             57
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 58 of 312



       130.    Plaintiff Mark Duffey is a resident and citizen of the State of North Carolina and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty

years. Mark Duffey provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Duffey is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       131.    Plaintiff Linda Kite is a resident and citizen of the State of North Carolina and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twenty-

eight years. Linda Kite provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Kite is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       132.    Plaintiff Rick Sabath is a resident and citizen of the State of North Carolina and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Rick Sabath provided his Personal Information to the Defendant on the assumption that




                                            58
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 59 of 312



Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Sabath is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised.

       133.    Plaintiff Debra Talley is a resident and citizen of the State of North Carolina and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Debra Talley provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Talley is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                       NORTH DAKOTA

       134.    Plaintiff Eric Gault is a resident and citizen of the State of North Dakota and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Eric Gault provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. As a result of the Data Breach, Gault is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.


                                             59
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 60 of 312



                                              OHIO


       135.    Plaintiff Brad Barringer is a resident and citizen of the State of Ohio and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Brad Barringer provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Barringer is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       136.    Plaintiff Angela Gresh is a resident and citizen of the State of Ohio and a frequent

user of the Defendant’s Loyalty Program, having been a member for at least fourteen years.

Angela Gresh provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Gresh is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       137.    Plaintiff Chalise Morris is a resident and citizen of the State of Ohio and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least three years.

Chalise Morris provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure



                                             60
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 61 of 312



that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Morris is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       138.    Plaintiff David Moyer is a resident and citizen of the State of Ohio and a frequent

user of the Defendant’s Loyalty Program, having been a member for at least one year. David

Moyer provided his Personal Information to the Defendant on the assumption Defendant would

keep his information secure, employ reasonable and adequate security measures to ensure that

hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Moyer is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       139.    Plaintiff Deidrinelle Rouse is a resident and citizen of the State of Ohio and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least twelve

years. Deidrinelle Rouse provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Rouse is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her




                                             61
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 62 of 312



accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       140.    Plaintiff Tamika Simmonds is a resident and citizen of the State of Ohio and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least four years.

Tamika Simmonds provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Simmonds is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                        OKLAHOMA

       141.    Plaintiff Susan Mullins is a resident and citizen of the State of Oklahoma and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Susan Mullins provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Mullins is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                           62
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 63 of 312



                                            OREGON

       142.    Plaintiff Sami Difuntorum is a resident and citizen of the State of Oregon and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least fifteen

years. Sami Difuntorum provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Difuntorum is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       143.    Plaintiff Steven Owens is a resident and citizen of the State of Oregon and a

frequent user of the Defendant’s Loyalty Program. Steven Owens provided his Personal

Information to the Defendant on the assumption Defendant would keep his information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

his information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Owens is taking measures that he otherwise would not have to take to ensure that his identity is

not stolen and that his accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

                                        PENNSYLVANIA

       144.    Plaintiff Cheryl Castor is a resident and citizen of the Commonwealth of

Pennsylvania and a frequent user of the Defendant’s Loyalty Program, having been a member for

at least fourteen years. Cheryl Castor provided her Personal Information to the Defendant on the


                                             63
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 64 of 312



assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Castor is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       145.    Plaintiff Michael Castor is a resident and citizen of the Commonwealth of

Pennsylvania and a frequent user of the Defendant’s Loyalty Program, having been a member for

at least fourteen years. Michael Castor provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Castor is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       146.    Plaintiff Prudence Concert-White is a resident and citizen of the Commonwealth

of Pennsylvania and a frequent user of the Defendant’s Loyalty Program. Prudence Concert-

White provided her Personal Information to the Defendant on the assumption Defendant would

keep her information secure, employ reasonable and adequate security measures to ensure that

hackers would not compromise her information, and notify her promptly in the event of a breach.

Defendant provided her email notice that her information was compromised by the Data Breach.




                                            64
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 65 of 312



As a result of the Data Breach, Concert-White is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       147.    Plaintiff Shawn Seeley is a resident and citizen of the Commonwealth of

Pennsylvania and a frequent user of the Defendant’s Loyalty Program, having been a member for

at least twenty years. Shawn Seeley provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Seeley is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       148.    Plaintiff Melissa Yurkanin is a resident and citizen of the Commonwealth of

Pennsylvania and a frequent user of the Defendant’s Loyalty Program, having been a member for

at least six months. Melissa Yurkanin provided her Personal Information to the Defendant on the

assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Yurkanin is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.




                                             65
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 66 of 312



                                        PUERTO RICO

       149.    Plaintiff Ricardo Vaquer is a resident and citizen of the Territory of Puerto Rico

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least three

months. Ricardo Vaquer provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Vaquer is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                       RHODE ISLAND

       150.    Plaintiff Mary Ellen Davey is a resident and citizen of the State of Rhode Island

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least five

years. Mary Ellen Davey provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Davey is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       151.    Plaintiff Christopher Pratt is a resident and citizen of the State of Rhode Island

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least two


                                            66
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 67 of 312



years. Christopher Pratt provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Pratt is taking measures that he

otherwise would not have to take to ensure that his identity is not stolen and that his accounts are

not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff

bargained for.

                                       SOUTH CAROLINA

       152.      Plaintiff Vance Edward Eichelberger is a resident and citizen of the State of South

Carolina and a frequent user of the Defendant’s Loyalty Program, having been a member for at

least ten years. Vance Edward Eichelberger provided his Personal Information to the Defendant

on the assumption Defendant would keep his information secure, employ reasonable and

adequate security measures to ensure that hackers would not compromise his information, and

notify him promptly in the event of a breach. Defendant provided him email notice that his

information was compromised by the Data Breach. As a result of the Data Breach, Eichelberger

is taking measures that he otherwise would not have to take to ensure that his identity is not

stolen and that his accounts are not compromised. Furthermore, as a result of the Data Breach,

Plaintiff did not get what Plaintiff bargained for.

       153.      Plaintiff Justin Palmer is a resident and citizen of the State of South Carolina and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Justin Palmer provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a


                                              67
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 68 of 312



breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Palmer is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       154.    Plaintiff David Secrist is a resident and citizen of the State of South Carolina and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least two

years. David Secrist provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Secrist is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                       SOUTH DAKOTA

       155.    Plaintiff John Gilliland is a resident and citizen of the State of South Dakota and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eight years.

John Gilliland provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Gilliland is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.


                                             68
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 69 of 312



       156.    Plaintiff Charles Hanson is a resident and citizen of the State of South Dakota and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least nineteen

years. Charles Hanson provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Hanson is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                          TENNESSEE

       157.    Plaintiff Amanda Arnold is a resident and citizen of the State of Tennessee and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least seven

years. Amanda Arnold provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Arnold is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       158.    Plaintiff Douglas Blake is a resident and citizen of the State of Tennessee and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eight years.

Douglas Blake provided his Personal Information to the Defendant on the assumption Defendant


                                            69
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 70 of 312



would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Blake is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       159.    Plaintiff Carla Engle is a resident and citizen of the State of Tennessee and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Carla Engle provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Engle is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       160.    Plaintiff Janice Frazier-Scott is a resident and citizen of the State of Tennessee

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least six

months. Janice Frazier-Scott provided her Personal Information to the Defendant on the

assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Frazier-Scott is taking

measures that she otherwise would not have to take to ensure that her identity is not stolen and




                                             70
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 71 of 312



that her accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did

not get what Plaintiff bargained for.

       161.    Plaintiff Betsy Gentry is a resident and citizen of the State of Tennessee and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least thirteen

years. Betsy Gentry provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Gentry is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       162.    Plaintiff Janet Wender is a resident and citizen of the State of Tennessee and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Janet Wender provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Wender is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       163.    Plaintiff Ronzella Wright-Loftly is a resident and citizen of the State of Tennessee

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least four




                                             71
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 72 of 312



years. Ronzella Wright-Loftly provided her Personal Information to the Defendant on the

assumption Defendant would keep her information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise her information, and notify her

promptly in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Wright-Loftly is taking

measures that she otherwise would not have to take to ensure that her identity is not stolen and

that her accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did

not get what Plaintiff bargained for.

                                            TEXAS

       164.    Plaintiff Deana Cannon is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least sixteen

years. Deana Cannon provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Cannon is taking measures that

her otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       165.    Plaintiff Kenneth Davis is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Kenneth Davis provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly


                                           72
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 73 of 312



in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Davis is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       166.    Plaintiff Scott Gideon is a resident and citizen of the State of Texas and a frequent

user of the Defendant’s Loyalty Program, having been a member for at least two years. Scott

Gideon provided his Personal Information to the Defendant on the assumption Defendant would

keep his information secure, employ reasonable and adequate security measures to ensure that

hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Gideon is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       167.    Plaintiff Jernard Griggs is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Jernard Griggs provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Griggs is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.




                                             73
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 74 of 312



       168.    Plaintiff Donna Hughes is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least ten years.

Donna Hughes provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Hughes is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       169.    Plaintiff Patricia Huizar is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eleven

years. Patricia Huizar provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Huizar is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       170.    Plaintiff Selma Rodriguez is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least six years.

Selma Rodriguez provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security




                                             74
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 75 of 312



measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Rodriguez is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       171.    Plaintiff Bruce Sanders is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least seven

years. Bruce Sanders provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Sanders is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       172.    Plaintiff Beverly Tookey is a resident and citizen of the State of Texas and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Beverly Tookey provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Tookey is taking measures that




                                            75
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 76 of 312



she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       173.    Plaintiff John Waller is a resident and citizen of the State of Texas and a frequent

user of the Defendant’s Loyalty Program, having been a member for at least twenty-two years.

John Waller provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Waller is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                              UTAH

       174.    Plaintiff Jonathan Dodart is a resident and citizen of the State of Utah and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least three years.

Jonathan Dodart provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Dodart is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.




                                             76
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 77 of 312



       175.    Plaintiff Ruth Patricia Rosados is a resident and citizen of the State of Utah and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.

Ruth Patricia Rosados provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Rosados is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                           VERMONT

       176.    Plaintiff Jeninne Pitts is a resident and citizen of the State of Vermont and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least two years.

Jeninne Pitts provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Pitts is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

                                            VIRGINIA

       177.    Plaintiff Ronald Kotz is a resident and citizen of the Commonwealth of Virginia

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least

thirteen years. Ronald Kotz provided his Personal Information to the Defendant on the


                                             77
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 78 of 312



assumption that Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Kotz is taking measures that he

otherwise would not have to take to ensure that his identity is not stolen and that his accounts are

not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff

bargained for.

       178.      Plaintiff David Melendez is a resident and citizen of the Commonwealth of

Virginia and a frequent user of the Defendant’s Loyalty Program, having been a member for at

least six years. David Melendez provided his Personal Information to the Defendant on the

assumption Defendant would keep his information secure, employ reasonable and adequate

security measures to ensure that hackers would not compromise his information, and notify him

promptly in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Melendez is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       179.      Plaintiff Asim Padh is a resident and citizen of the Commonwealth of Virginia

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least two

years. Asim Padh provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was




                                            78
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 79 of 312



compromised by the Data Breach. As a result of the Data Breach, Padh is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts

are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

                                      VIRGIN ISLANDS

       180.    Plaintiff Michael Raimondi is a resident and citizen of the Virgin Islands and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Michael Raimondi provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Raimondi is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                        WASHINGTON

       181.    Plaintiff Christopher Davies is a resident and citizen of the State of Washington

and a frequent user of the Defendant’s Loyalty Program, having been a member for at least seven

years. Christopher Davies provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Davies is taking measures that

he otherwise would not have to take to ensure that his identity is not stolen and that his accounts


                                            79
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 80 of 312



are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get what

Plaintiff bargained for.

       182.    Plaintiff Rik Lewis is a resident and citizen of the State of Washington and a

frequent user of the Defendant’s Loyalty Program. Rik Lewis provided his Personal Information

to the Defendant on the assumption Defendant would keep his information secure, employ

reasonable and adequate security measures to ensure that hackers would not compromise his

information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Lewis is taking measures that he otherwise would not have to take to ensure that his identity is

not stolen and that his accounts are not compromised. Furthermore, as a result of the Data

Breach, Plaintiff did not get what Plaintiff bargained for.

       183.    Plaintiff Christina Olsen is a resident and citizen of the State of Washington and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least fifteen

years. Christina Olsen provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Olsen is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       184.    Plaintiff John Simmons is a resident and citizen of the State of Washington and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least one year.




                                             80
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 81 of 312



John Simmons provided his Personal Information to the Defendant on the assumption Defendant

would keep his information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise his information, and notify him promptly in the event of a

breach. Defendant provided him email notice that his information was compromised by the Data

Breach. As a result of the Data Breach, Simmons is taking measures that he otherwise would not

have to take to ensure that his identity is not stolen and that his accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       185.    Plaintiff Jody Stephens is a resident and citizen of the State of Washington and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least nine years.

Jody Stephens provided her Personal Information to the Defendant on the assumption Defendant

would keep her information secure, employ reasonable and adequate security measures to ensure

that hackers would not compromise her information, and notify her promptly in the event of a

breach. Defendant provided her email notice that her information was compromised by the Data

Breach. As a result of the Data Breach, Stephens is taking measures that she otherwise would not

have to take to ensure that her identity is not stolen and that her accounts are not compromised.

Furthermore, as a result of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       186.    Plaintiff Gordon Thomas is a resident and citizen of the State of Washington and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Gordon Thomas provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Thomas is taking measures




                                             81
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 82 of 312



that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                      WEST VIRGINIA

       187.    Plaintiff Brenda Burr is a resident and citizen of the State of West Virginia and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least seven

years. Brenda Burr provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Burr is taking measures that

she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

       188.    Plaintiff Sarah Korwan is a resident and citizen of the State of West Virginia and

a frequent user of the Defendant’s Loyalty Program, having been a member for at least seventeen

years. Sarah Korwan provided her Personal Information to the Defendant on the assumption

Defendant would keep her information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise her information, and notify her promptly

in the event of a breach. Defendant provided her email notice that her information was

compromised by the Data Breach. As a result of the Data Breach, Korwan is taking measures

that she otherwise would not have to take to ensure that her identity is not stolen and that her

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.


                                           82
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 83 of 312



                                          WISCONSIN

       189.    Plaintiff Jeffrey Oelhafen is a resident and citizen of the State of Wisconsin and a

frequent user of the Defendant’s Loyalty Program, having been a member for at least eighteen

years. Jeffrey Oelhafen provided his Personal Information to the Defendant on the assumption

Defendant would keep his information secure, employ reasonable and adequate security

measures to ensure that hackers would not compromise his information, and notify him promptly

in the event of a breach. Defendant provided him email notice that his information was

compromised by the Data Breach. As a result of the Data Breach, Oelhafen is taking measures

that he otherwise would not have to take to ensure that his identity is not stolen and that his

accounts are not compromised. Furthermore, as a result of the Data Breach, Plaintiff did not get

what Plaintiff bargained for.

                                           WYOMING

       190.    Plaintiff Kent Spence is a resident and citizen of the State of Wyoming and a

frequent user of the Defendant’s Loyalty Program. Kent Spence provided his Personal

Information to the Defendant on the assumption Defendant would keep his information secure,

employ reasonable and adequate security measures to ensure that hackers would not compromise

his information, and notify him promptly in the event of a breach. Defendant provided him email

notice that his information was compromised by the Data Breach. As a result of the Data Breach,

Kent Spence is taking measures that he otherwise would not have to take to ensure that his

identity is not stolen and that his accounts are not compromised. Furthermore, as a result of the

Data Breach, Plaintiff did not get what Plaintiff bargained for.

              DEFENDANT AND ITS RELEVANT CORPORATE STRUCTURE

       191.    Defendant Marriott is a Delaware corporation, with its principal place of business

in Bethesda, Maryland. Marriott is subject to the jurisdiction of this Court and may be served


                                             83
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 84 of 312



with process through its registered agent, The Corporation Trust Incorporated, 2405 York Road,

Suite 201, Lutherville-Timonium, Maryland 21093.

          192.    Marriott primarily derives its revenues from hotel and restaurant operations.

          193.    Starwood is now a wholly-owned subsidiary of Defendant Marriott.

                                      STATEMENT OF FACTS

          A.      Marriott Gathers Massive Amounts of Personal Information From Its
                  Guests.

          194.    The Marriott hotel chain operates more than 6,700 properties around the world.

          195.    In November 2015, Marriott announced that it was purchasing Starwood for $13.6

billion, creating the world’s largest hotel empire.1

          196.    Starwood includes the following hotel brands: W Hotels, St. Regis, Sheraton

Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft Hotels, The Luxury

Collection, Tribute Portfolio, Le Meridien Hotels & Resorts, Four Points by Sheraton, and

Design Hotels, as well as Starwood-branded timeshare properties.2

          197.    Starwood’s reservation system is purportedly separate from other Marriott-

branded hotels’ systems, but the company has plans to merge the two systems.3

          198.    Marriott maintains a privacy policy available on its website:

                  This Privacy Statement describes the privacy practices of the Marriott Group for

                  data that we collect:




1
 Amie Tsang & Adam Stariano, Marriott Breach Exposes Data of Up to 500 Million Guests,
The New York Times (Nov. 30, 2018) (“Tsang Article”), available at
https://www.nytimes.com/2018/11/30/business/marriott-data-breach.html.
2
 Starwood Guest Reservation Database Security Incident website (“Incident Website”),
available at https://answers.kroll.com/ (last accessed November 30, 2018).
3
    Tsang Article, supra n.1.


                                               84
    Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 85 of 312



   through websites operated by us from which you are accessing this Privacy Statement,

    including Marriott.com and other websites owned or controlled by the Marriott Group

    (collectively, the “Websites”)

   through the software applications made available by us for use on or through computers

    and mobile devices (the “Apps”)

   through our social media pages that we control from which you are accessing this Privacy

    Statement (collectively, our “Social Media Pages”)

   through HTML-formatted email messages that we send you that link to this Privacy

    Statement and through your communications with us

   when you visit or stay as a guest at one of our properties, or through other offline

    interactions

                  Collectively, we refer to the Websites, the Apps and our Social
           Media Pages, as the “Online Services: and, together with offline channels,
           the “Services.” By using the Services, you agree to the terms and
           conditions of this Privacy Statement.

                    “Personal Data” are data that identify you as an individual or
           relate to an identifiable individual.

           At touchpoints throughout your guest journey, we collect Personal Data in
           accordance with law, such as:




                                        85
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 86 of 312



                   Name
                   Gender
                   Postal address
                   Telephone number
                   Email address
                   Credit and debit card number or other payment data
                   Financial information in limited circumstances
                   Language preference
                   Date and place of birth
                   Nationality, passport, visa or other government-issued identification
                    data
                   Important dates, such as birthdays, anniversaries and special
                    occasions
                   Membership or loyalty program data (including co-branded payment
                    cards, travel partner program affiliations)
                   Employer details
                   Travel itinerary, tour group or activity data
                   Prior guest stays or interactions, goods and services purchased,
                    special service and amenity requests
                   Geolocation information
                   Social media account ID, profile photo and other data publicly
                    available, or data made available by linking your social media and
                    loyalty accounts

              In more limited circumstances, we also may collect:

                   Data about family members and companions, such as names and
                    ages of children
                   Biometric data, such as digital images
                   Images and video and audio data via: (a) security cameras located in
                    public areas, such as hallways and lobbies, in our properties; and (b)
                    body-worn cameras carried by our loss prevention officers and other
                    security personnel
                   Guest preferences and personalized data (“Personal Preferences”),
                    such as your interests, activities, hobbies, food and beverage choices,
                    services and amenities of which you advise us or which we learn
                    about during your visit

              If you submit any Personal Data about other people to us or our Service
              Providers (e.g., if you make a reservation for another individual), you
              represent that you have the authority to do so and you permit us to use the
              data in accordance with this Privacy Statement.4

4
 Marriot Group Global Privacy Statement, https://www.marriott.com/about/privacy.mi (last
accessed Nov. 30, 2018).


                                           86
          Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 87 of 312




         199.    Marriott stores massive amounts of Personal Information on its servers and

utilizes this Personal Information to maximize its profits through predictive marketing and other

marketing techniques.

         200.    Consumers place value on data privacy and security, and they consider it when

making decisions on where to stay for travel. Plaintiffs would not have stayed at the Starwood

hotels nor would they have used their debit or credit cards to pay for their Starwood stays had

they known that Marriott does not take all necessary precautions to secure the personal and

financial data given to it by consumers. Alternatively, Plaintiffs would have paid less for their

rooms than they did. Inherent in the price of every one of Marriott’s hotel rooms is a portion for

data security.

         201.    Marriott failed to disclose its negligent and insufficient data security practices and

consumers relied on or were misled by this omission into paying, or paying more, for

accommodations at Starwood.

         202.    By withholding important information from consumers about the inadequacy of

its data security, Marriott created an asymmetry of information between it and consumers that

precluded consumers from taking action to avoid or mitigate injury.

         B.      Defendant Takes Four Years to Discover the Data Breach and Delays
                 Informing Impacted Customers.

         203.    According to Marriott’s statement and current news reports, on September 8,

2018, Marriott received an alert from an internal system that there was an attempt to access the

Starwood guest reservation database.5




5
    Incident Website, supra n.2.


                                              87
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 88 of 312



           204.   Marriott began to investigate the attempt and learned that unauthorized users had

gained access to the Starwood network since at least 2014—four years before detection.6

           205.   The investigation further revealed that the unauthorized users had copied and

encrypted information, as well as attempted to remove (or “exfiltrate”) it.7

           206.   On November 19, 2018, Marriott decrypted the information and confirmed that

the contents were from its Starwood guest reservation database.8

           207.   Marriott has confirmed that hundreds of millions of guests who made a

reservation at a Starwood property since 2014 may have been impacted.9

           208.   The Starwood guest reservation database contains approximately 327 million

guests’ information including some combination of name, mailing address, phone number, email

address, passport number, SPG account information, date of birth, gender, arrival and departure

information, reservation date, and communication preferences.10

           209.   For other guests, the information also includes payment card numbers and

payment card expiration dates.

           210.   Other guests’ accounts included a name and potentially a mailing address, email

address, or other information.

           211.   According to Gus Hosein, executive director of Privacy International, “It’s

astonishing how long it took them to discover they were breached. For four years, data was being

pilfered out of the company and they didn’t notice. They can say all they want that they take


6
    Id.
7
    Id.
8
    Id.
9
    Tsang Article, supra n.1.
10
     Id.


                                              88
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 89 of 312



security seriously, but they don’t if you can be hacked over a four-year period without

noticing.”11

           212.   Marriott has recently disclosed that after deduplication efforts, it now appears that

approximately 383 million guest records were stolen, including 5.25 million unencrypted

passport numbers, 20.3 million encrypted passport number, and 8.6 million credit and debit

cards, making this the largest data breach in US history.12 Marriott further concedes that it has

no idea who carried out the breach.

           213.   Marriott could not answer why so many of its passport numbers were

unencrypted. Asked how Marriott was handling the information now that it has merged

Starwood’s data into the Marriott reservations system — a merger that was just completed at the

end of 2018 — Connie Kim, a company spokeswoman, said: “We are looking into our ability to

move to universal encryption of passport numbers and will be working with our systems vendors

to better understand their capabilities, as well as reviewing applicable national and local

regulations.”13

           214.   While Marriott has said it would pay for a new passport for anyone whose

passport information, hacked from their systems, was found to be involved in a fraud, according

to The New York Times, that was a “corporate sleight of hand,” since it has provided no coverage

for guests who wanted a new passport simply because their data had been taken.14


11
     Id.
12
     Id.
12
   Id., Marriott Concedes 5 Million Passport Numbers Lost to Hackers Were Not Encrypted, The
New York Times (Jan. 4, 2019), available at
https://www.nytimes.com/2019/01/04/us/politics/marriott-hack-passports.html.
13
     Id.
14
     Id.


                                               89
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 90 of 312



           C.     The Stolen Personal Information is Valuable to Hackers and Thieves.

           215.   It is well known and the subject of many media reports that PII data is highly

coveted and a frequent target of hackers. PII data is often easily taken because it may be less

protected and regulated than payment card data. In the hospitality industry, and as identified

earlier, many hotel chains were the targets of previous data breaches. Moreover, Marriott—along

with the other hotel chains that were hacked—was aware or should have been aware of the

federal government’s heightened interest in securing consumers’ PII when staying in hotels

located in the United States. The Federal Trade Commission commenced litigation against

Wyndham Worldwide Corporation, based upon that company’s failure to provide reasonable

cybersecurity protections for customer data. Despite this well-publicized litigation and the

frequent public announcements of data breaches by retailers and hotel chains, Marriott opted to

maintain an insufficient and inadequate system to protect the PII of Plaintiffs and Class

Members.

           216.   In fact, in August of this year, the U.S. Department of Justice indicted members of

an Eastern European cybercrime ring called Fin7, which targeted, inter alia, hotel chains.15

           217.   According to Richard Gold, head of security engineering at the cybersecurity firm

Digital Shadows, “hotels are an attractive target for hackers because they hold a lot of sensitive

information, including credit card and passport details, but often don’t have security standards as

tough as those of more regulated industries, like banking.”16

           218.   Mr. Gold put this breach “among the largest of consumer data, on par with

breaches at Yahoo and the credit-storing giant, Equifax.”17

15
     Tang Article, supra n1.
16
     Id.
17
     Id.


                                              90
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 91 of 312



           219.   Legitimate organizations and the criminal underground alike recognize the value

of PII otherwise, they wouldn’t aggressively seek or pay for it. For example, in “one of 2013’s

largest breaches . . . not only did hackers compromise the [card holder data] of three million

customers, they also took registration data from 38 million users.”18 Similarly, in the Target data

breach, in addition to PCI data pertaining to 40,000 credit and debit cards, hackers stole PII

pertaining to 70,000 customers.

           220.   Biographical data is also highly sought after by data thieves. “Increasingly,

criminals are using biographical data gained from multiple sources to perpetrate more and larger

thefts.”19 PII data has been stolen and sold by the criminal underground on many occasions in

the past, and the accounts of theft and unauthorized access have been the subject of many media

reports. One form of identity theft, branded “synthetic identity theft,” occurs when thieves create

new identities by combining real and fake identifying information then using those identities to

open new accounts. “This is where they’ll take your Social Security number, my name and

address, someone else's birthday and they will combine them into the equivalent of a bionic

person,” said Adam Levin, Chairman of IDT911, which helps businesses recover from identity

theft. Synthetic identity theft is harder to unravel than traditional identity theft, experts said: “It’s

tougher than even the toughest identity theft cases to deal with because they can't necessarily peg

it to any one person.” In fact, the fraud might not be discovered until an account goes to

collections and a collection agency researches the Social Security number.

           221.   Unfortunately, and as alleged below, despite all this publicly available knowledge

of the continued compromises of PII in the hands of third parties, such as hoteliers, Marriott’s
18
  Verizon 2014 PCI Compliance Report, available at http://www.nocash.info.ro/wp-
content/uploads/2014/02/ Verizon_pci-report-2014.pdf (“2014 Verizon Report”), at 54 (last
visited Sept. 24, 2014).
19
     Id.


                                               91
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 92 of 312



approach at maintaining the privacy of Plaintiffs’ and Class Members’ PII was lackadaisical,

cavalier, reckless, or at the very least, negligent.

          D.      Marriott Failed to Segregate PCD from PII.

          222.    Unlike PII data, PCD is heavily regulated. The Payment Card Industry Data

Security Standard (“PCI DSS”) is a set of requirements designed to ensure that companies

maintain consumer credit and debit card information in a secure environment.

          223.    “PCI DSS provides a baseline of technical and operational requirements designed

to protect cardholder data.”20

          224.    One PCI DSS requirement is to protect stored cardholder data. Cardholder data

includes Primary Account Number, Cardholder Name, Expiration Date, and Service Code.

“Network segmentation of, or isolating (segmenting), the cardholder data environment from the

remainder of an entity’s network is not a PCI DSS requirement.”21 However, segregation is

recommended because, among other reasons, “[i]t’s not just cardholder data that’s important;

criminals are also after personally identifiable information (PII) and corporate data.”22

          225.    Illicitly obtained PII and PCD, sometimes aggregated from different data

breaches, are sold on the black market, including on websites, as products at a set price.23

          226.    Without such detailed disclosure, Plaintiffs and Class Members are unable to take

the necessary precautions to prevent imminent harm, such as continued misuse of their Personal

Information.

20
 PCI Security Standards Council, Payment Card Industry Data Security Standard 2.0 (“PCI
Version 2”) at 5.
21
     Id. at 10.
22
     See Verizon Report at 54.
23
  See, e.g., Brian Krebs, How Much Is Your Identity Worth?, Krebs on Security (Nov. 8,
2011), https://krebsonsecurity.com/2011/11/how-much-is-your-identity-worth/.


                                               92
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 93 of 312



        227.    Marriott has failed to provide a cogent picture of how the Data Breach occurred

and its full effects on consumers’ PII and PCD information.

        228.    Hacking is often accomplished in a series of phases, including reconnaissance;

scanning for vulnerabilities and enumeration of the network; gaining access; escalation of user,

computer and network privileges; maintaining access; covering tracks; and placing backdoors.

On information and belief, while hackers scoured Marriott’s networks to find a way to access

PCD, they had access to and collected the PII stored on Marriott’s networks.

        229.    The Data Breach was caused and enabled by Marriott’s knowing violation of its

obligations to abide by best practices and industry standards in protecting its customers’ Personal

Information.

        230.    In this regard, more than likely the software used in the attack was a variant of

“BlackPOS,” a malware strain designed to siphon data from cards when they are swiped at

infected point-of-sale systems. Hackers previously utilized BlackPOS in other recent cyber-

attacks, including breaches at Home Depot and Target. While many retailers, banks, and card

companies have responded to these recent breaches by adopting technology and security

practices that help make transactions and stored data more secure, Marriott has acknowledged

that it did not do so.

        231.    According to a former senior executive at Starwood, his hypothesis is that the

most probable cause of the breach was the technology platform deployed by Starwood under the

name “Valhalla.”24 The Valhalla system was fully activated at Starwood in 2009. Following

standard architectures, the Starwood system consisted of multiple databases and sub‐systems.


24
  Israel del Rio, I was a senior VP of technology at Starwood - here’s my take on the guest data
breach, PhocusWire (Dec. 20, 2018), available at: https://www.phocuswire.com/Marriott-data-
breach-ex-Starwood-perspective


                                            93
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 94 of 312



Among the databases are the SPG System with its SPG members database, the actual reservation

system where active bookings are kept, and a Data Warehouse used for analytical and marketing

purposes.25 Soon after Marriott took control of Starwood, the Starwood Data Warehouse began

to migrate to Marriott as Marriott wanted access to the wealth of Starwood guest data as soon as

possible for its own marketing purposes.26

           232.   According to the former Starwood senior executive, because the Data Warehouse

contained the booking records for several prior years, (and it could contain nearly 400 million,

and upwards to 500 million records), this is most likely the area from which the data was stolen.

However, given that some of that data had already been migrated to Marriott, it is hard to say for

certain whether the breach occurred in the Starwood system, the Marriott system, or in transit as

a result of exposure during the Extract‐Transform‐Load process used during the migration.

Because the Data Warehouse contains booking data going back several years, the Data

Warehouse data could have been exposed recently and still show stolen records from 2014.27

           E.     This Data Breach Will Result in Additional Identity Theft and Identity
                  Fraud.

           233.   Marriott failed to implement and maintain reasonable security procedures and

practices appropriate to the nature and scope of the Personal Information compromised in the

Data Breach.

           234.   The ramifications of Marriott’s failure to keep Plaintiffs’ and Class Members’

data secure are severe and have already manifested themselves—as evidenced by the harm

suffered by the named Plaintiffs in this lawsuit.


25
     Id.
26
     Id.
27
     Id.


                                             94
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 95 of 312



       235.    The information Marriott compromised, including Plaintiffs’ identifying

information and/or other financial information, is “as good as gold” to identity thieves, in the

words of the Federal Trade Commission (“FTC”).28 Identity theft occurs when someone uses

another’s personal identifying information, such as that person’s name, address, credit card

number, credit card expiration date, and other information, without permission, to commit fraud

or other crimes. The FTC estimates that as many as 10 million Americans have their identities

stolen each year. As the FTC recognizes, once identity thieves have personal information, “they

can drain your bank account [as occurred to Plaintiffs here], run up your credit cards, open new

utility accounts, or get medical treatment on your health insurance.”29

       236.    According to Javelin Strategy and Research, “1 in 4 [breach] notification

recipients became a victim of identity fraud.”30 Nearly half (46%) of consumers with a breached

debit card became fraud victims within the same year.

       237.    Identity thieves can use Personal Information such as that of Plaintiffs and Class

Members, which Marriott failed to keep secure, to perpetrate a variety of crimes that harm

victims. For instance, identity thieves may commit various types of government fraud such as:

immigration fraud or obtaining a driver’s license or identification card in the victim’s name but

with another’s picture. Some of this activity may not come to light for years. The IRS paid out

$43.6 billion in potentially fraudulent returns in 2012, and the IRS identified more than 2.9




28
   FTC Interactive Toolkit, Fighting Back Against Identity Theft, available at
http://www.dcsheriff.net/community/documents/id-theft-tool-kit.pdf (last visited Sept. 24, 2014).
29
   FTC, Signs of Identity Theft, available at http://www.consumer.ftc.gov/articles/ 0271- signs-
identity-theft (last visited Nov. 30, 2018).
30
  See 2013 Identity Fraud Report: Data Breaches Becoming a Treasure Trove for Fraudsters,
available at http://www.javelinstrategy.com/brochure/276 (last visited November 30, 2018)
(“2013 Identity Fraud Report”).


                                            95
          Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 96 of 312



million incidents of identity theft in 2013. The IRS has described identity theft as the number one

tax scam for 2014.

          238.   Among other forms of fraud, identity thieves may get medical services using

consumers’ compromised Personal Information or commit any number of other frauds, such as

obtaining a job, procuring housing, or even giving false information to police during an arrest.

          239.   It is incorrect to assume that reimbursing a consumer for a financial loss due to

fraud makes that individual whole again. On the contrary, after conducting a study, the

Department of Justice’s Bureau of Justice Statistics (“BJS”) found that “among victims who had

Personal Information used for fraudulent purposes, 29% spent a month or more resolving

problems.”31 In fact, the BJS reported, “resolving the problems caused by identity theft [could]

take more than a year for some victims.”32

          F.     Annual Monetary Losses From Identity Theft are in the Billions of Dollars.

          240.   Javelin Strategy and Research reports that those losses increased to $21 billion in

2013.33

          241.   There may be a time lag between when harm occurs versus when it is discovered,

and between when PII or PCD is stolen and when it is used. According to the U.S. Government

Accountability Office (“GAO”), which conducted a study regarding data breaches:

                 [L]aw enforcement officials told us that in some cases, stolen data may be held

                 for up to a year or more before being used to commit identity theft. Further, once

                 stolen data has been sold or posted on the Web, fraudulent use of that information




31
   Victims of Identity Theft, 2012 at 10 (Dec. 2013), available at
http://www.bjs.gov/content/pub/pdf/vit12.pdf.
32
   Id. at 11.
33
   See 2013 Identity Fraud Report.


                                             96
          Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 97 of 312



                 may continue for years. As a result, studies that attempt to measure the harm

                 resulting from data breaches cannot necessarily rule out all future harm.34



          242.   Plaintiffs and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent credit and debit card charges

incurred by them and the resulting loss of use of their credit and access to funds, whether or not

such charges are ultimately reimbursed by the credit card companies.

          G.     Marriott Has Already Botched its Post-Data Breach Response.

          243.   While Marriott set up a dedicated website and call center to handle inquiries

following its announcement of the Data Breach, the incredible number of impacted guests has

meant long wait times, and the lack of information about who was impacted and how has left

guests confused and worried.

          244.   Further, the one year of free enrollment in Web Watcher offered by Marriott only

applies to guests who live in the United States, Canada, and Britain and is not a credit monitoring

service. Web Watcher merely “keeps an eye on internet sites where thieves swap and sell

Personal Information and then alerts people if anyone is selling their information.”35

          245.   Marriott appears to misapprehend how the sale of stolen data works. Many sales

of stolen data occur on the Deep Web. The Deep Web is not Google. While the internet, as most

people know it, contains at least 4.5 billion websites indexed by search engines, the Deep Web is




34
   GAO, Report to Congressional Requesters, at p.33 (June 2007), available at
http://www.gao.gov/new.items/d07737.pdf (emphases added).
35
     Tsang Article, supra n.1


                                              97
          Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 98 of 312



400 to 500 times larger, according to estimates, and is not indexed.36 Web Watchers’ service may

detect some sales on the Deep Web, but cannot alone identify and prevent identity theft. Many

sales are done in private through membership only forums and private chat services.

          246.   Moreover, data thieves are aware of the one-year expiration period associated

with Marriott’s offer. As explained herein, thieves will often wait years to purchase and use

stolen data, waiting for the clock to run out on the offered monitoring services.37

          247.   Finally, the rollout of signup for the monitoring service confused many

customers, who complained that the user interface was unclear.38

          H.     Plaintiffs and Class Members Suffered Damages.

          248.   The Data Breach was a direct and proximate result of Marriott’s failure to

properly safeguard and protect Plaintiffs’ and Class Members’ Personal Information from

unauthorized access, use, and disclosure, as required by various state and federal regulations,

industry practices, and the common law, including Marriott’s failure to establish and implement

appropriate administrative, technical, and physical safeguards to ensure the security and

confidentiality of Plaintiffs’ and Class Members’ PII to protect against reasonably foreseeable

threats to the security or integrity of such information.

          249.   Plaintiffs’ and Class members’ PII is private and sensitive in nature and was left

inadequately protected by Marriott. Marriott did not obtain Plaintiffs’ and Class Members’




36
  Mae Rice, The Deep Web Is the 99% of the Internet You Can’t Google, Curiousity (May 22,
2018), available at https://curiosity.com/topics/the-deep-web-is-the-99-of-the-internet-you-cant-
google-curiosity/.
37
  See, e.g., Matt Tatham, A Year After the Marriott Breach: Are You Protecting Your Data?
(Sept. 24, 2018), available at https://www.experian.com/blogs/ask-experian/a-year-after-the-
Marriott-breach-are-you-protecting-your-data/.
38
     Tsang Article, supra n.1.


                                              98
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 99 of 312



consent to disclose their PII to any other person as required by applicable law and industry

standards.

           250.   As a direct and proximate result of Marriott’s wrongful action and inaction and

the resulting Data Breach, Plaintiffs (as was addressed above) and Class Members have been

placed at an imminent, immediate, and continuing increased risk of harm from identity theft and

identity fraud, requiring them to take the time and effort to mitigate the actual and potential

impact of the Data Breach on their lives including, inter alia, by placing “freezes” and “alerts”

with credit reporting agencies, contacting their financial institutions, closing or modifying

financial accounts, and closely reviewing and monitoring their credit reports and accounts for

unauthorized activity.

           251.   Marriott’s “deep[] regret [for] this incident” is no comfort to Plaintiffs and Class

Members, though undoubtedly they agree that Marriott “fell short of what [its] guest deserve . .

.”39

           252.   Marriott’s wrongful actions and inaction directly and proximately caused the theft

and dissemination into the public domain of Plaintiffs’ and Class Members’ Personal

Information, causing them to suffer, and continue to suffer, economic damages and other actual

harm for which they are entitled to compensation, including:

           a.     theft of their personal and financial information;

           b.     the imminent and certainly impending injury flowing from potential fraud and

           identify theft posed by their passport, credit/debit card, and Personal Information being

           placed in the hands of criminals;

           c.     the untimely and inadequate notification of the Data Breach;


39
     Id.


                                               99
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 100 of 312



       d.      the improper disclosure of their Personal Information;

       e.      loss of privacy;

       f.      ascertainable losses in the form of out-of-pocket expenses and the value of their

       time reasonably incurred to remedy or mitigate the effects of the Data Breach;

       g.      ascertainable losses in the form of deprivation of the value of their Personal

       Information, for which there is a well-established national and international market;

       h.      overpayments to Marriott for products and services purchased during the Data

       Breach in that a portion of the price paid for such products and services by Plaintiffs and

       Class Members to Marriott was for the costs of reasonable and adequate safeguards and

       security measures that would protect customers’ Personal Information, which Marriott

       did not implement and, as a result, Plaintiffs and Class members did not receive what

       they paid for and were overcharged by Marriott; and

       i.      deprivation of rights they possess under the various statutes.

       253.    While the Personal Information of Plaintiffs and members of the Class has been

stolen, the same (or a copy of the Personal Information) continues to be held by Marriott.

Plaintiffs and Class Members have an undeniable interest in ensuring that this information is

secure, remains secure, and is not subject to further theft.

                               CLASS ACTION ALLEGATIONS

       254.    Pursuant to Fed. R. Civ. P. 23 (a) and (b)(2), (b)(3), and (c)(4), Plaintiffs seek

certification of the following nationwide class (the “Nationwide Class” or the “Class”):

       All persons in the United States whose Personal Information was compromised
       in the Marriott Data Breach.

       255.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

seek certification of state-by-state claims in the alternative to the nationwide claims brought



                                             100
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 101 of 312



under either Maryland or Connecticut common law, as well as statutory claims under state data

breach statutes and consumer protection statutes, on behalf of separate statewide subclasses for

each State and Territory in the United States.

        256.    Excluded from each of the Classes are Marriott, including any entity in which

Marriott has a controlling interest, is a parent or subsidiary, or which is controlled by Marriott, as

well as the officers, directors, affiliates, legal representatives, heirs, predecessors, successors, and

assigns of Marriott. Also excluded are the judges and court personnel in this case and any

members of their immediate families.

        257.    Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Classes are so

numerous that the joinder of all members is impractical. While the exact number of Class

members is unknown to Plaintiffs at this time, Marriott has acknowledged that information—

including PII and PCD—of hundreds of millions of customers has been compromised. All

members of the proposed Classes are readily ascertainable. Marriott has access to contact

information for millions of members of the Classes, which can be used for providing notice to

most Class members. Indeed, Marriott has already provided notice to the Class members who

were likely impacted by the Data Breach.

        258.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law

and fact common to the Class, which predominate over any questions affecting only individual

Class members. These common questions of law and fact include, without limitation:

        a.      Whether Marriott violated the various state Deceptive and Unfair Trade Practices

        Acts by failing to implement reasonable security procedures and practices;

        b.      Whether Marriott violated state data breach laws by failing to promptly notify

        class members their Personal Information had been compromised;




                                              101
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 102 of 312



       c.      Whether class members may obtain injunctive relief against Marriott under

       privacy laws to require that it safeguard or destroy, rather than retain, the Personal

       Information of Plaintiffs and Class members;

       d.      Which security procedures and which data-breach notification procedures should

       Marriott be required to implement as part of any injunctive relief ordered by the Court;

       e.      Whether Marriott has an implied contractual obligation to use reasonable security

       measures;

       f.      Whether Marriott has complied with any implied contractual obligation to use

       reasonable security measures;

       g.      What security measures, if any, must be implemented by Marriott to comply with

       its implied contractual obligations;

       h.      Whether Marriott violated state privacy laws in connection with the actions

       described herein; and

       i.      What the nature of the relief should be, including equitable relief, to which

       Plaintiffs and the Class members are entitled.

       259.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of those of

other Class members because Plaintiffs’ information, like that of every other Class Member, was

misused and/or disclosed by Marriott.

       260.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly and

adequately represent and protect the interests of the members of the Classes. Plaintiffs’ Counsel

are competent and experienced in litigating class actions, including privacy litigation.

       261.    Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

The prosecution of separate actions by individual Class members would create a risk of




                                              102
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 103 of 312



inconsistent or varying adjudications with respect to individual Class members that would

establish incompatible standards of conduct for Marriott. Such individual actions would create a

risk of adjudications that would be dispositive of the interests of other Class members and

otherwise impair their interests. Marriott has acted and/or refused to act on grounds generally

applicable to the Class, making final injunctive relief or corresponding declaratory relief

appropriate.

        262.    Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior

to other available methods for the fair and efficient adjudication of this controversy since joinder

of all the members of the Class is impracticable. Furthermore, the adjudication of this

controversy through class actions will avoid the possibility of inconsistent and potentially

conflicting adjudication of the asserted claims. There will be no difficulty in the management of

this action as a class action. Damages for any individual Class member are likely insufficient to

justify the cost of individual litigation, so that in the absence of class treatment, Marriott’s

violations of law inflicting substantial damages in the aggregate would go un-remedied without

certification of the Class.

        263.    Injunctive Relief Pursuant to Fed. R. Civ. P. 23(b)(2). Class certification is

also appropriate under Fed. R. Civ. P. 23(a) and (b)(2), because Marriott has acted or has refused

to act on grounds generally applicable to the Class, so that final injunctive relief or

corresponding declaratory relief is appropriate as to the Classes as a whole.

                      CHOICE OF LAW FOR NATIONWIDE CLAIMS

        264.    The state laws of one state will likely govern Plaintiffs’ claims.

        265.    First, the principal place of business of Marriott, located in Bethesda, Maryland, is

the “nerve center” of its business activities—the place where its high-level officers direct,




                                             103
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 104 of 312



control, and coordinate the corporation’s activities, including its data security functions and

major policy, financial, and legal decisions.

        266.    Alternatively, the former principal place of business of Starwood, Stamford,

Connecticut, was the center of operations of Starwood and its SPG Loyalty Program, in which

much or all of the Personal Information that was compromised in the Data Breach was housed.

        267.    Both Maryland and Connecticut have significant interests in regulating the

conduct of businesses operating within their borders. Those states, which seek to protect the

rights and interests of residents and citizens of the United States against a company

headquartered and doing business in those states, have a greater interest in the nationwide claims

of Plaintiffs and Class members than any other state and are most intimately concerned with the

claims and outcome of this litigation.

        268.    Marriott’s response to the data breach at issue here, and corporate decisions

surrounding such response, were made from and in Maryland.

        269.    Marriott’s breaches of duty to Plaintiffs and Nationwide Class members emanated

from both Connecticut and Maryland.

        270.    Additional factual analysis is necessary in order to determine which state’s law

should apply to the claims of the Class members. Accordingly, it would be inappropriate to

determine choice of law at the pleadings stage of this case. Plaintiffs are therefore pleading

nationwide claims based upon Maryland and Connecticut law in the alternative (or, under the

law of the states of each Plaintiff).

        271.    Application of either Maryland or Connecticut law Class with respect to

Plaintiffs’ and Class members’ claims after the completion of a factual inquiry would be neither




                                            104
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 105 of 312



arbitrary nor fundamentally unfair because those states have significant contacts and a significant

aggregation of contacts that create a state interest in the claims of Plaintiffs and the Class.

       272.    Under choice of law principles, applicable to this action, the common law of one

of the states—Maryland or Connecticut—would apply to the nationwide common law claims of

all Class members by virtue of a choice of law provision in the Loyalty Program terms and

conditions, or a substantive analysis concerning which state’s laws should govern, given that the

data compromised was part of the SPG database, which was previously not subject to those terms

and conditions. Additionally, given Maryland’s and Connecticut’s significant interest in

regulating the conduct of businesses operating within their borders, consumer protection laws

may be applied to non-resident consumer plaintiffs upon completion of the factual analysis

required for the choice of law determination.

       273.    To the extent the Court finds that the laws of each Class member’s state apply to

his or her injuries, Plaintiffs previously provided Marriott with notice sufficient to satisfy state

statutory requirements, and sent correspondence to Marriott’s counsel on January 8, 2019,

providing     the    company       with     additional    information      on     Plaintiffs’     claim.

                    CLAIMS ON BEHALF OF THE NATIONWIDE CLASS

                                              COUNT 1


                                          NEGLIGENCE

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                                  and the Statewide Subclasses

       1.      Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       2.      Marriott owed a duty to Plaintiffs and Class members to exercise reasonable care

in obtaining, retaining, securing, safeguarding, deleting and protecting their Personal Information

in its possession from being compromised, lost, stolen, accessed and misused by unauthorized


                                             105
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 106 of 312



persons. More specifically, this duty included, among other things: (a) designing, maintaining,

and testing security systems to ensure that Plaintiffs’ and Class members’ Personal Information

in Marriott’s possession was adequately secured and protected; (b) implementing processes that

would detect a breach of its security system in a timely manner; (c) timely acting upon warnings

and alerts, including those generated by its own security systems, regarding intrusions to its

networks; and (d) maintaining data security measures consistent with industry standards.

       3.      The law imposes an affirmative duty on Defendant to timely disclose the

unauthorized access and theft of Personal Information to Plaintiffs and the Class so Plaintiffs and

Class Members could take appropriate measures to mitigate damages, protect against adverse

consequences, and thwart future misuse of their Personal Information.

       4.      Defendant breached its duty to notify Plaintiffs and Class Members of the

unauthorized access by failing to notify Plaintiffs and Class Members of the Data Breach until

November 30, 2018. To date, although it has been months since the Data Breach was discovered,

and four years since the Data Breach commenced, Defendant has not provided sufficient

information to Plaintiffs and Class Members regarding the extent of the unauthorized access and

continues to breach its disclosure obligations to Plaintiffs and the Class.

       5.      Defendant also breached its duty to Plaintiffs and the Class Members to

adequately protect and safeguard this Personal Information by knowingly disregarding standard

information security principles, despite obvious risks, and by allowing unmonitored and

unrestricted access to Plaintiffs’ and Class Members’ Personal Information. Furthering its

dilatory practices, Defendant failed to provide adequate oversight of the Personal Information to

which it was entrusted, resulting in a massive breach of the Personal Information of potentially

500 million people, undetected over a period of four years.




                                             106
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 107 of 312



        6.      Through Defendant’s acts and omissions described in this Complaint, including

Defendant’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class

Members’ Personal Information from being foreseeably captured, accessed, disseminated, stolen,

and misused, Defendant unlawfully breached its duty to use reasonable care to adequately protect

and secure Plaintiffs’ and Class Members’ Personal Information during the time it was within

Defendant’s possession or control.

        7.      Further, through Defendant’s failure to provide timely and clear notification of the

Data Breach to consumers, Defendant prevented Plaintiffs and Class Members from taking

meaningful, proactive steps to secure their financial data, bank accounts, and other accounts

where PII or PCI could be used for fraudulent purposes.

        8.      Upon information and belief, Defendant improperly and inadequately safeguarded

the Personal Information of Plaintiffs and Class Members in deviation from standard industry

rules, regulations, and practices at the time of the Data Breach.

        9.      Defendant’s failure to take proper security measures to protect Plaintiffs’ and

Class Members’ sensitive Personal Information violated its duty to protect that data and prevent

its dissemination to third parties.

        10.     Defendant had a common law duty to prevent foreseeable harm to others. This

duty existed because Plaintiffs and Class Members were the foreseeable and probable victims of

any inadequate security practices. By collecting and maintaining Plaintiffs’ and Class Members’

Personal Information, and acknowledging that this Personal Information needed to be kept

secure, it was foreseeable that they would be harmed in the future if Defendant did not protect

Plaintiffs’ and Class Members’ Personal Information from hackers.




                                            107
           Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 108 of 312



           11.   Marriott’s duty also arose under Section 5 of the Federal Trade Commission Act

(“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair practice of failing to use reasonable

measures to protect Personal Information by companies such as Marriott. Various FTC

publications and data security breach orders further form the basis of Marriott’s duty. In addition,

individual states have enacted statutes based upon the FTC Act that also created a duty to use

reasonable measures to protect Personal Information.

           12.   Defendant acknowledged the importance of keeping Personal Information secure,

and stated that it sought “to use reasonable organizational, technical and administrative measures

to protect Personal Data.”40 Despite acknowledging its responsibility to keep this information

secure, Defendant improperly put the burden on Plaintiffs and Class Members to notify

Defendant if they suspected that their Personal Information was not secure, when individuals

would not have access to this information, and Defendant was in a superior position to know this

information, and was in the exclusive possession of such information.41

           13.   Upon information and belief, Defendant improperly and inadequately safeguarded

the Personal Information of Plaintiffs and Class Members in deviation from standard industry

rules, regulations, and practices at the time of the Data Breach.

           14.   Defendant’s failure to take proper security measures to protect Plaintiffs’ and

Class Members’ Personal Information has caused Plaintiffs and Class Members to suffer injury

and damages. As described herein, the Plaintiffs received notice that their Personal Information

was compromised, and now must take and have taken affirmative steps to ensure that their


40
   See Privacy Center, Marriott Group Global Privacy Statement,
https://www.marriott.com/about/privacy.mi (last accessed Nov. 30, 2018).
41
     Id.


                                            108
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 109 of 312



identity is not stolen and their financial information is not compromised. Furthermore, as a result

of the Data Breach, Plaintiff did not get what Plaintiff bargained for.

       15.     Marriott also had a duty to safeguard the Personal Information of Plaintiffs and

Class members and to promptly notify them of a breach because of state laws and statutes that

require Marriott to reasonably safeguard sensitive Personal Information, as detailed herein.

       16.     Timely notification was required, appropriate and necessary so that, among other

things, Plaintiffs and Class members could take appropriate measures to freeze or lock their

credit profiles, avoid unauthorized charges to their credit or debit card accounts, cancel or change

usernames and passwords on compromised accounts, monitor their account information and

credit reports for fraudulent activity, contact their banks or other financial institutions that issue

their credit or debit cards, obtain credit monitoring services, replace their passports, and take

other steps to mitigate or ameliorate the damages caused by Marriott’s misconduct.

       17.     Marriott breached the duties it owed to Plaintiffs and Class members described

above and thus was negligent. Marriott breached these duties by, among other things, failing to:

(a) exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the Personal Information of Plaintiffs and Class members; (b) detect the

Data Breach while it was ongoing; (c) maintain security systems consistent with industry

standards; and (d) disclose that Plaintiffs’ and the Class members’ Personal Information in

Marriott’s possession had been or was reasonably believed to have been, stolen or compromised.

       18.     But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiffs

and Class members, their Personal Information would not have been compromised.

       19.     As a direct and proximate result of Marriott’s negligence, Plaintiffs and Class

members have been injured as described herein, and are entitled to damages, including




                                             109
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 110 of 312



compensatory, punitive, and nominal damages, in an amount to be proven at trial. Plaintiffs’ and

Class members’ injuries include:

           a. theft of their Personal Information;

           b. costs associated with requested credit freezes;

           c. costs associated with the detection and prevention of identity theft and
              unauthorized use of their financial accounts;

           d. costs associated with purchasing credit monitoring and identity theft protection
              services;

           e. unauthorized charges and loss of use of and access to their financial account funds
              and costs associated with inability to obtain money from their financial accounts
              or being limited in the amount of money they were permitted to obtain from their
              financial accounts, including missed payments on bills and loans, late charges and
              fees, and adverse effects on their credit;

           f. lowered credit scores resulting from credit inquiries following fraudulent
              activities;

           g. costs associated with time spent and the loss of productivity from taking time to
              address and attempt to ameliorate, mitigate, and deal with the actual and future
              consequences of the Marriott Data Breach—including finding fraudulent charges,
              cancelling and reissuing cards, enrolling in credit monitoring and identity theft
              protection services, freezing and unfreezing accounts, imposing withdrawal and
              purchase limits on compromised accounts, and replacing passports;

           h. the imminent and certainly impending injury flowing from potential fraud and
              identify theft posed by their Personal Information being placed in the hands of
              criminals;

           i. damages to and diminution in value of their Personal Information entrusted,
              directly or indirectly, to Marriott with the mutual understanding that Marriott
              would safeguard Plaintiffs’ and Class members’ Personal Information against
              theft and not allow access and misuse of their Personal Information by others;

           j. continued risk of exposure to hackers and thieves of their Personal Information,
              which remains in Marriott’s possession and is subject to further breaches so long
              as Marriott fails to undertake appropriate and adequate measures to protect
              Plaintiffs’ Personal Information; and

           k. overpayment of Defendant’s services because Plaintiff and Class members did not
              get the implicit protection of their Personal Information that they bargained for.




                                           110
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 111 of 312



                                            COUNT 2

                                    NEGLIGENCE PER SE

          ON BEHALF OF PLAINTIFFS AND THE NATIONWIDE CLASS, OR
                ALTERNATIVELY, ON BEHALF OF PLAINTIFFS
                     AND THE STATEWIDE SUBCLASSES

       20.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       21.     Marriott owed a duty to Plaintiffs and Class members to exercise reasonable care

in obtaining, retaining, securing, safeguarding, deleting and protecting their Personal Information

in its possession from being compromised, lost, stolen, accessed and misused by unauthorized

persons. More specifically, this duty included, among other things: (a) designing, maintaining,

and testing security systems to ensure that Plaintiffs’ and Class members’ Personal Information

in Marriott’s possession was adequately secured and protected; (b) implementing processes that

would detect a breach of its security system in a timely manner; (c) timely acting upon warnings

and alerts, including those generated by its own security systems, regarding intrusions to its

networks; and (d) maintaining data security measures consistent with industry standards.

       22.     The law imposes an affirmative duty on Defendant to timely disclose the

unauthorized access and theft of Personal Information to Plaintiffs and the Class so Plaintiffs and

Class Members could take appropriate measures to mitigate damages, protect against adverse

consequences, and thwart future misuse of their Personal Information.

       23.     Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45), Marriott had a

duty to provide fair and adequate data security practices to safeguard Plaintiffs’ and Class

members’ Personal Information.

       24.     Pursuant to state laws as alleged herein, Marriott had a duty to those respective

states’ Class members to implement and maintain reasonable security procedures and practices to

safeguard Plaintiffs’ and Class members’ Personal Information.

                                                111
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 112 of 312



       25.     Marriott breached its duties to the Plaintiffs and Class members under the FTC

Act and state data security statutes by failing to provide fair, reasonable, or adequate data

security practices to safeguard Plaintiffs’ and Class members’ Personal Information.

       26.     Marriott’s failure to comply with applicable laws and regulations constitutes

negligence per se.

       27.     But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiffs

and Class members, Plaintiffs and Class members would not have been injured.

       28.     The injury and harm suffered by Plaintiffs and the Class members was the

reasonably foreseeable result of Marriott’s breach of its duties. Marriott knew or should have

known that it was failing to meet its duties, and that the breach would cause Plaintiffs and Class

members to experience the foreseeable harms associated with exposure of their Personal

Information.

       29.     As a direct and proximate result of Marriott’s negligent conduct, Plaintiffs and

Class members suffered injury and are entitled to damages in an amount to be proven at trial.

                                            COUNT 3


                            BREACH OF IMPLIED CONTRACT

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                                  and the Statewide Subclasses

       30.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       31.     Marriott solicited and invited Plaintiffs and members of the Class to make

reservations at Starwood properties. Plaintiffs and Class members accepted Marriott’s offers and

made such reservations with Marriott.

       32.     When Plaintiffs and Class members made reservations with Marriott, they were

required to—and did—provide their Personal Information to Marriott. In so doing, Plaintiffs and


                                            112
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 113 of 312



Class members entered into implied contracts with Marriott pursuant to which Marriott agreed to

safeguard and protect such information and to timely and accurately notify Plaintiffs and Class

members if their data had been breached or compromised.

       33.     Each reservation by Plaintiffs and Class members was made pursuant to mutually

agreed-upon implied contracts with Marriott under which Marriott agreed to safeguard and

protect Plaintiffs’ and Class members’ Personal Information and to provide accurate and timely

notice if such information was compromised, lost, or stolen.

       34.     Plaintiffs and Class members would not have provided their Personal Information

to Marriott in the absence of such an implied contract.

       35.     Plaintiffs and Class members fully performed their obligations under the implied

contracts with Marriott.

       36.     Marriott breached the implied contracts it made with the Plaintiffs and Class

members by failing to safeguard or protect the Class members’ Personal Information and by

failing to provide accurate and timely notice when their Personal Information was compromised.

       37.     As a direct and proximate result of Marriott’s breaches of the implied contracts

between Marriott and Plaintiffs and Class members, Plaintiffs and the Class members sustained

actual losses and damages as described herein, and paid more than they would have paid for

Marriott’s services.

                                            COUNT 4


             BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                                  and the Statewide Subclasses

       38.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       39.     Common law implies a covenant of good faith and fair dealing in every contract.


                                            113
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 114 of 312



       40.     Plaintiffs and Class members contracted with Marriott by accepting Marriott’s

offers to stay at one or more Starwood hotels.

       41.     Plaintiffs and Class members performed all of the duties and obligations required

under their agreements with Marriott.

       42.     Conditions required for Marriott’s performance under its contracts with Plaintiffs’

and Class members have occurred.

       43.     Marriott did not provide, unfairly interfered with, or frustrated the right of

Plaintiffs and Class members to receive the full benefits under their agreements with Marriott.

       44.     Plaintiffs and Class members were damaged by Marriott’s breach in that they paid

for, but did not receive, the valuable security protections to which they were entitled under the

contracts with Marriott, which would have made Marriott’s services more valuable.

                                            COUNT 5


                                           BAILMENT

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                                  and the Statewide Subclasses

       45.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       46.     Plaintiffs and Class members provided, or authorized disclosure of, their Personal

Information to Marriott for the exclusive purpose of booking hotel reservations.

       47.     In providing their Personal Information to Marriott, Plaintiffs and Class Members

intended and understood that Marriott would adequately safeguard that information.

       48.     Marriott accepted possession of Plaintiffs’ and Class members’ Personal

Information for the purpose of making Marriott’s services available to Plaintiffs and Class

members.




                                            114
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 115 of 312



       49.     By accepting possession of Plaintiffs’ and Class members’ Personal Information,

Marriott understood that Plaintiffs and Class members expected Marriott to adequately safeguard

that information. Accordingly, a bailment was established for the mutual benefit of the parties.

During the bailment, Marriott owed a duty to Plaintiffs and Class members to exercise

reasonable care, diligence, and prudence in protecting their Personal Information.

       50.     Marriott breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiffs’ and Class members’ Personal Information, resulting in the

unauthorized access to and misuse of Plaintiffs’ and Class members’ information.

       51.     Marriott further breached its duty to safeguard Plaintiffs’ and Class members’

Personal Information by failing to timely and accurately discover the breach and by failing to

timely and accurately notify Plaintiffs and Class members that their information had been

compromised as a result of the Data Breach.

       52.     As a direct and proximate result of Marriott’s breach of its duty, Plaintiffs and

Class members suffered damages that were reasonably foreseeable to Marriott.

       53.     As a direct and proximate result of Marriott’s breach of its duty, Plaintiffs’ and

Class members’ Personal Information that they entrusted to Marriott during the bailment was

damaged and its value diminished.

                                            COUNT 6


              MARYLAND PERSONAL INFORMATION PROTECTION ACT

On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and the
                                  Statewide Maryland Subclass

       54.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       55.     This count is subject to the Court’s analysis under applicable choice of law

principles.


                                            115
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 116 of 312



       56.     Included in the terms and conditions of the Loyalty Program is a Choice of Law

and Venue Provision that provides that Maryland law applies to the Loyalty Program. Whether

that Choice of Law and Venue Provision applies to the Class is a question of fact inappropriate

for resolution at the pleading stage.

       57.     Under Md. Comm. Code § 14-3503(a), “[t]o protect personal information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses personal

information of an individual residing in the State shall implement and maintain reasonable

security procedures and practices that are appropriate to the nature of personal information

owned or licensed and the nature and size of the business and its operations.”

       58.     Defendant is a business that owns or licenses computerized data that includes

personal information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

       59.     Plaintiffs and Class Members are “individuals” and “customers” as defined and

covered by Md. Comm. Code §§ 14-3502(a) and 14-3503.

       60.     Plaintiffs’ and Class Members’ Personal Information, as described herein and

throughout, includes “personal information” as covered under Md. Comm. Code § 14-3501(d).

       61.     Defendant did not maintain reasonable security procedures and practices

appropriate to the nature of the Personal Information owned or licensed and the nature and size

of its business and operations in violation of Md. Comm. Code § 14-3503.

       62.     The Data Breach was a “breach of the security of a system” as defined by Md.

Comm. Code § 14-3504(1).

       63.     Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes personal information of an individual residing in the State,

when it discovers or is notified of a breach of the security system, shall conduct in good faith a




                                           116
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 117 of 312



reasonable and prompt investigation to determine the likelihood that personal information of the

individual has been or will be misused as a result of the breach.”

       64.     Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s personal

information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be

given as soon as reasonably practical after the business discovers or is notified of the breach of a

security system.”

       65.     Because Defendant discovered a security breach and had notice of a security

breach, Defendant had an obligation to disclose the Data Breach in a timely and accurate fashion

as mandated by Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

       66.     By failing to disclose the Data Breach in a timely and accurate manner, Defendant

violated Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

       67.     As a direct and proximate result of Defendant’s violations of Md. Comm. Code

§§ 14-3504(b)(2) and 14-3504(c)(2), Plaintiffs and Class Members suffered damages, as

described above.

       68.     Pursuant to Md. Comm. Code § 14-3508, Defendant’s violations of Md. Comm.

Code §§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the

meaning of the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101, et seq. and

subject to the enforcement and penalty provisions contained within the Maryland Consumer

Protection Act.

       69.     Plaintiffs and Class Members seek relief under Md. Comm. Code §13-408,

including actual damages and attorney’s fees.




                                            117
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 118 of 312



                                            COUNT 7


                MARYLAND CONSUMER PROTECTION ACT,
                   MD. COMM. CODE §§ 13-301, ET SEQ.
     AND APPLICABLE STATE CONSUMER PROTECTION ACTS AND UNFAIR

                                BUSINESS PRACTICES ACTS

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively on Behalf of Plaintiffs
                                  and the Statewide Subclasses

       70.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       71.     This count is subject to the Court’s analysis under applicable choice of law

principles.

       72.     Included in the terms and conditions of the Loyalty Program is a Choice of Law

and Venue Provision that provides that Maryland law applies to the Loyalty Program.

       73.     To the extent Maryland law does not apply, Plaintiffs bring this claim on behalf of

themselves and Class Members on behalf of applicable state consumer protection and deceptive

business practices acts.

       74.     Defendant is a “person” as defined by Md. Comm. Code § 13-101(h).

       75.     Defendant’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

       76.     Plaintiffs and Class Members are “consumers” as defined by Md. Comm. Code §

13-101(c).

       77.     Defendant advertises, offers, or sells “consumer goods” or “consumer services” as

defined by Md. Comm. Code § 13-101(d).

       78.     Defendant advertised, offered, or sold goods or services in Maryland and engaged

in trade or commerce directly or indirectly affecting the people of Maryland.




                                            118
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 119 of 312



       79.      Defendant engaged in unfair and deceptive trade practices, in violation of Md.

Comm. Code § 13-301, including:

             a. False or misleading oral or written representations that have the capacity,
                tendency, or effect of deceiving or misleading consumers;

             b. Failing to state a material fact where the failure deceives or tends to deceive;

             c. Advertising or offering consumer goods or services without intent to sell, lease, or
                rent them as advertised or offered;

             d. Deception, fraud, false pretense, false premise, misrepresentation, or knowing
                concealment, suppression, or omission of any material fact with the intent that a
                consumer rely on the same in connection with the promotion or sale of consumer
                goods or services or the subsequent performance with respect to an agreement,
                sale lease or rental.

       80.      Defendant engaged in these False or misleading oral or written representations

that have the capacity, tendency, or effect of deceiving or misleading consumers by:;




                                             119
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 120 of 312



             a. Failing to implement and maintain reasonable security and privacy measures to
                protect Plaintiffs and Class Members’ Personal Information, which was a direct
                and proximate cause of the Data Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate identified
                security and privacy risks, and adequately improve security and privacy measures
                following previous cybersecurity incidents, which was a direct and proximate
                cause of the Data Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security
                and privacy of Plaintiffs’ and Class Members’ Personal Information , including
                duties imposed by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal
                Information Protection Act, Md. Comm. Code § 14-3503, which was a direct and
                proximate cause of the Data Breach;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiffs’
                and Class Members’ Personal Information, including by implementing and
                maintaining reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties
                pertaining to the security and privacy of Plaintiffs’ and Class Members’ Personal
                Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the
                Maryland Personal Information Protection Act, Md. Comm. Code § 14-3503;

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                or adequately secure Plaintiffs’ and Class Members’ Personal Information; and

             g. Omitting, suppressing, and concealing the material fact that it did not comply with
                common law and statutory duties pertaining to the security and privacy of
                Plaintiffs’ and Class Members’ Personal Information, including duties imposed by
                the FTC Act, 15 U.S.C. § 45, and the Maryland Personal Information Protection
                Act, Md. Comm. Code § 14-3503.

       81.      Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of consumers’ Personal Information. Defendant’s misrepresentations

and omissions would have been important to a significant number of consumers in making

financial decisions.

       82.      Defendant intended to mislead Plaintiffs and Class Members and induce them to

rely on their misrepresentations and omissions.




                                             120
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 121 of 312



        83.     Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been required to implement and

adopt reasonable data security measures to comply with its legal obligations. Instead, Marriott

and its predecessors maintained customer Personal Information in its databases, where it was

insecure, and subject to attack over the course of four years. Customers including Plaintiff and

class members would not have provided Marriott with their Personal Information had they

known that Marriott was misrepresenting the security of, and omitting the flaws in, its databases.

Marriott could not have continued to book hotel reservations had it disclosed the truth about its

lax security. Additionally, Plaintiff and Class members would not have paid as much as they did

for Defendant’s services had they known that Defendant would not keep their information

secure. Accordingly, Plaintiff and Class members did not receive the benefit of their bargain.

        84.     Defendant acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Class Members’ rights.

Defendant was on notice of the possibility of the Data Breach due to its prior data breach and

infiltrations of its systems.

        85.     Defendant also violated other statutory claims as described herein, making its

conduct unlawful.

        86.     As a direct and proximate result of Defendant’s unfair and deceptive acts and

practices, Plaintiffs and Class Members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Personal Information.




                                           121
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 122 of 312



       87.     Plaintiffs and Class Members seek all monetary and non-monetary relief allowed

by law, including damages, disgorgement, injunctive relief, and attorneys’ fees and costs.

                                             COUNT 8


             MARYLAND PERSONAL INFORMATION PROTECTION ACT

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                              and the Statewide Maryland Subclass

       88.     Plaintiffs repeat and reallege Paragraphs 1-275, as if fully alleged herein.

       89.     Included in the terms and conditions of the Loyalty Program is a Choice of Law

and Venue Provision that provides that Maryland law applies to the Loyalty Program. Whether

that Choice of Law and Venue Provision applies to the Class is a question of fact inappropriate

for resolution at the pleading stage. Accordingly, this count is subject to the Court’s analysis

under applicable choice of law principles.

       90.     Under Md. Comm. Code § 14-3503(a), “[t]o protect personal information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses personal

information of an individual residing in the State shall implement and maintain reasonable

security procedures and practices that are appropriate to the nature of personal information

owned or licensed and the nature and size of the business and its operations.”

       91.     Marriott is a business that owns or licenses computerized data that includes

personal information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

       92.     Plaintiffs and Class Members are “individuals” and “customers” as defined and

covered by Md. Comm. Code §§ 14-3502(a) and 14-3503.

       93.     Plaintiffs’ and Class Members’ Personal Information, as described herein and

throughout, includes personal information as covered under Md. Comm. Code § 14-3501(d).




                                             122
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 123 of 312



       94.     Marriott did not maintain reasonable security procedures and practices

appropriate to the nature of the Personal Information owned or licensed and the nature and size

of its business and operations in violation of Md. Comm. Code § 14-3503.

       95.     The Data Breach was a “breach of the security of a system” as defined by Md.

Comm. Code § 14-3504(1).

       96.     Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes Personal Information of an individual residing in the State, when

it discovers or is notified of a breach of the security system, shall conduct in good faith a

reasonable and prompt investigation to determine the likelihood that Personal Information of the

individual has been or will be misused as a result of the breach.”

       97.     Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s Personal

Information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be

given as soon as reasonably practical after the business discovers or is notified of the breach of a

security system.”

       98.     Because Marriott discovered a security breach and had notice of a security breach,

Marriott had an obligation to disclose the Data Breach in a timely and accurate fashion as

mandated by Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

       99.     By failing to disclose the Data Breach in a timely and accurate manner, Defendant

violated Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).




                                            123
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 124 of 312



       100.    As a direct and proximate result of Defendant’s violations of Md. Comm. Code

§§ 14-3504(b)(2) and 14-3504(c)(2), Plaintiffs and Class Members suffered damages, as

described above.

       101.    Pursuant to Md. Comm. Code § 14-3508, Defendant’s violations of Md. Comm.

Code §§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the

meaning of the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101, et seq. and

subject to the enforcement and penalty provisions contained within the Maryland Consumer

Protection Act.

       102.    Plaintiff and Class Members seek relief under Md. Comm. Code §13-408,

including actual damages and attorney’s fees.

                                            COUNT 9


           BREACH OF SECURITY REGARDING COMPUTERIZED DATA,

                                      C.G.S.A. § 36a-701b
    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                             and the Statewide Connecticut Subclass

       103.    The Connecticut Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Nationwide Class, or in the alternative on behalf of the

Connecticut Subclass, repeats and alleges Paragraphs 1-275, as if fully alleged herein.

       104.    As discussed herein, this count is subject to the Court’s analysis under applicable

choice of law principles.

       105.    Marriott is a business that conducts business in Connecticut and owns, licenses,

and maintains computerized data that includes personal information as covered by C.G.S.A. §

36a-701b(b). Marriott also maintains computerized data that includes personal information that it

does not own as covered by C.G.S.A. § 36a-701b(c).



                                           124
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 125 of 312



         106.   Plaintiff and Connecticut Subclass members’ Personal Information includes that

which is covered by C.G.S.A. § 36a-701b(a).

         107.   Marriott is required to accurately notify Plaintiff and Connecticut Subclass

members if it becomes aware of a breach of its data security system in the most expedient time

possible and without unreasonable delay, not to exceed ninety days after discovery of the breach

under C.G.S.A. § 36a-701b(b).

         108.   Marriott is required to immediately notify Plaintiff and Connecticut Subclass

members if it becomes aware of a breach of its data security system which may have

compromised Personal Information that Marriott stores but that Plaintiff and Connecticut Class

members own under C.G.S.A. § 36a-701b(c).

         109.   Because Marriott was aware of a breach of its security system, it had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by C.G.S.A.

§§ 36a-701b(b) and (c).

         110.   By failing to disclose the Marriott Data Breach in an accurate and timely manner,

Marriott failed to comply with C.G.S.A. §§ 36a-701b(b) and (c). Pursuant to C.G.S.A. § 36a-

701b(g), Marriott’s failure to comply was an unfair trade practice under the Connecticut Unfair

Trade Practices Act, C.G.S.A. §§ 42-110a, et seq.

         111.   As a direct and proximate result of Marriott’s violations of C.G.S.A. §§ 36a-

701b(b) and (c), Plaintiff and Connecticut Subclass members suffered damages, as described

above.

         112.   Plaintiff and Connecticut Subclass members seek relief under C.G.S.A. § 42-110g

for the harm they suffered because of Marriott’s violations of C.G.S.A. §§ 36a-701b(b) and (c),

including actual damages and equitable relief.




                                           125
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 126 of 312



                                           COUNT 10


                   CONNECTICUT UNFAIR TRADE PRACTICES ACT,

                                      C.G.S.A. § 42-110G
    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                             and the Statewide Connecticut Subclass

       113.    The Connecticut Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Nationwide Class, or in the alternative on behalf of the

Connecticut Subclass, repeats and alleges Paragraphs 1-275, as if fully alleged herein.

       114.    As discussed herein, this count is subject to the Court’s analysis under applicable

choice of law principles.

       115.    Marriott is a “person” as defined by C.G.S.A. § 42-110a(3).

       116.    Marriott is engaged in “trade” or “commerce” as those terms are defined by

C.G.S.A. § 42-110a(4).

       117.    At the time of filing this Complaint, Plaintiff has sent notice to the Attorney

General and Commissioner of Consumer Protection pursuant to C.G.S.A. § 42-110g(c). Plaintiff

will provide a file-stamped copy of the Complaint to the Attorney General and Commissioner of

Consumer Protection.

       118.    Marriott advertised, offered, or sold services in Connecticut, and engaged in trade

or commerce directly or indirectly affecting the people of Connecticut.

       119.    Marriott engaged in deceptive acts and practices and unfair acts and practices in

the conduct of trade or commerce, in violation of the C.G.S.A. § 42-110b, including:




                                           126
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 127 of 312



           a. Representing that services have sponsorship, approval,              characteristics,
              ingredients, uses, benefits, or qualities that they do not have;

           b. Representing that services are of a particular standard, quality, or grade, or that
              goods are of a particular style or model, if they are of another; and

           c. Engaging in any other unconscionable, false, misleading, or deceptive act or
              practice in the conduct of trade or commerce.

       120.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers.

       121.    Marriott intended to mislead Plaintiff and Class members and induce them to rely

on its misrepresentations and omissions.

       122.    Had Marriott disclosed to Plaintiff and Class members that it misrepresented the

security utilized on its networks, or otherwise had not omitted to Plaintiff and Class members

that its systems were insecure, Marriott would not have been able to continue storing Plaintiff

and Class members’ Personal Information on its networks, and would have been forced to

disclose the material information regarding security. Instead, Marriott and its predecessors

allowed its servers to be hacked—undetected—over the course of four years, failed to discover

that its servers were vulnerable through adequate due diligence and testing, and yet still

continued to store customers’ Personal Information in its databases.

       123.    Marriott’s unlawful, deceptive, and unconscionable acts include:




                                           127
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 128 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Class members’ Personal Information, which was a direct
              and proximate cause of the Marriott data breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Class members’ Personal Information;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Class members’ Personal Information, including by implementing and
              maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Class members’ Personal
              Information;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Class members’ Personal Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Class members’ Personal Information.

       124.    Marriott’s conduct is intentional, knowing, and malicious because it knew or was

reckless in not knowing the value of consumers’ personal information, that databases containing

such information were targets for hackers, and yet still did nothing to appropriately segregate

data or otherwise secure the database from hacking.

       125.    As a direct and proximate result of Marriott’s deceptive acts and practices,

Plaintiff and Class members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from identity theft,

fraudulent charges, and time and money spent on preventative and corrective measures.




                                           128
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 129 of 312



        126.    Marriott’s deceptive acts and practices caused substantial, ascertainable injury to

Plaintiff and Class members, which they could not reasonably avoid, and which outweighed any

benefits to consumers or to competition.

        127.    Marriott’s violations of Connecticut law were done with reckless indifference to

the Plaintiff and the Class or was with an intentional or wanton violation of those rights.

        128.    Plaintiff requests damages in the amount to be determined at trial, including

statutory and common law damages, attorneys’ fees, and punitive damage.

               CLAIMS ON BEHALF OF INDIVIDUAL STATE SUBCLASSES

        129.    Although Marriott has been on notice of its unlawful, unfair, and deceptive

practices since at least the filing of the first lawsuit related to the Data Breach in November

2018, and additional notice may very well be an exercise in futility, Plaintiffs provided Marriott

with additional notice pursuant to applicable state statutes on January 8, 2019. It is Plaintiffs’

intent that, after the expiration of applicable statutory periods, if Marriott does not provide

sufficient compensation or remediation, or otherwise cease its unlawful, unfair, and deceptive

practices, Plaintiffs will amend their complaint to include additional state consumer protection

statutes.

                   CLAIMS ON BEHALF OF THE ALASKA SUBCLASS

                                            COUNT 11


                        PERSONAL INFORMATION PROTECTION ACT,

                                Alaska Stat. §§ 45.48.010, et seq.

        130.    The Alaska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Alaska Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.



                                            129
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 130 of 312



       131.    Marriott is a business that owns or licenses Personal Information as defined by

Alaska Stat. § 45.48.090(7). As such a business, it is a Covered Person as defined in Alaska Stat.

§ 45.48.010(a).

       132.    Plaintiff and Alaska Subclass members’ Personal Information includes that which

is covered under Alaska Stat. § 45.48.010(a).

       133.    Marriott is required to accurately notify Plaintiff and Alaska Subclass members if

it becomes aware of a breach of its data security system in the most expeditious time possible

and without unreasonable delay under Alaska Stat. § 45.48.010(b).

       134.    Marriott is similarly required to determine the scope of the breach and restore the

reasonable integrity of the information system under Alaska Stat. § 45.48.010(b).

       135.    Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by Alaska

Stat. § 45.48.010(b).

       136.    By failing to disclose the Marriott Data Breach in a timely and accurate manner

Marriott violated Alaska Stat. § 45.48.010(b).

       137.    Pursuant to Alaska Stat. § 45.48.080(b), a violation of Alaska Stat. § 45.48.010(b)

is an unfair or deceptive act or practice under the Alaska Consumer Protection Act.

       138.    As a direct and proximate result of Marriott’s violations of Alaska Stat. §

45.48.010(b), Plaintiff and Alaska Subclass members suffered damages, as described above.

       139.    Plaintiff and Alaska Subclass members seek relief measured as the greater of (a)

each unlawful act, (b) three times actual damages in an amount to be determined at trial, or (c)

statutory damages in the amount of $500 for Plaintiff and each Alaska Subclass Member;




                                           130
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 131 of 312



reasonable attorneys’ fees; and any other just and proper relief available under Alaska Stat. §

45.48.080(b)(2) and Alaska Stat. § 45.50.531.

                                            COUNT 12


                         ALASKA CONSUMER PROTECTION ACT,

                                Alaska Stat. §§ 45.50.471, et seq.

       140.     The Alaska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Alaska Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       141.     Marriott advertised, offered, or sold goods or services in Alaska and engaged in

trade or commerce directly or indirectly affecting the people of Alaska.

       142.     Alaska Subclass members are “consumers” as defined by Alaska Stat. §

45.50.561(4).

       143.     Marriott engaged in unfair or deceptive acts and practices in the conduct of trade

or commerce, in violation Alaska Stat. § 45.50.471, including:




                                            131
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 132 of 312



   a. Representing that goods or services have sponsorship, approval, characteristics,
      ingredients, uses, benefits, or qualities that they do not have;

   b. Representing that goods or services are of a particular standard, quality, or grade,
      when they are of another;

   c. Advertising goods or services with intent not to sell them as advertised;

   d. Engaging in any other conduct creating a likelihood of confusion or of
      misunderstanding and which misleads, deceives, or damages a buyer in
      connection with the sale or advertisements of its goods or services; and

   e. Using or employing deception, fraud, false pretense, false promise,
      misrepresentation, or knowingly concealing, suppressing, or omitting a material
      fact with intent that others rely upon the concealment, suppression, or omission in
      connection with the sale or advertisement of its goods or services whether or not a
      person was in fact misled, deceived, or damaged.

144.   Marriott’s unfair and deceptive acts and practices include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiff and Alaska Subclass members’ Personal Information, which was
      a direct and proximate cause of the Marriott Data Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Marriott Data Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiff and Alaska Subclass members’ Personal Information,
      including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
      proximate cause of the Marriott Data Breach;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
      and Alaska Subclass members’ Personal Information, including by implementing
      and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiff and Alaska Subclass members’
      Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiff and Alaska Subclass members’ Personal
      Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of


                                   132
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 133 of 312



               Plaintiff and Alaska Subclass members’ Personal Information, including duties
               imposed by the FTC Act, 15 U.S.C. § 45.

       145.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       146.    Marriott intended to mislead Plaintiff and Alaska Subclass members and induce

them to rely on its misrepresentations and omissions.

       147.    Marriott acted intentionally, knowingly, and maliciously to violate Alaska’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Alaska Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

       148.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Alaska Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more than they would have paid for Marriott’s

services had they known of Defendant’s inadequate security measures.

       149.    Plaintiff and the Alaska Subclass seek all monetary and non-monetary relief

allowed by law, including the greater of (a) three times their actual damages or (b) statutory

damages in the amount of $500; punitive damages; reasonable attorneys’ fees and costs; and any

other relief that is necessary and proper. Plaintiff will amend this complaint to seek injunctive

relief after providing adequate notice to Marriott.




                                            133
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 134 of 312



                  CLAIMS ON BEHALF OF THE ARIZONA SUBCLASS

                                           COUNT 13


                           ARIZONA CONSUMER FRAUD ACT,

                                   A.R.S. §§ 44-1521, et seq.

       150.    The Arizona Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Arizona Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       151.    Marriott is a “person” as defined by A.R.S. § 44-1521(6).

       152.    Marriott advertised, offered, or sold goods or services in Arizona and engaged in

trade or commerce directly or indirectly affecting the people of Arizona.

       153.    Marriott engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts affecting the people of Arizona

in connection with the sale and advertisement of “merchandise” (as defined in Arizona

Consumer Fraud Act, A.R.S. § 44-1521(5)) in violation of A.R.S. § 44-1522(A), including:




                                           134
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 135 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Arizona Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Arizona Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Arizona Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Arizona Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Arizona Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Arizona Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       154.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       155.   Marriott intended to mislead Plaintiff and Arizona Subclass members and induce

them to rely on its misrepresentations and omissions.

       156.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply




                                           135
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 136 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

        157.   Marriott acted intentionally, knowingly, and maliciously to violate Arizona’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Arizona Subclass members’ rights.

Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        158.   As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Arizona Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        159.   Plaintiff and Arizona Subclass members seek all monetary and non-monetary

relief allowed by law, including compensatory damages; disgorgement; punitive damages;

injunctive relief; and reasonable attorneys’ fees and costs.




                                            136
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 137 of 312



                  CLAIMS ON BEHALF OF THE ARKANSAS SUBCLASS

                                            COUNT 14


                    ARKANSAS DECEPTIVE TRADE PRACTICES ACT,

                                    A.C.A. §§ 4-88-101, et seq.

        160.    The Arkansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Arkansas Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        161.    Marriott is a “person” as defined by A.C.A. § 4-88-102(5).

        162.    Marriott’s products and services are “goods” and “services” as defined by A.C.A.

§§ 4-88-102(4) and (7).

        163.    Marriott advertised, offered, or sold goods or services in Arkansas and engaged in

trade or commerce directly or indirectly affecting the people of Arkansas.

        164.    The Arkansas Deceptive Trade Practices Act (“ADTPA”), A.C.A. §§ 4-88-101, et

seq., prohibits unfair, deceptive, false, and unconscionable trade practices.

        165.    Marriott engaged in acts of deception and false pretense in connection with the

sale and advertisement of services in violation of A.C.A. § 4-88-1-8(1) and concealment,

suppression and omission of material facts, with intent that others rely upon the concealment,

suppression or omission in violation of A.C.A. § 4-88-1-8(2), and engaged in the following

deceptive and unconscionable trade practices defined in A.C.A. § 4-88-107:




                                            137
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 138 of 312



   a. Knowingly making a false representation as to the characteristics, ingredients,
      uses, benefits, alterations, source, sponsorship, approval, or certification of goods
      or services and as to goods being of a particular standard, quality, grade, style, or
      model;

   b. Advertising goods or services with the intent not to sell them as advertised;

   c. Employing consistent bait-and-switch advertising of an attractive but insincere
      offer to sell a product or service which the seller in truth does not intend or desire
      to sell, as evidenced by acts demonstrating an intent not to sell the advertised
      product or services;

   d. Knowingly taking advantage of a consumer who is reasonably unable to protect
      his or her interest because of ignorance; and

   e. Engaging in other unconscionable, false, or deceptive acts and practices in
      business, commerce, or trade.

166.   Marriott’s unconscionable, false, and deceptive acts and practices include:




                                   138
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 139 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Arkansas Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Arkansas Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Arkansas
              Personal Information Protection Act, A.C.A. § 4-110-104(b), which was a direct
              and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Arkansas Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Arkansas Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45, and the Arkansas Personal Information Protection Act, A.C.A. § 4-
              110-104(b);

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Arkansas Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Arkansas Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and the Arkansas Personal Information
              Protection Act, A.C.A. § 4-110-104(b).

       167.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       168.   Marriott intended to mislead Plaintiff and Arkansas Subclass members and induce

them to rely on its misrepresentations and omissions.




                                           139
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 140 of 312



       169.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       170.    Marriott acted intentionally, knowingly, and maliciously to violate Arkansas’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Arkansas Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       171.    As a direct and proximate result of Marriott’s unconscionable, unfair, and

deceptive acts or practices and Plaintiff and Arkansas Subclass members’ reliance thereon,

Plaintiff and Arkansas Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their




                                            140
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 141 of 312



Personal Information; and losses related to lack of benefit of the bargain for overpaying for

Marriott’s services.

        172.    Plaintiff and the Arkansas Subclass members seek all monetary and non-monetary

relief allowed by law, including actual financial losses; injunctive relief; and reasonable

attorneys’ fees and costs

                 CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                                              COUNT 15


                         CALIFORNIA CUSTOMER RECORDS ACT,

                                   Cal. Civ. Code §§ 1798.80, et seq.

        173.    The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        174.    “[T]o ensure that personal information about California residents is protected,”

the California legislature enacted Cal. Civ. Code § 1798.81.5, which requires that any business

that “owns, licenses, or maintains personal information about a California resident shall

implement and maintain reasonable security procedures and practices appropriate to the nature of

the information, to protect the personal information from unauthorized access, destruction, use,

modification, or disclosure.”

        175.    Marriott is a business that owns, maintains, and licenses personal information,

within the meaning of Cal. Civ. Code § 1798.81.5, about Plaintiff and California Subclass

members.

        176.    Businesses that own or license computerized data that includes personal

information are required to notify California residents when their personal information has been



                                              141
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 142 of 312



acquired (or is reasonably believed to have been acquired) by unauthorized persons in a data

security breach “in the most expedient time possible and without unreasonable delay.” Cal. Civ.

Code § 1798.82. Among other requirements, the security breach notification must include “the

types of personal information that were or are reasonably believed to have been the subject of the

breach.” Cal. Civ. Code § 1798.82.

       177.    Marriott is a business that owns or licenses computerized data that includes

personal information as defined by Cal. Civ. Code § 1798.82.

       178.    Plaintiff and California Subclass members’ personal information includes that

which is covered by Cal. Civ. Code § 1798.82.

       179.    Because Marriott reasonably believed that Plaintiff’s and California Subclass

members’ Personal Information was acquired by unauthorized persons during the Marriott Data

Breach, Marriott had an obligation to disclose the Marriott Data Breach in a timely and accurate

fashion as mandated by Cal. Civ. Code § 1798.82.

       180.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Cal. Civ. Code § 1798.82.

       181.    As a direct and proximate result of Marriott’s violations of the Cal. Civ. Code §§

1798.81.5 and 1798.82, Plaintiff and California Subclass members suffered damages, as

described above.

       182.    Plaintiff and California Subclass members seek relief under Cal. Civ. Code §

1798.84, including actual damages and injunctive relief.




                                           142
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 143 of 312



                                            COUNT 16


                       CALIFORNIA UNFAIR COMPETITION LAW,

                             Cal. Bus. & Prof. Code §§ 17200, et seq.

        183.    The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        184.    Marriott is a “person” as defined by Cal. Bus. & Prof. Code §17201.

        185.    Marriott violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging

in unlawful, unfair, and deceptive business acts and practices.

        186.    Marriott’s “unfair” acts and practices include:




                                            143
      Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 144 of 312



          a. Marriott failed to implement and maintain reasonable security measures to protect
             Plaintiff and California Subclass members’ Personal Information from
             unauthorized disclosure, release, data breaches, and theft, which was a direct and
             proximate cause of the Marriott Data Breach. Marriott failed to identify
             foreseeable security risks, remediate identified security risks, and adequately
             improve security following previous cybersecurity incidents. For example,
             Marriott failed to patch the well-known Apache Struts vulnerability, which made
             it trivial for a hacker to penetrate Marriott’s systems. This conduct, with little if
             any utility, is unfair when weighed against the harm to Plaintiff and the California
             Subclass, whose Personal Information has been compromised.

          b. Marriott’s failure to implement and maintain reasonable security measures also
             was contrary to legislatively-declared public policy that seeks to protect
             consumers’ data and ensure that entities that are trusted with it use appropriate
             security measures. These policies are reflected in laws, including the FTC Act (15
             U.S.C. § 45), and California’s Consumer Records Act (Cal. Civ. Code §
             1798.81.5).

          c. Marriott’s failure to implement and maintain reasonable security measures also
             lead to substantial consumer injuries, as described above, that are not outweighed
             by any countervailing benefits to consumers or competition. Moreover, because
             consumers could not know of Marriott’s inadequate security, consumers could not
             have reasonably avoided the harms that Marriott caused.

          d. Engaging in unlawful business practices by violating Cal. Civ. Code § 1798.82.

       187.   Marriott has engaged in “unlawful” business practices by violating multiple laws,

including California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring

reasonable data security measures) and 1798.82 (requiring timely breach notification),

California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1780, et seq., the FTC Act, 15

U.S.C. § 45, and California common law.

       188.   Marriott’s unlawful, unfair, and deceptive acts and practices include:




                                          144
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 145 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and California Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and California Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and California’s
              Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq., which was a direct
              and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and California Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and California Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45, and California’s Customer Records Act, Cal. Civ. Code §§ 1798.80,
              et seq.;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and California Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and California Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and California’s Customer Records Act,
              Cal. Civ. Code §§ 1798.80, et seq.

       189.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       190.   As a direct and proximate result of Marriott’s unfair, unlawful, and fraudulent acts

and practices, Plaintiff and California Subclass members were injured and lost money or

property, including the costs passed through to Marriott from their consumer credit transactions,




                                           145
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 146 of 312



the premiums and/or price received by Marriott for its goods and services, monetary damages

from fraud and identity theft, time and expenses related to monitoring their financial accounts for

fraudulent activity, an increased, imminent risk of fraud and identity theft, loss of value of their

Personal Information; and overpayment for Marriott’s services.

        191.    Marriott acted intentionally, knowingly, and maliciously to violate California’s

Unfair Competition Law, and recklessly disregarded Plaintiff and California Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        192.    Plaintiff and California Subclass members seek all monetary and non-monetary

relief allowed by law, including restitution of all profits stemming from Marriott’s unfair,

unlawful, and fraudulent business practices or use of their Personal Information; declaratory

relief; reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5;

injunctive relief; and other appropriate equitable relief.

                                             COUNT 17


                   CALIFORNIA CONSUMER LEGAL REMEDIES ACT,

                                   Cal. Civ. Code §§ 1750, et seq.

        193.    The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        194.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”)

is a comprehensive statutory scheme that is to be liberally construed to protect consumers against

unfair and deceptive business practices in connection with the conduct of businesses providing

goods, property or services to consumers primarily for personal, family, or household use.



                                             146
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 147 of 312



        195.   Marriott is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

provided “services” as defined by Civil Code §§ 1761(b) and 1770.

        196.   Plaintiff and the California Class are “consumers” as defined by Civil Code §§

1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

        197.   Marriott’s acts and practices were intended to and did result in the sales of

products and services to Plaintiff and the California Subclass members in violation of Civil Code

§ 1770, including:

           a. Representing that goods or services have characteristics that they do not have;

           b. Representing that goods or services are of a particular standard, quality, or grade
              when they were not;

           c. Advertising goods or services with intent not to sell them as advertised; and

           d. Representing that the subject of a transaction has been supplied in accordance
              with a previous representation when it has not.

        198.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

        199.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations


                                           147
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 148 of 312



had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

        200.    As a direct and proximate result of Marriott’s violations of California Civil Code

§ 1770, Plaintiff and California Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and overpayment for Marriott’s services.

        201.    Plaintiff and the California Subclass have provided notice of their claims for

damages to Marriott, in compliance with California Civil Code § 1782(a), and will amend their

complaint to include a demand for monetary relief and damages at the appropriate time.

                 CLAIMS ON BEHALF OF THE COLORADO SUBCLASS

                                               COUNT 18


                 COLORADO SECURITY BREACH NOTIFICATION ACT,

                                   Colo. Rev. Stat. §§ 6-1-716, et seq.

        202.    The Colorado Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Colorado Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        203.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Colo. Rev. Stat. §§ 6-1-716(1) and 6-1-716(2).




                                               148
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 149 of 312



        204.    Plaintiff and Colorado Subclass members’ Personal Information includes that

which is covered by Colo. Rev. Stat. §§ 6-1-716(1) and 6-1-716(2).

        205.    Marriott is required to accurately notify Plaintiff and Colorado Subclass members

if it becomes aware of a breach of its data security system in the most expedient time possible

and without unreasonable delay under Colo. Rev. Stat. § 6-1-716(2).

        206.    Because Marriott was aware of a breach of its security system, it had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by Colo.

Rev. Stat. § 6-1-716(2).

        207.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Colo. Rev. Stat. § 6-1-716(2).

        208.    As a direct and proximate result of Marriott’s violations of Colo. Rev. Stat. § 6-1-

716(2), Plaintiff and Colorado Subclass members suffered damages, as described above.

        209.    Plaintiff and Colorado Subclass members seek relief under Colo. Rev. Stat. § 6-1-

716(4), including actual damages and equitable relief.

                                               COUNT 19


                       COLORADO CONSUMER PROTECTION ACT,

                                   Colo. Rev. Stat. §§ 6-1-101, et seq.

        210.    The Colorado Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Colorado Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        211.    Marriott is a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

        212.    Marriott engaged in “sales” as defined by Colo. Rev. Stat. § 6-1-102(10).




                                               149
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 150 of 312



       213.    Plaintiff and Colorado Subclass members, as well as the general public, are actual

or potential consumers of the products and services offered by Marriott or successors in interest

to actual consumers.

       214.    Marriott engaged in deceptive trade practices in the course of its business, in

violation of Colo. Rev. Stat. § 6-1-105(1), including:

           a. Knowingly making a false representation as to the characteristics of products and
              services;

           b. Representing that services are of a particular standard, quality, or grade, though
              Marriott knew or should have known that there were or another;

           c. Advertising services with intent not to sell them as advertised; and

           d. Failing to disclose material information concerning its services which was known
              at the time of an advertisement or sale when the failure to disclose the information
              was intended to induce the consumer to enter into the transaction.

       215.    Marriott’s deceptive trade practices include:




                                            150
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 151 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Colorado Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Colorado Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Colorado Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Colorado Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Colorado Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Colorado Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       216.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       217.   Marriott intended to mislead Plaintiff and Colorado Subclass members and induce

them to rely on its misrepresentations and omissions.

       218.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply



                                           151
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 152 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       219.       Marriott acted intentionally, knowingly, and maliciously to violate Colorado’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Subclass members’ rights.

Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

       220.       As a direct and proximate result of Marriott’s deceptive trade practices, Colorado

Subclass members suffered injuries to their legally protected interests, including their legally

protected interest in the confidentiality and privacy of their personal information.

       221.       Marriott’s deceptive trade practices significantly impact the public, because

hundreds of millions of individuals were impacted by Marriott’s Data Breach—and a number of

those individuals (including Plaintiff) are from Colorado.

       222.       Plaintiff and Colorado Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of: (a) actual damages, or (b) $500, or (c) three times

actual damages (for Marriott’s bad faith conduct); injunctive relief; and reasonable attorneys’

fees and costs.




                                             152
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 153 of 312



                 CLAIMS ON BEHALF OF THE DELAWARE SUBCLASS

                                           COUNT 20


                   DELAWARE COMPUTER SECURITY BREACH ACT,

                               6 Del. Code Ann. §§ 12B-102, et seq.

        223.    The Delaware Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Delaware Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        224.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by 6 Del. Code Ann. § 12B-102(a).

        225.    Plaintiff and Delaware Subclass members’ Personal Information includes that

which is covered under 6 Del. Code Ann. § 12B-101(4).

        226.    Marriott is required to accurately notify Plaintiff and Delaware Subclass members

if Marriott becomes aware of a breach of its data security system which is reasonably likely to

result in the misuse of a Delaware resident’s Personal Information, in the most expedient time

possible and without unreasonable delay under 6 Del. Code Ann. § 12B-102(a).

        227.    Because Marriott was aware of a breach of its security system which is reasonably

likely to result in misuse of Delaware residents’ Personal Information, Marriott had an obligation

to disclose the Data Breach in a timely and accurate fashion as mandated by 6 Del. Code Ann. §

12B-102(a).

        228.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated 6 Del. Code Ann. § 12B-102(a).

        229.    As a direct and proximate result of Marriott’s violations of 6 Del. Code Ann. §

12B-102(a), Plaintiff and Delaware Subclass members suffered damages, as described above.



                                           153
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 154 of 312



        230.    Plaintiff and Delaware Subclass members seek relief under 6 Del. Code Ann. §

12B-104, including actual damages and equitable relief.

                                           COUNT 21


                           DELAWARE CONSUMER FRAUD ACT,

                                   6 Del. Code §§ 2513, et seq.

        231.    The Delaware Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Delaware Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        232.    Marriott is a “person” that is involved in the “sale” of “merchandise,” as defined

by 6 Del. Code § 2511(7), (8), and (6).

        233.    Marriott advertised, offered, or sold goods or services in Delaware and engaged in

trade or commerce directly or indirectly affecting the people of Delaware.

        234.    Marriott used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent

that others rely upon such concealment, suppression and omission, in connection with the sale

and advertisement of merchandise, in violation of 6 Del. Code § 2513(a), including:




                                           154
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 155 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Delaware Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Delaware Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data
              security statute, 6 Del. Code § 12B-100, which was a direct and proximate cause
              of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Delaware Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Delaware Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45, and Delaware’s data security statute, 6 Del. Code § 12B-100;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Delaware Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Delaware Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data security statute, 6
              Del. Code § 12B-100.

       235.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       236.   Marriott acted intentionally, knowingly, and maliciously to violate Delaware’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Delaware Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.



                                           155
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 156 of 312



       237.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       238.    Marriott’s unlawful trade practices were gross, oppressive, and aggravated, and

Marriott breached the trust of Plaintiff and the Delaware Subclass members.

       239.    As a direct and proximate result of Marriott’s unlawful acts and practices,

Plaintiff and Delaware Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Personal Information; and paying more for Defendant’s services than they would have.

       240.    Plaintiff and Delaware Subclass members seek all monetary and non-monetary

relief allowed by law, including damages under 6 Del. Code § 2525 for injury resulting from the




                                            156
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 157 of 312



direct and natural consequences of Marriott’s unlawful conduct; injunctive relief; and reasonable

attorneys’ fees and costs.

        CLAIMS ON BEHALF OF THE DISTRICT OF COLUMBIA SUBCLASS

                                            COUNT 22


DISTRICT OF COLUMBIA CONSUMER SECURITY BREACH NOTIFICATION ACT,

                                  D.C. Code §§ 28-3851, et seq.

       241.    The District of Columbia Plaintiff(s) identified above (“Plaintiff,” for purposes of

this Count), individually and on behalf of the District of Columbia Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

       242.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by D.C. Code § 28-3852(a).

       243.    Plaintiff and District of Columbia Subclass members’ Personal Information

includes that which is covered under D.C. Code § 28-3851(3).

       244.    Marriott is required to accurately notify Plaintiff and District of Columbia

Subclass members if it becomes aware of a breach of its data security system in the most

expedient time possible and without unreasonable delay under D.C. Code § 28-3852(a).

       245.    Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by D.C.

Code § 28-3852(a).

       246.    By failing to disclose the Marriott Data Breach in a timely and accurate manner

Marriott violated D.C. Code § 28-3852(a).




                                            157
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 158 of 312



         247.   As a direct and proximate result of Marriott’s violations of D.C. Code § 28-

3852(a), Plaintiff and District of Columbia Subclass members suffered damages, as described

above.

         248.   Plaintiff and District of Columbia Subclass members seek relief under D.C. Code

§ 28-3853(a), including actual damages.

                                            COUNT 23


                  DISTRICT OF COLUMBIA CONSUMER PROTECTION

                                      PROCEDURES ACT,

                                  D.C. Code §§ 28-3904, et seq.

         249.   The District of Columbia Plaintiff(s) identified above (“Plaintiff,” for purposes of

this Count), individually and on behalf of the District of Columbia Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

         250.   Marriott is a “person” as defined by D.C. Code § 28-3901(a)(1).

         251.   Marriott is a “merchant” as defined by D.C. Code § 28-3901(a)(3).

         252.   Plaintiff and District of Columbia Subclass members are “consumers” who

purchased or received goods or services for personal, household, or family purposes, as defined

by D.C. Code § 28-3901.

         253.   Marriott advertised, offered, or sold goods or services in District of Columbia and

engaged in trade or commerce directly or indirectly affecting the people of District of Columbia.

         254.   Marriott   engaged    in   unfair,   unlawful,   and   deceptive trade    practices,

misrepresentations, and the concealment, suppression, and omission of material facts with

respect to the sale and advertisement of goods and services in violation of D.C. Code § 28-3904,

including:



                                             158
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 159 of 312



   a. Representing that goods or services have characteristics that they do not have;

   b. Representing that goods or services are of a particular standard, quality, grade,
      style, or model, when they are of another;

   c. Misrepresenting a material fact that has a tendency to mislead;

   d. Failing to state a material fact where the failure is misleading;

   e. Advertising or offering goods or services without the intent to sell them as
      advertised or offered; and

   f. Representing that the subject of a transaction has been supplied in accordance
      with a previous representation when it has not.

255.   Marriott’s unfair, unlawful, and deceptive trade practices include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiff and District of Columbia Subclass members’ Personal
      Information, which was a direct and proximate cause of the Marriott Data Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Marriott Data Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiff and District of Columbia Subclass members’ Personal
      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, which
      was a direct and proximate cause of the Marriott Data Breach;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
      and District of Columbia Subclass members’ Personal Information, including by
      implementing and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiff and District of Columbia
      Subclass members’ Personal Information, including duties imposed by the FTC
      Act, 15 U.S.C. § 45;

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiff and District of Columbia Subclass members’
      Personal Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of
      Plaintiff and District of Columbia Subclass members’ Personal Information,
      including duties imposed by the FTC Act, 15 U.S.C. § 45.


                                    159
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 160 of 312



       256.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       257.    Marriott intended to mislead Plaintiff and District of Columbia Subclass members

and induce them to rely on its misrepresentations and omissions.

       258.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

District of Columbia Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.

       259.    Marriott acted intentionally, knowingly, and maliciously to violate the District of

Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiff and

District of Columbia Subclass members’ rights. Past data breaches put Marriott on notice that its

security and privacy protections were inadequate.

       260.    As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive

trade practices, Plaintiff and District of Columbia Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

       261.    Plaintiff and District of Columbia Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive




                                           160
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 161 of 312



damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any

other relief that the Court deems proper.

                   CLAIMS ON BEHALF OF THE FLORIDA SUBCLASS

                                            COUNT 24


            FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,

                                  Fla. Stat. §§ 501.201, et seq.

       262.    The Florida Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Florida Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       263.    Plaintiff and Florida Subclass members are “consumers” as defined by Fla. Stat. §

501.203.

       264.    Marriott advertised, offered, or sold goods or services in Florida and engaged in

trade or commerce directly or indirectly affecting the people of Florida.

       265.    Marriott engaged in unconscionable, unfair, and deceptive acts and practices in

the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:




                                            161
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 162 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Florida Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Florida Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data
              security statute, F.S.A. § 501.171(2), which was a direct and proximate cause of
              the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Florida Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Florida Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and Florida’s data security statute, F.S.A. § 501.171(2);

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Florida Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Florida Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security statute,
              F.S.A. § 501.171(2).

       266.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       267.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in



                                           162
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 163 of 312



its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

        268.    As a direct and proximate result of Marriott’s unconscionable, unfair, and

deceptive acts and practices, Plaintiff and Florida Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

        269.    Plaintiff and Florida Subclass members seek all monetary and non-monetary relief

allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and

injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any

other relief that is just and proper.




                                           163
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 164 of 312



                    CLAIMS ON BEHALF OF THE GEORGIA SUBCLASS

                                             COUNT 25


                   GEORGIA SECURITY BREACH NOTIFICATION ACT,

                                   O.C.G.A. §§ 10-1-912, et seq.

       270.      The Georgia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Georgia Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       271.      Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by O.C.G.A. § 10-1-912(a).

       272.      Plaintiff and Georgia Subclass members’ Personal Information includes that

which is covered under O.C.G.A. § 10-1-912(a).

       273.      Marriott is required to accurately notify Plaintiff and Georgia Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have

caused unauthorized persons to acquire Plaintiff’s and Georgia Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under O.C.G.A.

§ 10-1-912(a).

       274.      Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff’s and Georgia Subclass members’

Personal Information, Marriott had an obligation to disclose the Data Breach in a timely and

accurate fashion as mandated by O.C.G.A. § 10-1-912(a).

       275.      By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated O.C.G.A. § 10-1-912(a).




                                             164
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 165 of 312



       276.    As a direct and proximate result of Marriott’s violations of O.C.G.A. § 10-1-

912(a), Plaintiff and Georgia Subclass members suffered damages, as described above.

       277.    Plaintiff and Georgia Subclass members seek relief under O.C.G.A. § 10-1-912

including actual damages and injunctive relief.

                   CLAIMS ON BEHALF OF THE HAWAII SUBCLASS

                                           COUNT 26


                   HAWAII SECURITY BREACH NOTIFICATION ACT,

                               Haw. Rev. Stat. §§ 487N-1, et seq.

       278.    The Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       279.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Haw. Rev. Stat. § 487N-2(a).

       280.    Plaintiff and Hawaii Subclass members’ Personal Information includes that which

is covered under Haw. Rev. Stat. § 487N-2(a).

       281.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Haw. Rev. Stat. § 487N-2(a).

       282.    Marriott is required to accurately notify Plaintiff and Hawaii Subclass members if

it becomes aware of a breach of its data security system without unreasonable delay under Haw.

Rev. Stat. § 487N-2(a).

       283.    Because Marriott was aware of a breach of its security system, it had an

obligation to disclose the Marriott Data Breach in a timely and accurate fashion as mandated by

Haw. Rev. Stat. § 487N-2(a).



                                           165
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 166 of 312



       284.      By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Haw. Rev. Stat. § 487N-2(a).

       285.      As a direct and proximate result of Marriott’s violations of Haw. Rev. Stat. §

487N-2(a), Plaintiff and Hawaii Subclass members suffered damages, as described above.

       286.      Plaintiff and Hawaii Subclass members seek relief under Haw. Rev. Stat. § 487N-

3(b), including actual damages.

                                             COUNT 27


          HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT,

                                  Haw. Rev. Stat. §§ 480-1, et seq.

       287.      The Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       288.      Plaintiff and Hawaii Subclass members are “consumers” as defined by Haw. Rev.

Stat. § 480-1.

       289.      Plaintiffs, the Hawaii Subclass members, and Marriott are “persons” as defined by

Haw. Rev. Stat. § 480-1.

       290.      Marriott advertised, offered, or sold goods or services in Hawaii and engaged in

trade or commerce directly or indirectly affecting the people of Hawaii.

       291.      Marriott engaged in unfair or deceptive acts or practices, misrepresentations, and

the concealment, suppression, and omission of material facts with respect to the sale and

advertisement of the goods and services purchased by Hawaii Subclass members in violation of

Haw. Rev. Stat. § 480-2(a), including:




                                             166
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 167 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Hawaii Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Hawaii Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Hawaii Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Hawaii Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Hawaii Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Hawaii Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       292.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       293.   Marriott intended to mislead Plaintiff and Hawaii Subclass members and induce

them to rely on its misrepresentations and omissions.

       294.   The foregoing unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.

       295.   Marriott acted intentionally, knowingly, and maliciously to violate Hawaii’s

Unfair Practices and Unfair Competition Act, and recklessly disregarded Plaintiff and Hawaii



                                           167
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 168 of 312



Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       296.    As a direct and proximate result of Marriott’s deceptive acts and practices,

Plaintiff and Hawaii Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Personal Information; and paying more for Defendant’s services than they would have.

       297.    Plaintiff and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, benefit of the bargain damages, treble damages,

injunctive relief, and reasonable attorneys’ fees and costs.

                                            COUNT 28


               HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT,

                                Haw. Rev. Stat. §§ 481A-3, et seq.

       298.    The Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       299.    Plaintiff and Hawaii Subclass members are “persons” as defined by Haw. Rev.

Stat. § 481A-2.

       300.    Marriott engaged in unfair and deceptive trade practices in the conduct of its

business, violating Haw. Rev. Stat. § 481A-3, including:




                                            168
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 169 of 312



           a. Representing that goods or services have characteristics that they do not have;

           b. Representing that goods or services are of a particular standard, quality, or grade
              if they are of another;

           c. Advertising goods or services with intent not to sell them as advertised; and

           d. Engaging in other conduct that creates a likelihood of confusion or
              misunderstanding.

       301.   Marriott’s unfair and deceptive trade practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Hawaii Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Hawaii Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Hawaii Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Hawaii Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Hawaii Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Hawaii Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       302.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.



                                           169
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 170 of 312



        303.   The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Hawaii Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

        304.   As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive

trade practices, Plaintiff and Hawaii Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        305.   Plaintiff and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief that the

Court deems proper.

                    CLAIMS ON BEHALF OF THE IDAHO SUBCLASS

                                            COUNT 29


                         IDAHO CONSUMER PROTECTION ACT,

                                  Idaho Code §§ 48-601, et seq.

        306.   The Idaho Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Idaho Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

        307.   Marriott is a “person” as defined by Idaho Code § 48-602(1).




                                            170
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 171 of 312



       308.     Marriott’s conduct as alleged herein pertained to “goods” and “services” as

defined by Idaho Code § 48-602(6) and (7).

       309.     Marriott advertised, offered, or sold goods or services in Idaho and engaged in

trade or commerce directly or indirectly affecting the people of Idaho.

       310.     Marriott engaged in unfair and deceptive acts or practices, and unconscionable

acts and practices, in the conduct of trade and commerce with respect to the sale and

advertisement of goods and services, in violation of Idaho Code §§ 48-603 and 48-603(C),

including:

             a. Representing that goods or services have sponsorship, approval, characteristics,
                ingredients, uses, benefits, or quantities that they do not have;

             b. Representing that goods are of a particular standard, quality, or grade when they
                are of another;

             c. Advertising goods or services with intent not to sell them as advertised;

             d. Engaging in other acts and practices that are otherwise misleading, false, or
                deceptive to consumers; and

             e. Engaging in unconscionable methods, acts or practices in the conduct of trade or
                commerce.

       311.     Marriott’s unfair, deceptive, and unconscionable acts and practices include:




                                             171
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 172 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Idaho Subclass members’ Personal Information, which was a
              direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Idaho Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Idaho Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Idaho Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Idaho Subclass members’ Personal Information;
              and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Idaho Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       312.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       313.   Marriott intended to mislead Plaintiff and Idaho Subclass members and induce

them to rely on its misrepresentations and omissions. Marriott knew its representations and

omissions were false.

       314.   Marriott acted intentionally, knowingly, and maliciously to violate Idaho’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Idaho Subclass members’




                                           172
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 173 of 312



rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        315.   As a direct and proximate result of Marriott’s unfair, deceptive, and

unconscionable conduct, Plaintiff and Idaho Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

        316.   Plaintiff and Idaho Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, injunctive relief, costs, and attorneys’

fees.

                   CLAIMS ON BEHALF OF THE ILLINOIS SUBCLASS

                                           COUNT 30


               ILLINOIS PERSONAL INFORMATION PROTECTION ACT,

                                 815 ILCS §§ 530/10(a), et seq.

        317.   The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

        318.   As a publicly held corporation which handles, collects, disseminates, and

otherwise deals with nonpublic personal information, Marriott is a Data Collector as defined in

815 ILCS § 530/5.




                                            173
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 174 of 312



       319.    Plaintiff and Illinois Subclass members’ Personal Information includes that which

is covered under 815 ILCS § 530/5.

       320.    As a Data Collector, Marriott is required to notify Plaintiff and Illinois Subclass

members of a breach of its data security system in the most expedient time possible and without

unreasonable delay pursuant to 815 ILCS § 530/10(a).

       321.    By failing to disclose the Marriott Data Breach in the most expedient time

possible and without unreasonable delay, Marriott violated 815 ILCS § 530/10(a).

       322.    Pursuant to 815 ILCS § 530/20, a violation of 815 ILCS § 530/10(a) constitutes

an unlawful practice under the Illinois Consumer Fraud and Deceptive Business Practices Act.

       323.    As a direct and proximate result of Marriott’s violations of 815 ILCS § 530/10(a),

Plaintiff and Illinois Subclass members suffered damages, as described above.

       324.    Plaintiff and Illinois Subclass members seek relief under 815 ILCS § 510/3 for the

harm they suffered because of Marriott’s willful violations of 815 ILCS § 530/10(a), including

actual damages, equitable relief, costs, and attorneys’ fees.

                                            COUNT 31


                            ILLINOIS CONSUMER FRAUD ACT,

                                     815 ILCS §§ 505, et seq.

       325.    The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       326.    Marriott is a “person” as defined by 815 ILCS §§ 505/1(c).

       327.    Plaintiff and Illinois Subclass members are “consumers” as defined by 815 ILCS

§§ 505/1(e).



                                            174
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 175 of 312



       328.   Marriott’s conduct as described herein was in the conduct of “trade” or

“commerce” as defined by 815 ILCS § 505/1(f).

       329.   Marriott’s deceptive, unfair, and unlawful trade acts or practices, in violation of

815 ILCS § 505/2, include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Illinois Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Illinois Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois
              Uniform Deceptive Trade Practices Act, 815 ILCS § 510/2(a), which was a direct
              and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Illinois Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Illinois Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510/2(a);

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Illinois Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Illinois Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois Uniform Deceptive
              Trade Practices Act, 815 ILCS § 510/2(a).

       330.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.



                                           175
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 176 of 312



        331.   Marriott intended to mislead Plaintiff and Illinois Subclass members and induce

them to rely on its misrepresentations and omissions.

        332.   The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these

consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

        333.   Marriott acted intentionally, knowingly, and maliciously to violate Illinois’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Illinois Subclass members’ rights.

Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        334.   As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive acts

and practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        335.   Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and

reasonable attorneys’ fees and costs.




                                           176
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 177 of 312



                                           COUNT 32


              ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                   815 ILCS §§ 510/2, et seq.

       336.    The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       337.    Marriott is a “person” as defined by 815 ILCS §§ 510/1(5).

       338.    Marriott engaged in deceptive trade practices in the conduct of its business, in

violation of 815 ILCS §§ 510/2(a), including:

           a. Representing that goods or services have characteristics that they do not have;

           b. Representing that goods or services are of a particular standard, quality, or grade
              if they are of another;

           c. Advertising goods or services with intent not to sell them as advertised; and

           d. Engaging in other conduct that creates a likelihood of confusion or
              misunderstanding.

       339.    Marriott’s deceptive trade practices include:




                                           177
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 178 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Illinois Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Illinois Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois
              Uniform Deceptive Trade Practices Act, 815 ILCS § 510/2(a), which was a direct
              and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Illinois Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Illinois Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510/2(a);

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Illinois Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Illinois Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois Uniform Deceptive
              Trade Practices Act, 815 ILCS § 510/2(a).

       340.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       341.   The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Illinois Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.



                                           178
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 179 of 312



        342.      As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive

trade practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        343.      Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.

                       CLAIMS ON BEHALF OF THE IOWA SUBCLASS

                                             COUNT 33


                      PERSONAL INFORMATION SECURITY BREACH

                                       PROTECTION LAW,

                                        Iowa Code § 715C.2

        344.      The Iowa Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Iowa Subclass, repeats and alleges Paragraphs 1-275, as if fully

alleged herein.

        345.      Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Iowa Code § 715C.2(1).

        346.      Plaintiff’s and Iowa Subclass members’ Personal Information including that

which is covered under Iowa Code § 715C.2(1).




                                             179
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 180 of 312



       347.    Marriott is required to accurately notify Plaintiff and Iowa Subclass members if it

becomes aware of a breach of its data security system in the most expeditious time possible and

without unreasonable delay under Iowa Code § 715C.2(1).

       348.    Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by Iowa

Code § 715C.2(1).

       349.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Iowa Code § 715C.2(1).

       350.    Pursuant to Iowa Code § 715C.2(9), a violation of Iowa Code § 715C.2(1) is an

unlawful practice pursuant to Iowa Code Ann. § 714.16(7).

       351.    As a direct and proximate result of Marriott’s violations of Iowa Code §

715C.2(1), Plaintiff and Iowa Subclass members suffered damages, as described above.

       352.    Plaintiff and Iowa Subclass members seek relief under Iowa Code § 714.16(7),

including actual damages and injunctive relief.

                                           COUNT 34


                        PROTECTION OF CONSUMER INFORMATION,

                             Kan. Stat. Ann. §§ 50-7a02(a), et seq.

       353.    The Kansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       354.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Kan. Stat. Ann. § 50-7a02(a).




                                           180
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 181 of 312



       355.    Plaintiff’s and Kansas Subclass members’ Personal Information including that

which is covered under Kan. Stat. Ann. § 50-7a02(a).

       356.    Marriott is required to accurately notify Plaintiffs and Kansas Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have

caused misuse of Plaintiff’s and Kansas Subclass members’ Personal Information, in the most

expedient time possible and without unreasonable delay under Kan. Stat. Ann. § 50-7a02(a).

       357.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused misuse of Plaintiffs’ and Kansas Subclass members’ Personal Information,

Marriott had an obligation to disclose the Data Breach in a timely and accurate fashion as

mandated by Kan. Stat. Ann. § 50-7a02(a).

       358.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Kan. Stat. Ann. § 50-7a02(a).

       359.    As a direct and proximate result of Marriott’s violations of Kan. Stat. Ann. § 50-

7a02(a), Plaintiff and Kansas Subclass members suffered damages, as described above.

       360.    Plaintiff and Kansas Subclass members seek relief under Kan. Stat. Ann. § 50-

7a02(g), including equitable relief.

                                             COUNT 35


                        KANSAS CONSUMER PROTECTION ACT,

                                       K.S.A. §§ 50-623, et seq.

       361.    The Kansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.




                                             181
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 182 of 312



       362.    K.S.A. §§ 50-623, et seq. is to be liberally construed to protect consumers from

suppliers who commit deceptive and unconscionable practices.

       363.    Plaintiff and Kansas Subclass members are “consumers” as defined by K.S.A. §

50-624(b).

       364.    The acts and practices described herein are “consumer transactions,” as defined

by K.S.A. § 50-624(c).

       365.    Marriott is a “supplier” as defined by K.S.A. § 50-624(l).

       366.    Marriott advertised, offered, or sold goods or services in Kansas and engaged in

trade or commerce directly or indirectly affecting the people of Kansas.

       367.    Marriott engaged in deceptive and unfair acts or practices, including:




                                           182
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 183 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Kansas Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Kansas Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and Kansas’s identity
              fraud statute, the Wayne Owen Act, K.S.A. § 50-6,139b, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Kansas Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Kansas Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and Kansas’s identity fraud statute, the Wayne Owen Act, K.S.A. § 50-6,139b;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Kansas Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Kansas Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and Kansas’s identity fraud statute, the
              Wayne Owen Act, K.S.A. § 50-6,139b.

       368.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       369.   Marriott intended to mislead Plaintiff and Kansas Subclass members and induce

them to rely on its misrepresentations and omissions.

       370.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in



                                           183
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 184 of 312



business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       371.    Marriott also engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of K.S.A. § 50-627, including:

           a. Knowingly taking advantage of the inability of Plaintiff and the Kansas Subclass
              to reasonably protect their interests, due to their lack of knowledge (see K.S.A. §
              50-627(b)(1)); and

           b. Requiring Plaintiff and the Kansas Subclass to enter into a consumer transaction
              on terms that Marriott knew were substantially one-sided in favor of Marriott (see
              K.S.A. § 50-627(b)(5)).

       372.    Plaintiff and the Kansas Subclass had unequal bargaining power with respect to

their ability to control the security and confidentiality of their Personal Information in Marriott’s

possession.

       373.    The above unfair, deceptive, and unconscionable practices and acts by Marriott

were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

Plaintiff and Kansas Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.




                                            184
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 185 of 312



        374.    Marriott acted intentionally, knowingly, and maliciously to violate Kansas’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Kansas Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        375.    As a direct and proximate result of Marriott’s unfair, deceptive, and

unconscionable trade practices, Plaintiff and Kansas Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

        376.    Plaintiff and Kansas Subclass members seek all monetary and non-monetary relief

allowed by law, including civil penalties or actual damages (whichever is greater), under K.S.A.

§§ 50-634 and 50-636; injunctive relief; and reasonable attorneys’ fees and costs.


                 CLAIMS ON BEHALF OF THE KENTUCKY SUBCLASS

                                           COUNT 36


         KENTUCKY COMPUTER SECURITY BREACH NOTIFICATION ACT,

                              Ky. Rev. Stat. Ann. §§ 365.732, et seq.

        377.    The Kentucky Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Kentucky Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        378.    Marriott is required to accurately notify Plaintiff and Kentucky Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have


                                            185
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 186 of 312



caused unauthorized persons to acquire Plaintiff’s and Kentucky Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under Ky. Rev.

Stat. Ann. § 365.732(2).

        379.    Marriott is a business that holds computerized data that includes Personal

Information as defined by Ky. Rev. Stat. Ann. § 365.732(2).

        380.    Plaintiff’s and Kentucky Subclass members’ Personal Information includes

Personal Information as covered under Ky. Rev. Stat. Ann. § 365.732(2).

        381.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff’s and Kentucky Subclass

members’ Personal Information, Marriott had an obligation to disclose the data breach in a

timely and accurate fashion as mandated by Ky. Rev. Stat. Ann. § 365.732(2).

        382.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Ky. Rev. Stat. Ann. § 365.732(2).

        383.    As a direct and proximate result of Marriott’s violations of Ky. Rev. Stat. Ann. §

365.732(2), Plaintiff and Kentucky Subclass members suffered damages, as described above.

        384.    Plaintiff and Kentucky Subclass members seek relief under Ky. Rev. Stat. Ann. §

446.070, including actual damages.

                                              COUNT 37


                       KENTUCKY CONSUMER PROTECTION ACT,

                                   Ky. Rev. Stat. §§ 367.110, et seq.

        385.    The Kentucky Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Kentucky Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.



                                              186
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 187 of 312



       386.    Marriott is a “person” as defined by Ky. Rev. Stat. § 367.110(1).

       387.    Marriott advertised, offered, or sold goods or services in Kentucky and engaged in

trade or commerce directly or indirectly affecting the people of Kentucky, as defined by Ky.

Rev. Stat. 367.110(2).

       388.    Marriott engaged in unfair, false, misleading, deceptive, and unconscionable acts

or practices, in violation of Ky. Rev. Stat. § 367.170, including:




                                            187
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 188 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Kentucky Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Kentucky Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Kentucky Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Kentucky Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Kentucky Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Kentucky Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       389.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       390.    Marriott intended to mislead Plaintiff and Kentucky Subclass members and

induce them to rely on its misrepresentations and omissions.

       391.    Plaintiff and Kentucky Subclass members’ purchased goods or services for

personal, family, or household purposes and suffered ascertainable losses of money or property

as a result of Marriott’s unlawful acts and practices.



                                            188
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 189 of 312



       392.    The above unlawful acts and practices by Marriott were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       393.    Marriott acted intentionally, knowingly, and maliciously to violate Kentucky’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Kentucky Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

       394.    As a direct and proximate result of Marriott’s unlawful acts and practices,

Plaintiff and Kentucky Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Personal Information; and paying more for Defendant’s services than they would have.

       395.    Plaintiff and Kentucky Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, punitive damages, restitution or other equitable relief,

injunctive relief, and reasonable attorneys’ fees and costs.




                                            189
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 190 of 312



                  CLAIMS ON BEHALF OF THE LOUISIANA SUBCLASS

                                           COUNT 38


                 DATABASE SECURITY BREACH NOTIFICATION LAW,

                            La. Rev. Stat. Ann. §§ 51:3074(A), et seq.

        396.    The Louisiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Louisiana Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        397.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by La. Rev. Stat. Ann. § 51:3074(C).

        398.    Plaintiff’s and Louisiana Subclass members’ Personal Information includes

Personal Information as covered under La. Rev. Stat. Ann. § 51:3074(C).

        399.    Marriott is required to accurately notify Plaintiff and Louisiana Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have

caused unauthorized persons to acquire Plaintiff’s and Louisiana Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under La. Rev.

Stat. Ann. § 51:3074(C).

        400.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff’s and Louisiana Subclass

members’ Personal Information, Marriott had an obligation to disclose the Marriott Data Breach

in a timely and accurate fashion as mandated by La. Rev. Stat. Ann. § 51:3074(C).

        401.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated La. Rev. Stat. Ann. § 51:3074(C).




                                           190
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 191 of 312



        402.    As a direct and proximate result of Marriott’s violations of La. Rev. Stat. Ann. §

51:3074(C), Plaintiff and Louisiana Subclass members suffered damages, as described above.

        403.    Plaintiff and Louisiana Subclass members seek relief under La. Rev. Stat. Ann. §

51:3075, including actual damages.

                                           COUNT 39


                      LOUISIANA UNFAIR TRADE PRACTICES AND
                           CONSUMER PROTECTION LAW,

                              La. Rev. Stat. Ann. §§ 51:1401, et seq.

        404.    The Louisiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Louisiana Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        405.    Marriott, Plaintiff, and the Louisiana Subclass members are “persons” within the

meaning of the La. Rev. Stat. Ann. § 51:1402(8).

        406.    Plaintiff and Louisiana Subclass members are “consumers” within the meaning of

La. Rev. Stat. Ann. § 51:1402(1).

        407.    Marriott engaged in “trade” or “commerce” within the meaning of La. Rev. Stat.

Ann. § 51:1402(10).

        408.    The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana

CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or

commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established

public policy, while deceptive acts are practices that amount to fraud, deceit, or

misrepresentation.

        409.    Marriott participated in unfair and deceptive acts and practices that violated the

Louisiana CPL, including:


                                            191
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 192 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Louisiana Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Louisiana Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Louisiana Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Louisiana Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Louisiana Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Louisiana Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       410.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       411.   Marriott intended to mislead Plaintiff and Louisiana Subclass members and

induce them to rely on its misrepresentations and omissions.

       412.   Marriott’s unfair and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Louisiana




                                           192
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 193 of 312



Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       413.    Marriott acted intentionally, knowingly, and maliciously to violate Unfair Trade

Practices and Consumer Protection Law, and recklessly disregarded Plaintiff and Louisiana

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       414.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       415.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Louisiana Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of




                                           193
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 194 of 312



value of their Personal Information; and paying more for Defendant’s services than they would

have.

        416.    Plaintiff and Louisiana Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages; treble damages for Marriott’s knowing

violations of the Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is

just and proper.

                   CLAIMS ON BEHALF OF THE MICHIGAN SUBCLASS

                                           COUNT 40


                    MICHIGAN IDENTITY THEFT PROTECTION ACT,

                            Mich. Comp. Laws Ann. §§ 445.72, et seq.

        417.    The Michigan Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Michigan Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        418.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Mich. Comp. Laws Ann. § 445.72(1).

        419.    Plaintiff’s and Michigan Subclass members’ Personal Information is covered

under Mich. Comp. Laws Ann. § 445.72(1).

        420.    Marriott is required to accurately notify Plaintiff and Michigan Subclass members

if it discovers a security breach, or receives notice of a security breach (where unencrypted and

unredacted Personal Information was accessed or acquired by unauthorized persons), without

unreasonable delay under Mich. Comp. Laws Ann. § 445.72(1).

        421.    Because Marriott discovered a security breach and had notice of a security breach

(where Personal Information was accessed or acquired by unauthorized persons), Marriott had an



                                           194
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 195 of 312



obligation to disclose the Marriott Data Breach in a timely and accurate fashion as mandated by

Mich. Comp. Laws Ann. § 445.72(4).

         422.   By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Mich. Comp. Laws Ann. § 445.72(4).

         423.   As a direct and proximate result of Marriott’s violations of Mich. Comp. Laws

Ann. § 445.72(4), Plaintiff and Michigan Subclass members suffered damages, as described

above.

         424.   Plaintiff and Michigan Subclass members seek relief under Mich. Comp. Laws

Ann. § 445.72(13), including a civil fine.

                                             COUNT 41


                       MICHIGAN CONSUMER PROTECTION ACT,

                           Mich. Comp. Laws Ann. §§ 445.903, et seq.

         425.   The Michigan Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Michigan Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

         426.   Marriott and Michigan Subclass members are “persons” as defined by Mich.

Comp. Laws Ann. § 445.903(d).

         427.   Marriott advertised, offered, or sold goods or services in Michigan and engaged in

trade or commerce directly or indirectly affecting the people of Michigan, as defined by Mich.

Comp. Laws Ann. § 445.903(g).

         428.   Marriott engaged in unfair, unconscionable, and deceptive practices in the

conduct of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:




                                             195
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 196 of 312



   a. Representing that its goods and services have characteristics, uses, and benefits
      that they do not have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c);

   b. Representing that its goods and services are of a particular standard or quality if
      they are of another in violation of Mich. Comp. Laws Ann. § 445.903(1)(e);

   c. Making a representation or statement of fact material to the transaction such that a
      person reasonably believes the represented or suggested state of affairs to be other
      than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and

   d. Failing to reveal facts that are material to the transaction in light of
      representations of fact made in a positive matter, in violation of Mich. Comp.
      Laws Ann. § 445.903(1)(cc).

429.   Marriott’s unfair, unconscionable, and deceptive practices include:




                                   196
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 197 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Michigan Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Michigan Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Michigan Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Michigan Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Michigan Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Michigan Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       430.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       431.   Marriott intended to mislead Plaintiff and Michigan Subclass members and induce

them to rely on its misrepresentations and omissions.

       432.   Marriott acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Michigan Subclass members’




                                           197
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 198 of 312



rights. Previous data breaches put Marriott on notice that its security and privacy protections

were inadequate.

        433.    As a direct and proximate result of Marriott’s unfair, unconscionable, and

deceptive practices, Plaintiff and Michigan Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

        434.    Plaintiff and Michigan Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $250, injunctive relief, and any

other relief that is just and proper.

                 CLAIMS ON BEHALF OF THE MINNESOTA SUBCLASS

                                           COUNT 42


                           MINNESOTA CONSUMER FRAUD ACT,

                 Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

        435.    The Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Minnesota Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        436.    Marriott, Plaintiff, and members of the Minnesota Subclass are each a “person” as

defined by Minn. Stat. § 325F.68(3).

        437.    Marriott’s goods, services, commodities, and intangibles are “merchandise” as

defined by Minn. Stat. § 325F.68(2).



                                            198
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 199 of 312



       438.    Marriott engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

       439.    Marriott engaged in fraud, false pretense, false promise, misrepresentation,

misleading statements, and deceptive practices in connection with the sale of merchandise, in

violation of Minn. Stat. § 325F.69(1), including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Minnesota Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Minnesota Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Minnesota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Minnesota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Minnesota Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Minnesota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       440.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.




                                           199
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 200 of 312



        441.    Marriott intended to mislead Plaintiff and Minnesota Subclass members and

induce them to rely on its misrepresentations and omissions.

        442.    Marriott’s fraudulent, misleading, and deceptive practices affected the public

interest, including millions of Minnesotans affected by the Marriott Data Breach.

        443.    As a direct and proximate result of Marriott’s fraudulent, misleading, and

deceptive practices, Plaintiff and Minnesota Subclass members have suffered and will continue

to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

        444.    Plaintiff and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including damages; injunctive or other equitable relief; and attorneys’

fees, disbursements, and costs.

                                            COUNT 43


            MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                   Minn. Stat. §§ 325D.43, et seq.

        445.    The Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Minnesota Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        446.    By engaging in deceptive trade practices in the course of its business and

vocation, directly or indirectly affecting the people of Minnesota, Marriott violated Minn. Stat. §

325D.44, including the following provisions:



                                             200
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 201 of 312



   a. Representing that its goods and services had characteristics, uses, and benefits
      that they did not have, in violation of Minn. Stat. § 325D.44(1)(5);

   b. Representing that goods and services are of a particular standard or quality when
      they are of another, in violation of Minn. Stat. § 325D.44(1)(7);

   c. Advertising goods and services with intent not to sell them as advertised, in
      violation of Minn. Stat. § 325D.44(1)(9); and

   d. Engaging in other conduct which similarly creates a likelihood of confusion or
      misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

447.   Marriott’s deceptive practices include:




                                   201
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 202 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Minnesota Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Minnesota Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Minnesota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Minnesota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Minnesota Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Minnesota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       448.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       449.   Marriott intended to mislead Plaintiff and Minnesota Subclass members and

induce them to rely on its misrepresentations and omissions.

       450.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply



                                           202
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 203 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       451.    Marriott acted intentionally, knowingly, and maliciously to violate Minnesota’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Minnesota

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       452.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.

       453.    Plaintiff and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief and attorneys’ fees and costs.




                                            203
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 204 of 312



                  CLAIMS ON BEHALF OF THE MISSOURI SUBCLASS

                                              COUNT 44


                        MISSOURI MERCHANDISE PRACTICES ACT,

                                   Mo. Rev. Stat. §§ 407.010, et seq.

       454.    The Missouri Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Missouri Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       455.    Marriott is a “person” as defined by Mo. Rev. Stat. § 407.010(5).

       456.    Marriott advertised, offered, or sold goods or services in Missouri and engaged in

trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo. Rev.

Stat. § 407.010(4), (6) and (7).

       457.    Plaintiff and Missouri Subclass members purchased or leased goods or services

primarily for personal, family, or household purposes.

       458.    Marriott engaged in unlawful, unfair, and deceptive acts and practices, in

connection with the sale or advertisement of merchandise in trade or commerce, in violation of

Mo. Rev. Stat. § 407.020(1), including:




                                              204
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 205 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Missouri Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Missouri Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Missouri Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Missouri Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Missouri Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Missouri Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       459.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       460.   Marriott intended to mislead Plaintiff and Missouri Subclass members and induce

them to rely on its misrepresentations and omissions.

       461.   Marriott acted intentionally, knowingly, and maliciously to violate Missouri’s

Merchandise Practices Act, and recklessly disregarded Plaintiff and Missouri Subclass members’




                                           205
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 206 of 312



rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        462.   As a direct and proximate result of Marriott’s unlawful, unfair, and deceptive acts

and practices, Plaintiff and Missouri Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        463.   Plaintiff and Missouri Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, punitive damages, attorneys’ fees and costs,

injunctive relief, and any other appropriate relief.

                  CLAIMS ON BEHALF OF THE MONTANA SUBCLASS

                                             COUNT 45



                          COMPUTER SECURITY BREACH LAW,

                           Mont. Code Ann. §§ 30-14-1704(1), et seq.

        464.   The Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

        465.   Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Mont. Code Ann. § 30-14-1704(4)(b). Marriott also

maintains computerized data that includes Personal Information which Marriott does not own.

Accordingly, it is subject to Mont. Code Ann. § 30-14-1704(1) and (2).


                                             206
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 207 of 312



         466.   Plaintiff’s and Montana Subclass members’ Personal Information includes that

covered by Mont. Code Ann. § 30-14-1704(4)(b).

         467.   Marriott is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Marriott does not own, including Plaintiff and

Montana Subclass members, pursuant to Mont. Code Ann. § 30-14-1704(2).

         468.   Marriott is required to accurately notify Plaintiff and Montana Subclass members

if it discovers a security breach or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, without unreasonable delay

under Mont. Code Ann. § 30-14-1704(1).

         469.   Because Marriott was aware of a Data Breach, Marriott had an obligation to

disclose the Data Breach as mandated by Mont. Code Ann. § 30-14-1704(1) and (2).

         470.   Pursuant to Mont. Code Ann. § 30-14-1705, violations of Mont. Code Ann. § 30-

14-1704 are unlawful practices under Mont. Code Ann. § 30-14-103, Montana’s Consumer

Protection Act.

         471.   As a direct and proximate result of Marriott’s violations of Mont. Code Ann. §

30-14-1704(1) and (2), Plaintiff and Montana Subclass members suffered damages, as described

above.

         472.   Plaintiff and Montana Subclass members seek relief under Mont. Code Ann. § 30-

14-133, including actual damages and injunctive relief.




                                           207
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 208 of 312



                                            COUNT 46


  MONTANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT,

                                   M.C.A. §§ 30-14-101, et seq.

       473.     The Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       474.     Marriott is a “person” as defined by MCA § 30-14-102(6).

       475.     Plaintiff and Montana Subclass members are “consumers” as defined by MCA§

30-14-102(1).

       476.     Marriott advertised, offered, or sold goods or services in Montana and engaged in

trade or commerce directly or indirectly affecting the people of Montana, as defined by MCA §

30-14-102(8).

       477.     Marriott engaged in unfair and deceptive acts and practices in the conduct of trade

or commerce, in violation MCA § 30-14-103, including:




                                            208
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 209 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Montana Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Montana Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Montana Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Montana Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Montana Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Montana Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       478.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       479.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.



                                           209
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 210 of 312



Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       480.    Marriott’s acts described above are unfair and offend public policy; they are

immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

       481.    Marriott acted intentionally, knowingly, and maliciously to violate Montana’s

Unfair Trade Practices and Consumer Protection Act, and recklessly disregarded Plaintiff and

Montana Subclass members’ rights. Past data breaches put Marriott on notice that its security

and privacy protections were inadequate.

       482.    As a direct and proximate result of Marriott’s unfair methods of competition and

unfair and deceptive acts and practices in the conduct of trade or commerce, Plaintiff and

Montana Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.

       483.    Plaintiff and Montana Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of (a) actual damages or (b) statutory damages of




                                           210
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 211 of 312



$500, treble damages, restitution, attorneys’ fees and costs, injunctive relief, and other relief that

the Court deems appropriate.

                  CLAIMS ON BEHALF OF THE NEBRASKA SUBCLASS

                                              COUNT 47


                        NEBRASKA CONSUMER PROTECTION ACT,

                                   Neb. Rev. Stat. §§ 59-1601, et seq.

        484.    The Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Nebraska Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        485.    Marriott and Nebraska Subclass members are each a “person” as defined by Neb.

Rev. Stat. § 59-1601(1).

        486.    Marriott advertised, offered, or sold goods or services in Nebraska and engaged in

trade or commerce directly or indirectly affecting the people of Nebraska, as defined by Neb.

Rev. Stat. § 59-1601.

        487.    Marriott engaged in unfair and deceptive acts and practices in conducting trade

and commerce, in violation of Neb. Rev. Stat. § 59-1602, including:




                                              211
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 212 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Nebraska Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Nebraska Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Nebraska Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Nebraska Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Nebraska Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Nebraska Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       488.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       489.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Nebraska Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of



                                           212
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 213 of 312



value of their Personal Information; and paying more for Defendant’s services than they would

have.

        490.    Marriott’s unfair and deceptive acts and practices complained of herein affected

the public interest, including the large percentage of Nebraskans affected by the Marriott Data

Breach.

        491.    Plaintiff and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, the greater of either (1) actual damages or (2)

$1,000, civil penalties, and reasonable attorneys’ fees and costs.

                                              COUNT 48


               NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                   Neb. Rev. Stat. §§ 87-301, et seq.

        492.    The Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Nebraska Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        493.    Marriott and Nebraska Subclass members are “persons” as defined by Neb. Rev.

Stat. § 87-301(19).

        494.    Marriott advertised, offered, or sold goods or services in Nebraska and engaged in

trade or commerce directly or indirectly affecting the people of Nebraska.

        495.    Marriott engaged in deceptive trade practices in the course of its business, in

violation of Neb. Rev. Stat. §§ 87-302(a)(5), (8), and (10), including:




                                              213
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 214 of 312



           a. Represented that goods and services have characteristics, uses, benefits, or
              qualities that they do not have;

           b. Represented that goods and services are of a particular standard, quality, or grade
              if they are of another; and

           c. Advertised its goods and services with intent not to sell them as advertised and in
              a manner calculated or tending to mislead or deceive.

       496.   Marriott’s deceptive trade practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Nebraska Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Nebraska Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Nebraska Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Nebraska Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Nebraska Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Nebraska Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       497.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.


                                           214
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 215 of 312



       498.    Marriott intended to mislead Plaintiff and Nebraska Subclass members and induce

them to rely on its misrepresentations and omissions.

       499.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       500.    Marriott acted intentionally, knowingly, and maliciously to violate Nebraska’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Nebraska

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       501.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Nebraska Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent




                                           215
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 216 of 312



activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.

       502.    Marriott’s deceptive trade practices complained of herein affected consumers at

large, including the large percentage of Nebraskans affected by the Marriott Data Breach.

       503.    Plaintiff and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, civil penalties, and

attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE NEVADA SUBCLASS

                                           COUNT 49


                        NEVADA DECEPTIVE TRADE PRACTICES ACT,

                             Nev. Rev. Stat. Ann. §§ 598.0903, et seq.

       504.    The Nevada Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nevada Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       505.    Marriott advertised, offered, or sold goods or services in Nevada and engaged in

trade or commerce directly or indirectly affecting the people of Nevada.

       506.    Marriott engaged in deceptive trade practices in the course of its business or

occupation, in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923, including:




                                            216
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 217 of 312



           a. Knowingly making a false representation as to the characteristics, uses, and
              benefits of goods or services for sale in violation of Nev. Rev. Stat. §
              598.0915(5);

           b. Representing that goods or services for sale are of a particular standard, quality,
              or grade when Marriott knew or should have known that they are of another
              standard, quality, or grade in violation of Nev. Rev. Stat. § 598.0915(7);

           c. Advertising goods or services with intent not to sell them as advertised in
              violation of Nev. Rev. Stat § 598.0915(9);

           d. Failing to disclose a material fact in connection with the sale of goods or services
              in violation of Nev. Rev. Stat. § 598.0923(A)(2); and

           e. Violating state and federal statutes or regulations relating to the sale of goods or
              services in violation of Nev. Rev. Stat. § 598.0923(A)(3).

       507.   Marriott’s deceptive trade practices in the course of its business or occupation

include:




                                           217
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 218 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Nevada Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Nevada Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and Nevada’s data
              security statute, Nev. Rev. Stat. § 603A.210, which was a direct and proximate
              cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Nevada Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Nevada Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and Nevada’s data security statute, Nev. Rev. Stat. § 603A.210;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Nevada Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Subclass members’ Personal Information, including duties imposed
              by the FTC Act, 15 U.S.C. § 45, and Nevada’s data security statute, Nev. Rev.
              Stat. § 603A.210.

       508.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       509.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in



                                           218
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 219 of 312



its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       510.    Marriott acted intentionally, knowingly, and maliciously to violate Nevada’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Nevada Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       511.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Nevada Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.

       512.    Plaintiff and Nevada Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, punitive damages, and attorneys’ fees and costs.




                                           219
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 220 of 312



              CLAIMS ON BEHALF OF THE NEW HAMPSHIRE SUBCLASS

                                            COUNT 50


                             NOTICE OF SECURITY BREACH,

                        N.H. Rev. Stat. Ann. §§ 359-C:20(I)(A), et seq.

       513.    The New Hampshire Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Hampshire Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

       514.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.H. Rev. Stat. Ann. § 359-C:20(I)(a).

       515.    Plaintiff’s and New Hampshire Subclass members’ Personal Information includes

that which is covered under N.H. Rev. Stat. Ann. § 359-C:20(I)(a).

       516.    Marriott is required to accurately notify Plaintiff and New Hampshire Subclass

members if Marriott becomes aware of a breach of its data security system in which misuse of

Personal Information has occurred or is reasonably likely to occur, as soon as possible under

N.H. Rev. Stat. Ann. § 359-C:20(I)(a).

       517.    Because Marriott was aware of a security breach in which misuse of Personal

Information has occurred or is reasonably likely to occur, Marriott had an obligation to disclose

the Data Breach in a timely and accurate fashion as mandated by N.H. Rev. Stat. Ann. § 359-

C:20(I)(a).

       518.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated N.H. Rev. Stat. Ann. § 359-C:20(I)(a).




                                            220
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 221 of 312



         519.   As a direct and proximate result of Marriott’s violations of N.H. Rev. Stat. Ann. §

359-C:20(I)(a), Plaintiff and New Hampshire Subclass members suffered damages, as described

above.

         520.   Plaintiff and New Hampshire Subclass members seek relief under N.H. Rev. Stat.

Ann. § 359-C:21(I), including actual damages and injunctive relief.

                                            COUNT 51


                   NEW HAMPSHIRE CONSUMER PROTECTION ACT,

                                   N.H.R.S.A. §§ 358-A, et seq.

         521.   The New Hampshire Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Hampshire Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

         522.   Marriott is a “person” under the New Hampshire Consumer Protection.

         523.   Marriott advertised, offered, or sold goods or services in New Hampshire and

engaged in trade or commerce directly or indirectly affecting the people of New Hampshire, as

defined by N.H.R.S.A. § 358-A:1.

         524.   Marriott engaged in unfair and deceptive acts or practices in the ordinary conduct

of its trade or business, in violation of N.H.R.S.A. § 358-A:2, including:

            a. Representing that its goods or services have characteristics, uses, or benefits that
               they do not have in violation of N.H.R.S.A. § 358-A:2.V;

            b. Representing that its goods or services are of a particular standard or quality if
               they are of another in violation of N.H.R.S.A. § 358-A:2.VII; and

            c. Advertising its goods or services with intent not to sell them as advertised in
               violation of N.H.R.S.A. § 358-A:2.IX.

         525.   Marriott’s unfair and deceptive acts and practices include:




                                            221
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 222 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and New Hampshire Subclass members’ Personal Information,
              which was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and New Hampshire Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and New Hampshire Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and New Hampshire Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and New Hampshire Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and New Hampshire Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       526.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       527.    Marriott acted intentionally, knowingly, and maliciously to violate New

Hampshire’s Consumer Protection Act, and recklessly disregarded Plaintiff and New Hampshire

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate. Marriott’s acts and practices went beyond the realm of strictly

private transactions.



                                           222
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 223 of 312



        528.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and New Hampshire Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

        529.    Plaintiff and New Hampshire Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, punitive damages, equitable relief

(including injunctive relief), restitution, civil penalties, and attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE NEW JERSEY SUBCLASS

                                               COUNT 52


                      NEW JERSEY CUSTOMER SECURITY BREACH

                                         DISCLOSURE ACT,

                                   N.J. Stat. Ann. §§ 56:8-163, et seq.

        530.    The New Jersey Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Jersey Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        531.    Marriott is a business that compiles or maintains computerized records that

include Personal Information on behalf of another business under N.J. Stat. Ann. § 56:8-163(b).

        532.    Plaintiff’s and New Jersey Subclass members’ Personal Information includes that

which is covered under N.J. Stat. Ann. §§ 56:8-163, et seq.




                                               223
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 224 of 312



        533.    Under N.J. Stat. Ann. § 56:8-163(b), “[a]ny business . . . that compiles or

maintains computerized records that include Personal Information on behalf of another business

or public entity shall notify that business or public entity, who shall notify its New Jersey

customers . . . of any breach of security of the computerized records immediately following

discovery, if the Personal Information was, or is reasonably believed to have been, accessed by

an unauthorized person.”

        534.    Because Marriott discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Marriott had an obligation to disclose the Marriott

Data Breach in a timely and accurate fashion as mandated under N.J. Stat. Ann. §§ 56:8-163, et

seq.

        535.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated N.J. Stat. Ann. § 56:8-163(b).

        536.    As a direct and proximate result of Marriott’s violations of N.J. Stat. Ann. § 56:8-

163(b), Plaintiff and New Jersey Subclass members suffered the damages described above.

        537.    Plaintiff and New Jersey Subclass members seek relief under N.J. Stat. Ann. §

56:8-19, including treble damages, attorneys’ fees and costs, and injunctive relief.

                                              COUNT 53


                           NEW JERSEY CONSUMER FRAUD ACT,

                                   N.J. Stat. Ann. §§ 56:8-1, et seq.

        538.    The New Jersey Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Jersey Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.



                                              224
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 225 of 312



       539.    Marriott is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

       540.    Marriott sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

       541.    The New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

       542.    Marriott’s unconscionable and deceptive practices include:




                                            225
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 226 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and New Jersey Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and New Jersey Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and New Jersey Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and New Jersey Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Subclass members’ Personal Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and New Jersey Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       543.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       544.   Marriott intended to mislead Plaintiff and New Jersey Subclass members and

induce them to rely on its misrepresentations and omissions.

       545.   Marriott acted intentionally, knowingly, and maliciously to violate New Jersey’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and New Jersey Subclass members’




                                           226
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 227 of 312



rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        546.   As a direct and proximate result of Marriott’s unconscionable and deceptive

practices, Plaintiff and New Jersey Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        547.   Plaintiff and New Jersey Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.

                CLAIMS ON BEHALF OF THE NEW MEXICO SUBCLASS

                                             COUNT 54


                         NEW MEXICO UNFAIR PRACTICES ACT,

                                N.M. Stat. Ann. §§ 57-12-2, et seq.

        548.   The New Mexico Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Mexico Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

        549.   Marriott is a “person” as meant by N.M. Stat. Ann. § 57-12-2.

        550.   Marriott was engaged in “trade” and “commerce” as defined by N.M. Stat. Ann. §

57-12-2(C) when engaging in the conduct alleged.




                                             227
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 228 of 312



       551.   The New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-2, et seq.,

prohibits both unfair or deceptive trade practices and unconscionable trade practices in the

conduct of any trade or commerce.

       552.   Marriott engaged in unconscionable, unfair, and deceptive acts and practices in

connection with the sale of goods or services in the regular course of its trade or commerce,

including the following:

           a. Knowingly representing that its goods and services have characteristics, benefits,
              or qualities that they do not have, in violation of N.M. Stat. Ann. § 57-12-2(D)(5);

           b. Knowingly representing that its goods and services are of a particular standard or
              quality when they are of another in violation of N.M. Stat. Ann. § 57-12-2(D)(7);

           c. Knowingly using exaggeration, innuendo, or ambiguity as to a material fact or
              failing to state a material fact where doing so deceives or tends to deceive in
              violation of N.M. Stat. Ann. § 57-12-2(D)(14);

           d. Taking advantage of the lack of knowledge, experience, or capacity of its
              consumers to a grossly unfair degree to Plaintiff’s and the New Mexico Subclass’
              detriment in violation of N.M. Stat. Ann. § 57-2-12(E)(1); and

           e. Performing these acts and practices in a way that results in a gross disparity
              between the value received by Plaintiff and the New Mexico Subclass and the
              price paid, to their detriment, in violation of N.M. Stat. § 57-2-12(E)(2).

       553.   Marriott’s unfair, deceptive, and unconscionable acts and practices include:




                                           228
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 229 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and New Mexico Subclass members’ Personal Information,
              which was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and New Mexico Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and
              mandating reasonable data security, N.M. Stat. § 57-12C-4, which was a direct
              and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and New Mexico Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and New Mexico Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45, and mandating reasonable data security, N.M. Stat. § 57-12C-4;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and New Mexico Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and New Mexico Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45, and mandating reasonable data
              security, N.M. Stat. § 57-12C-4.

       554.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       555.   Marriott intended to mislead Plaintiff and New Mexico Subclass members and

induce them to rely on its misrepresentations and omissions.

       556.   Marriott acted intentionally, knowingly, and maliciously to violate New Mexico’s

Unfair Practices Act, and recklessly disregarded Plaintiff and New Mexico Subclass members’



                                           229
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 230 of 312



rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        557.    As a direct and proximate result of Marriott’s unfair, deceptive, and

unconscionable trade practices, Plaintiff and New Mexico Subclass members have suffered and

will continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

        558.    Plaintiff and New Mexico Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages or statutory damages of $100

(whichever is greater), treble damages or statutory damages of $300 (whichever is greater), and

reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS

                                           COUNT 55


           INFORMATION SECURITY BREACH AND NOTIFICATION ACT,

                                   N.Y. Gen. Bus. Law § 899-aa

        559.    The New York Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New York Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        560.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.Y. Gen. Bus. Law § 899-aa(1)(a). Marriott also maintains




                                           230
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 231 of 312



computerized data that includes Personal Information which Marriott does not own.

Accordingly, it is subject to N.Y. Gen. Bus. Law §§ 899-aa(2) and (3).

         561.   Plaintiff’s and New York Subclass members’ Personal Information includes that

which is covered by N.Y. Gen. Bus. Law § 899-aa(1)(b).

         562.   Marriott is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Marriott does not own, including Plaintiff and

New York Subclass members, pursuant to N.Y. Gen. Bus. Law § 899-aa(3).

         563.   Marriott is required to accurately notify Plaintiff and New York Subclass

members if it discovers a security breach or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, in the most expedient time

possible and without unreasonable delay under N.Y. Gen. Bus. Law § 899-aa(2).

         564.   By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated N.Y. Gen. Bus. Law §§ 899-aa(2) and (3).

         565.   As a direct and proximate result of Marriott’s violations of N.Y. Gen. Bus. Law

§§ 899-aa(2) and (3), Plaintiff and New York Subclass members suffered damages, as described

above.

         566.   Plaintiff and New York Subclass members seek relief under N.Y. Gen. Bus. Law

§ 899-aa(6)(b), including actual damages and injunctive relief.




                                           231
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 232 of 312



                                              COUNT 56


                          NEW YORK GENERAL BUSINESS LAW,

                                   N.Y. Gen. Bus. Law §§ 349, et seq.

        567.    The New York Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New York Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        568.    Marriott engaged in deceptive acts or practices in the conduct of its business,

trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349,

including:




                                              232
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 233 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and New York Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and New York Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and New York Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and New York Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and New York Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Subclass members’ Personal Information, including duties imposed
              by the FTC Act, 15 U.S.C. § 45.

       569.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       570.   Marriott acted intentionally, knowingly, and maliciously to violate New York’s

General Business Law, and recklessly disregarded Plaintiff and New York Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.




                                           233
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 234 of 312



         571.    As a direct and proximate result of Marriott’s deceptive and unlawful acts and

practices, Plaintiff and New York Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

         572.    Marriott’s deceptive and unlawful acts and practices complained of herein

affected the public interest and consumers at large, including the millions of New Yorkers

affected by the Marriott Data Breach.

         573.    The above deceptive and unlawful practices and acts by Marriott caused

substantial injury to Plaintiff and New York Subclass members that they could not reasonably

avoid.

         574.    Plaintiff and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 (whichever is

greater), treble damages, injunctive relief, and attorney’s fees and costs.

                CLAIMS ON BEHALF OF THE NORTH CAROLINA SUBCLASS

                                             COUNT 57


                 NORTH CAROLINA IDENTITY THEFT PROTECTION ACT,

                                  N.C. Gen. Stat. §§ 75-60, et seq.

         575.    The North Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Carolina Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.



                                             234
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 235 of 312



       576.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.C. Gen. Stat. § 75-61(1).

       577.    Plaintiff and North Carolina Subclass members are “consumers” as defined by

N.C. Gen. Stat. § 75-61(2).

       578.    Marriott is required to accurately notify Plaintiff and North Carolina Subclass

members if it discovers a security breach or receives notice of a security breach (where

unencrypted and unredacted Personal Information was accessed or acquired by unauthorized

persons), without unreasonable delay under N.C. Gen. Stat. § 75-65.

       579.    Plaintiff’s and North Carolina Subclass members’ Personal Information includes

Personal Information as covered under N.C. Gen. Stat. § 75-61(10).

       580.    Because Marriott discovered a security breach and had notice of a security breach

(where Personal Information was accessed or acquired by unauthorized persons), Marriott had an

obligation to disclose the Marriott Data Breach in a timely and accurate fashion as mandated by

N.C. Gen. Stat. § 75-65.

       581.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated N.C. Gen. Stat. § 75-65.

       582.    A violation of N.C. Gen. Stat. § 75-65 is an unlawful trade practice under N.C.

Gen. Stat. Art. 2A § 75-1.1.

       583.    As a direct and proximate result of Marriott’s violations of N.C. Gen. Stat. § 75-

65, Plaintiff and North Carolina Subclass members suffered damages, as described above.

       584.    Plaintiff and North Carolina Subclass members seek relief under N.C. Gen. Stat.

§§ 75-16 and 16.1, including treble damages and attorney’s fees.




                                             235
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 236 of 312



                                            COUNT 58


                NORTH CAROLINA UNFAIR TRADE PRACTICES ACT,

                             N.C. Gen. Stat. Ann. §§ 75-1.1, et seq.

       585.    The North Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Carolina Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

       586.    Marriott advertised, offered, or sold goods or services in North Carolina and

engaged in trade or commerce directly or indirectly affecting the people of North Carolina, as

defined by N.C. Gen. Stat. Ann. § 75-1.1(b).

       587.    Marriott engaged in unfair and deceptive acts and practices in or affecting

commerce, in violation of N.C. Gen. Stat. Ann. § 75-1.1, including:




                                            236
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 237 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and North Carolina Subclass members’ Personal Information,
              which was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and North Carolina Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and North Carolina Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and North Carolina Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and North Carolina Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and North Carolina Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       588.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       589.   Marriott intended to mislead Plaintiff and North Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       590.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply



                                           237
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 238 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       591.    Marriott acted intentionally, knowingly, and maliciously to violate North

Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiff and North Carolina

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       592.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and North Carolina Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

       593.    Marriott’s conduct as alleged herein was continuous, such that after the first

violations of the provisions pled herein, each week that the violations continued constitute

separate offenses pursuant to N.C. Gen. Stat. Ann. § 75-8.




                                            238
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 239 of 312



       594.    Plaintiff and North Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, treble damages, and attorneys’ fees

and costs.

              CLAIMS ON BEHALF OF THE NORTH DAKOTA SUBCLASS

                                           COUNT 59


         NOTICE OF SECURITY BREACH FOR PERSONAL INFORMATION,

                               N.D. Cent. Code §§ 51-30-02, et seq.

       595.    The North Dakota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Dakota Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

       596.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.D. Cent. Code § 51-30-01(4). Marriott also maintains

computerized data that includes Personal Information which Marriott does not own.

Accordingly, it is subject to N.D. Cent. Code §§ 51-30-02 and 03.

       597.    Plaintiff’s and North Dakota Subclass members’ Personal Information includes

that which is covered by N.D. Cent. Code § 51-30-01(4).

       598.    Marriott is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Marriott does not own, including Plaintiff and

North Dakota Subclass members, pursuant to N.D. Cent. Code § 51-30-03.

       599.    Marriott is required to accurately notify Plaintiff and North Dakota Subclass

members if it discovers a security breach, or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, in the most expedient time

possible and without unreasonable delay under N.D. Cent. Code § 51-30-02.



                                           239
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 240 of 312



       600.    Because Marriott was aware of a security breach, Marriott had an obligation to

disclose the Data Breach as mandated by N.D. Cent. Code §§ 51-30-02 and 51-30-03.

       601.    Pursuant to N.D. Cent. Code § 51-30-07, violations of N.D. Cent. Code §§ 51-30-

02 and 51-30-03 are unlawful sales or advertising practices which violate chapter 51-15 of the

North Dakota Century Code.

       602.    As a direct and proximate result of Marriott’s violations of N.D. Cent. Code §§

51-30-02 and 51-30-03, Plaintiff and North Dakota Subclass members suffered damages, as

described above.

       603.    Plaintiff and North Dakota Subclass members seek relief under N.D. Cent. Code

§§ 51-15-01 et seq., including actual damages and injunctive relief.

                                           COUNT 60


              NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING ACT,

                               N.D. Cent. Code §§ 51-15-01, et seq.

       604.    The North Dakota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Dakota Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

       605.    Marriott, Plaintiff, and each member of the North Dakota Subclass is a “person,”

as defined by N.D. Cent. Code § 51-15-01(4).

       606.    Marriott sells and advertises “merchandise,” as defined by N.D. Cent. Code § 51-

15-01(3) and (5).

       607.    Marriott advertised, offered, or sold goods or services in North Dakota and

engaged in trade or commerce directly or indirectly affecting the people of North Dakota.




                                           240
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 241 of 312



       608.   Marriott    engaged    in    deceptive,   false,    fraudulent,   misrepresentative,

unconscionable, and substantially injurious acts and practices in connection with the sale and

advertisement of merchandise, in violation of N.D. Cent. Code § 51-15-01, including:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and North Dakota Subclass members’ Personal Information,
              which was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and North Dakota Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and North Dakota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and North Dakota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and North Dakota Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and North Dakota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       609.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.




                                           241
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 242 of 312



       610.    Marriott’s above-described acts and practices caused substantial injury to Plaintiff

and North Dakota Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       611.    Marriott intended to mislead Plaintiff and North Dakota Subclass members and

induce them to rely on its misrepresentations and omissions.

       612.    Marriott acted intentionally, knowingly, and maliciously to violate North

Dakota’s Unlawful Sales or Advertising Law, and recklessly disregarded Plaintiff and North

Dakota Subclass members’ rights. Past data breaches put Marriott on notice that its security and

privacy protections were inadequate.

       613.    As a direct and proximate result of Marriott’s deceptive, unconscionable, and

substantially injurious practices, Plaintiff and North Dakota Subclass members have suffered and

will continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

       614.    Plaintiff and North Dakota Subclass members seek all monetary and non-

monetary relief allowed by law, including injunctive relief, damages, restitution, treble damages,

civil penalties, and attorneys’ fees, costs, and disbursements.




                                            242
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 243 of 312



                       CLAIMS ON BEHALF OF THE OHIO SUBCLASS

                                             COUNT 61


                         OHIO CONSUMER SALES PRACTICES ACT,

                                 Ohio Rev. Code §§ 1345.01, et seq.

       615.       The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeats and alleges Paragraphs 1-275, as if fully

alleged herein.

       616.       Plaintiff and Ohio Subclass members are “persons,” as defined by Ohio Rev.

Code § 1345.01(B).

       617.       Marriott was a “supplier” engaged in “consumer transactions,” as defined by Ohio

Rev. Code §§ 1345.01(A) & (C).

       618.       Marriott advertised, offered, or sold goods or services in Ohio and engaged in

trade or commerce directly or indirectly affecting the people of Ohio.

       619.       Marriott engaged in unfair and deceptive acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code §§ 1345.02, including:

           a. Marriott represented that its goods, services, and intangibles had performance
              characteristics, uses, and benefits that it did not have, in violation of Ohio Rev.
              Code § 1345.02(B)(1); and

           b. Marriott represented that its goods, services, and intangibles were of a particular
              standard or quality when they were not, in violation of Ohio Rev. Code §
              1345(B)(2).

       620.       Marriott engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code Ann. § 1345.03, including:




                                             243
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 244 of 312



           a. Knowingly taking advantage of the inability of Plaintiff and the Ohio Subclass to
              reasonably protect their interest because of their ignorance of the issues discussed
              herein (Ohio Rev. Code Ann. § 1345.03(B)(1)); and

           b. Requiring Plaintiff and the Ohio Subclass to enter into a consumer transaction on
              terms that Marriott knew were substantially one-sided in favor of Marriott (Ohio
              Rev. Code Ann. § 1345.03(B)(5)).

       621.   Marriott’s unfair, deceptive, and unconscionable acts and practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Ohio Subclass members’ Personal Information, which was a
              direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Ohio Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Ohio Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Ohio Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Ohio Subclass members’ Personal Information;
              and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Ohio Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       622.   The Data Breach, which occurred over the course of four years, demonstrates that

Marriott did not meet the minimum threshold requirements for implementation of data security

practices. As discussed herein, Marriott did not maintain programs that protected the security

and confidentiality of its customers’ Personal Information, protected against anticipated threats



                                           244
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 245 of 312



or hazards to the security or integrity of that Personal Information, protected against

unauthorized access to and acquisition of the Personal Information that is likely to result in the

material risk of identity theft or other fraud to the individual to whom the information relates.

Accordingly, Marriott is entitled to no affirmative defense regarding the design and maintenance

of any cybersecurity programs.

       623.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       624.    Marriott intended to mislead Plaintiff and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

       625.    Marriott acted intentionally, knowingly, and maliciously to violate Ohio’s

Consumer Sales Practices Act, and recklessly disregarded Plaintiff and Ohio Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

       626.    Marriott’s unfair, deceptive, and unconscionable acts and practices complained of

herein affected the public interest, including the millions of Ohioans affected by the Marriott

Data Breach.

       627.    As a direct and proximate result of Marriott’s unfair, deceptive, and

unconscionable acts and practices, Plaintiff and Ohio Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud




                                           245
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 246 of 312



and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

       628.       Plaintiff and the Ohio Subclass members seek all monetary and non-monetary

relief allowed by law, including declaratory and injunctive relief, the greater of actual and treble

damages or statutory damages, attorneys’ fees and costs, and any other appropriate relief.

                                              COUNT 62


                         OHIO DECEPTIVE TRADE PRACTICES ACT,

                                 Ohio Rev. Code §§ 4165.01, et seq.

       629.       The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeats and alleges Paragraphs 1-275, as if fully

alleged herein.

       630.       Marriott, Plaintiff, and Ohio Subclass members are a “person,” as defined by

Ohio Rev. Code § 4165.01(D).

       631.       Marriott advertised, offered, or sold goods or services in Ohio and engaged in

trade or commerce directly or indirectly affecting the people of Ohio.

       632.       Marriott engaged in deceptive trade practices in the course of its business and

vocation, in violation of Ohio Rev. Code § 4165.02, including:

           a. Representing that its goods and services have characteristics, uses, benefits, or
              qualities that they do not have, in violation of Ohio Rev. Code § 4165.02(A)(7);

           b. Representing that its goods and services are of a particular standard or quality
              when they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9); and

           c. Advertising its goods and services with intent not to sell them as advertise, in
              violation of Ohio Rev. Code § 4165.02(A)(11).

       633.       Marriott’s deceptive trade practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to


                                              246
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 247 of 312



              protect Plaintiff and Ohio Subclass members’ Personal Information, which was a
              direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Ohio Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Ohio Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Ohio Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Ohio Subclass members’ Personal Information;
              and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Ohio Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45.

       634.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       635.   Marriott intended to mislead Plaintiff and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

       636.   The Data Breach, which occurred over the course of four years, demonstrates that

Marriott did not meet the minimum threshold requirements for implementation of data security

practices. As discussed herein, Marriott did not maintain programs that protected the security

and confidentiality of its customers’ Personal Information, protected against anticipated threats




                                           247
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 248 of 312



or hazards to the security or integrity of that Personal Information, protected against

unauthorized access to and acquisition of the Personal Information that is likely to result in the

material risk of identity theft or other fraud to the individual to whom the information relates.

Accordingly, Marriott is entitled to no affirmative defense regarding the design and maintenance

of any cybersecurity programs

        637.    Marriott acted intentionally, knowingly, and maliciously to violate Ohio’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Ohio Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        638.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.

        639.    Plaintiff and Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other relief

that is just and proper.




                                            248
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 249 of 312



                     CLAIMS ON BEHALF OF THE OKLAHOMA SUBCLASS

                                              COUNT 63


                        OKLAHOMA CONSUMER PROTECTION ACT,

                                   Okla. Stat. Tit. 15, §§ 751, et seq.

        640.    The Oklahoma Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Oklahoma Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        641.    Marriott is a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

        642.    Marriott’s advertisements, offers of sales, sales, and distribution of goods,

services, and other things of value constituted “consumer transactions” as meant by Okla. Stat.

tit. 15, § 752(2).

        643.    Marriott, in the course of its business, engaged in unlawful practices in violation

of Okla. Stat. tit. 15, § 753, including the following:

            a. Making false representations, knowingly or with reason to know, as to the
               characteristics, uses, and benefits of the subjects of its consumer transactions, in
               violation of Okla. Stat. tit. 15, § 753(5);

            b. Representing, knowingly or with reason to know, that the subjects of its consumer
               transactions were of a particular standard when they were of another, in violation
               of Okla. Stat. tit 15, § 753(7);

            c. Advertising, knowingly or with reason to know, the subjects of its consumer
               transactions with intent not to sell as advertised, in violation of Okla. Stat. tit 15, §
               753 (8);

            d. Committing unfair trade practices that offend established public policy and was
               immoral, unethical, oppressive, unscrupulous, and substantially injurious to
               consumers as defined by section 752(14), in violation of Okla. Stat. tit. 15, §
               753(20); and

            e. Committing deceptive trade practices that deceived or could reasonably be
               expected to deceive or mislead a person to the detriment of that person as defined
               by section 752(13), in violation of Okla. Stat. tit. 15, § 753(20).


                                               249
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 250 of 312



       644.   Marriott’s unlawful practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Oklahoma Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Oklahoma Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Oklahoma Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Oklahoma Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Oklahoma Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Oklahoma Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       645.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       646.   Marriott intended to mislead Plaintiff and Oklahoma Subclass members and

induce them to rely on its misrepresentations and omissions.

       647.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in




                                           250
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 251 of 312



business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       648.    The above unlawful practices and acts by Marriott were immoral, unethical,

oppressive, unscrupulous, and substantially injurious. These acts caused substantial injury to

Plaintiff and Oklahoma Subclass members.

       649.    Marriott acted intentionally, knowingly, and maliciously to violate Oklahoma’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Oklahoma Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

       650.    As a direct and proximate result of Marriott’s unlawful practices, Plaintiff and

Oklahoma Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.




                                           251
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 252 of 312



       651.    Plaintiff and Oklahoma Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE OREGON SUBCLASS

                                           COUNT 64


              OREGON CONSUMER IDENTITY THEFT PROTECTION ACT,

                              Or. Rev. Stat. §§ 646A.604(1), et seq.

       652.    The Oregon Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       653.    Marriott is a business that maintains records which contain Personal Information,

within the meaning of Or. Rev. Stat. § 646A.622(1), about Plaintiff and Oregon Subclass

members.

       654.    Pursuant to Or. Rev. Stat. § 646A.622(1), a business “that maintains records

which contain Personal Information” of an Oregon resident “shall implement and maintain

reasonable security measures to protect those records from unauthorized access, acquisition,

destruction, use, modification or disclosure.”

       655.    Marriott violated Or. Rev. Stat. § 646A.622(1) by failing to implement reasonable

measures to protect Plaintiff’s and Oregon Subclass members’ Personal Information.

       656.    Marriott is a business that owns, maintains, or otherwise possesses data that

includes consumers Personal Information as defined by Or. Rev. Stat. § 646A.604(1).

       657.    Plaintiff’s and Oregon Subclass members’ Personal Information includes Personal

Information as covered under Or. Rev. Stat. § 646A.604(1).




                                            252
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 253 of 312



       658.    Marriott is required to accurately notify Plaintiff and Oregon Subclass members if

it becomes aware of a breach of its data security system in the most expeditious time possible

and without unreasonable delay under Or. Rev. Stat. § 646A.604(1).

       659.    Because Marriott discovered a breach of its security system, it had an obligation

to disclose the Data Breach in a timely and accurate fashion as mandated by Or. Rev. Stat. §

646A.604(1).

       660.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Or. Rev. Stat. § 646A.604(1).

       661.    Pursuant to Or. Rev. Stat. § 646A.604(9), violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1) are unlawful practices under Or. Rev. Stat. § 646.607.

       662.    As a direct and proximate result of Marriott’s violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1), Plaintiff and Oregon Subclass members suffered damages, as

described above.

       663.    Plaintiff and Oregon Subclass members seek relief under Or. Rev. Stat. §

646.638, including actual damages, punitive damages, and injunctive relief.

                                           COUNT 65


                        OREGON UNLAWFUL TRADE PRACTICES ACT,

                               Or. Rev. Stat. §§ 646.608, et seq.

       664.    The Oregon Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       665.    Marriott is a “person,” as defined by Or. Rev. Stat. § 646.605(4).




                                           253
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 254 of 312



       666.    Marriott engaged in the sale of “goods and services,” as defined by Or. Rev. Stat.

§ 646.605(6)(a).

       667.    Marriott sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a).

       668.    Marriott advertised, offered, or sold goods or services in Oregon and engaged in

trade or commerce directly or indirectly affecting the people of Oregon.

       669.    Marriott engaged in unlawful practices in the course of its business and

occupation, in violation of Or. Rev. Stat. § 646.608, included the following:

           a. Representing that its goods and services have approval, characteristics, uses,
              benefits, and qualities that they do not have, in violation of Or. Rev. Stat. §
              646.608(1)(e);

           b. Representing that its goods and services are of a particular standard or quality if
              they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);

           c. Advertising its goods or services with intent not to provide them as advertised, in
              violation of Or. Rev. Stat. § 646.608(1)(i); and

           d. Concurrent with tender or delivery of its goods and services, failing to disclose
              any known material defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

       670.    Marriott’s unlawful practices include:




                                           254
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 255 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Oregon Subclass members’ Personal Information, which was
              a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Oregon Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and Oregon’s
              Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.,
              which was a direct and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Oregon Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Oregon Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat. §§
              646A.600, et seq.;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Oregon Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Oregon Subclass members’ Personal Information, including duties
              imposed by the FTC Act, 15 U.S.C. § 45, and Oregon’s Consumer Identity Theft
              Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.

       671.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       672.   Marriott intended to mislead Plaintiff and Oregon Subclass members and induce

them to rely on its misrepresentations and omissions.




                                           255
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 256 of 312



       673.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       674.    Marriott acted intentionally, knowingly, and maliciously to violate Oregon’s

Unlawful Trade Practices Act, and recklessly disregarded Plaintiff and Oregon Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       675.    As a direct and proximate result of Marriott’s unlawful practices, Plaintiff and

Oregon Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.




                                           256
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 257 of 312



       676.    Plaintiff and Oregon Subclass members seek all monetary and non-monetary

relief allowed by law, including equitable relief, actual damages or statutory damages of $200

per violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE PENNSYLVANIA SUBCLASS

                                           COUNT 66


                   PENNSYLVANIA UNFAIR TRADE PRACTICES AND

                              CONSUMER PROTECTION LAW,

                           73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

       677.    The Pennsylvania Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Pennsylvania Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

       678.    Marriott is a “person”, as meant by 73 Pa. Cons. Stat. § 201-2(2).

       679.    Plaintiff and Pennsylvania Subclass members purchased goods and services in

“trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal,

family, and/or household purposes.

       680.    Marriott Pennsylvania engaged in unfair methods of competition and unfair or

deceptive acts or practices in the conduct of its trade and commerce in violation of 73 Pa. Cons.

Stat. Ann. § 201-3, including the following:

           a. Representing that its goods and services have characteristics, uses, benefits, and
              qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v));

           b. Representing that its goods and services are of a particular standard or quality if
              they are another (73 Pa. Stat. Ann. § 201-2(4)(vii)); and

           c. Advertising its goods and services with intent not to sell them as advertised (73
              Pa. Stat. Ann. § 201-2(4)(ix)).

       681.    Marriott’s unfair or deceptive acts and practices include:


                                           257
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 258 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Pennsylvania Subclass members’ Personal Information,
              which was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Pennsylvania Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Pennsylvania Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Pennsylvania Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Pennsylvania Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Pennsylvania Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       682.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       683.   Marriott intended to mislead Plaintiff and Pennsylvania Subclass members and

induce them to rely on its misrepresentations and omissions.

       684.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply




                                           258
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 259 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

        685.   Marriott acted intentionally, knowingly, and maliciously to violate Pennsylvania

Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiff and

Pennsylvania Subclass members’ rights. Past data breaches put Marriott on notice that its

security and privacy protections were inadequate.

        686.   As a direct and proximate result of Marriott’s unfair methods of competition and

unfair or deceptive acts or practices and Plaintiff’s and the Pennsylvania Subclass’ reliance on

them, Plaintiff and Pennsylvania Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        687.   Plaintiff and Pennsylvania Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of $100




                                           259
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 260 of 312



(whichever is greater), treble damages, attorneys’ fees and costs, and any additional relief the

Court deems necessary or proper.

                CLAIMS ON BEHALF OF THE PUERTO RICO SUBCLASS

                                            COUNT 67


               CITIZEN INFORMATION ON DATA BANKS SECURITY ACT,

                              P.R. Laws Ann. tit. 10, §§ 4051, et seq.

        688.    Plaintiffs, on behalf of the Puerto Rico Subclass, repeat and allege Paragraphs 1-

275, as if fully alleged herein.

        689.    Marriott is the owner and custodian of databases that include Personal

Information as defined by P.R. Laws Ann. tit. 10, § 4051(a), and is therefore subject to. P.R.

Laws Ann. tit. 10, § 4052.

        690.    Plaintiff’s and Puerto Rico Subclass members’ Personal Information (e.g., Social

Security numbers) includes personal identifying information as covered under P.R. Laws Ann.

tit. 10, § 4051(a).

        691.    Marriott is required to accurately notify Plaintiff and Puerto Rico Subclass

members following discovery or notification of a breach of its data security system as

expeditiously as possible under P.R. Laws Ann. tit. 10, § 4052.

        692.    Because Marriott discovered a breach of its data security system, Marriott had an

obligation to disclose the Marriott Data Breach in a timely and accurate fashion as mandated by

P.R. Laws Ann. tit. 10, § 4052.

        693.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated P.R. Laws Ann. tit. 10, § 4052.




                                            260
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 261 of 312



       694.    As a direct and proximate result of Marriott’s violations of P.R. Laws Ann. tit. 10,

§ 4052, Plaintiff and Puerto Rico Subclass members suffered damages, as described above.

       695.    Plaintiff and Puerto Rico Subclass members seek relief under P.R. Laws Ann. tit.

10, § 4055, including actual damages and injunctive relief.

               CLAIMS ON BEHALF OF THE RHODE ISLAND SUBCLASS

                                           COUNT 68


                 RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,

                                 R.I. Gen. Laws §§ 6-13.1, et seq.

       696.    The Rhode Island Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Rhode Island Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

       697.    Plaintiff and Rhode Island Subclass members are each a “person,” as defined by

R.I. Gen. Laws § 6-13.1-1(3).

       698.    Plaintiff and Rhode Island Subclass members purchased goods and services for

personal, family, or household purposes.

       699.    Marriott advertised, offered, or sold goods or services in Rhode Island and

engaged in trade or commerce directly or indirectly affecting the people of Rhode Island, as

defined by R.I. Gen. Laws § 6-13.1-1(5).

       700.    Marriott engaged in unfair and deceptive acts and practices, in violation of R.I.

Gen. Laws § 6-13.1-2, including:

           a. Representing that its goods and services have characteristics, uses, and benefits
              that they do not have (R.I. Gen. Laws § 6-13.1-52(6)(v));

           b. Representing that its goods and services are of a particular standard or quality
              when they are of another (R.I. Gen. Laws § 6-13.1-52(6)(vii));



                                            261
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 262 of 312



   c. Advertising goods or services with intent not to sell them as advertised (R.I. Gen.
      Laws § 6-13.1-52(6)(ix));

   d. Engaging in any other conduct that similarly creates a likelihood of confusion or
      misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii));

   e. Engaging in any act or practice that is unfair or deceptive to the consumer (R.I.
      Gen. Laws § 6-13.1-52(6)(xiii)); and

   f. Using other methods, acts, and practices that mislead or deceive members of the
      public in a material respect (R.I. Gen. Laws § 6-13.1-52(6)(xiv)).

701.   Marriott’s unfair and deceptive acts include:

   a. Failing to implement and maintain reasonable security and privacy measures to
      protect Plaintiff and Rhode Island Subclass members’ Personal Information,
      which was a direct and proximate cause of the Marriott Data Breach;

   b. Failing to identify foreseeable security and privacy risks, remediate identified
      security and privacy risks, and adequately improve security and privacy measures
      following previous cybersecurity incidents, which was a direct and proximate
      cause of the Marriott Data Breach;

   c. Failing to comply with common law and statutory duties pertaining to the security
      and privacy of Plaintiff and Rhode Island Subclass members’ Personal
      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the
      Rhode Island Identity Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2,
      which was a direct and proximate cause of the Marriott Data Breach;

   d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
      and Rhode Island Subclass members’ Personal Information, including by
      implementing and maintaining reasonable security measures;

   e. Misrepresenting that it would comply with common law and statutory duties
      pertaining to the security and privacy of Plaintiff and Rhode Island Subclass
      members’ Personal Information, including duties imposed by the FTC Act, 15
      U.S.C. § 45, and the Rhode Island Identity Theft Protection Act of 2015, R.I. Gen.
      Laws § 11-49.3-2;

   f. Omitting, suppressing, and concealing the material fact that it did not reasonably
      or adequately secure Plaintiff and Rhode Island Subclass members’ Personal
      Information; and

   g. Omitting, suppressing, and concealing the material fact that it did not comply with
      common law and statutory duties pertaining to the security and privacy of
      Plaintiff and Rhode Island Subclass members’ Personal Information, including
      duties imposed by the FTC Act, 15 U.S.C. § 45, and the Rhode Island Identity
      Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2.


                                   262
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 263 of 312



       702.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       703.    Marriott intended to mislead Plaintiff and Rhode Island Subclass members and

induce them to rely on its misrepresentations and omissions.

       704.    Marriott acted intentionally, knowingly, and maliciously to violate Rhode Island’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Rhode Island Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       705.    As a direct and proximate result of Marriott’s unfair and deceptive acts, Plaintiff

and Rhode Island Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Personal Information; and paying more for Defendant’s services than they would have.

       706.    Plaintiff and Rhode Island Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of $200 per

Subclass Member (whichever is greater), punitive damages, injunctive relief, other equitable

relief, and attorneys’ fees and costs.




                                            263
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 264 of 312



              CLAIMS ON BEHALF OF THE SOUTH CAROLINA SUBCLASS

                                            COUNT 69


                  SOUTH CAROLINA DATA BREACH SECURITY ACT,

                               S.C. Code Ann. §§ 39-1-90, et seq.

       707.    The South Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the South Carolina Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

       708.    Marriott is a business that owns or licenses computerized data or other data that

includes personal identifying information as defined by S.C. Code Ann. § 39-1-90(A).

       709.    Plaintiff’s and South Carolina Subclass members’ Personal Information includes

that which is covered under S.C. Code Ann. § 39-1-90(D)(3).

       710.    Marriott is required to accurately notify Plaintiff and South Carolina Subclass

members following discovery or notification of a breach of its data security system if Personal

Information that was not rendered unusable through encryption, redaction, or other methods was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, in the most expedient time possible and without unreasonable delay under S.C.

Code Ann. § 39-1-90(A).

       711.    Because Marriott discovered a breach of its data security system in which

Personal Information that was not rendered unusable through encryption, redaction, or other

methods, was, or was reasonably believed to have been, acquired by an unauthorized person,

creating a material risk of harm, Marriott had an obligation to disclose the Marriott Data Breach

in a timely and accurate fashion as mandated by S.C. Code Ann. § 39-1-90(A).




                                            264
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 265 of 312



       712.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated S.C. Code Ann. § 39-1-90(A).

       713.    As a direct and proximate result of Marriott’s violations of S.C. Code Ann. § 39-

1-90(A), Plaintiff and South Carolina Subclass members suffered damages, as described above.

       714.    Plaintiff and South Carolina Subclass members seek relief under S.C. Code Ann.

§ 39-1-90(G), including actual damages and injunctive relief.

                                            COUNT 70


                 SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT,

                               S.C. Code Ann. §§ 39-5-10, et seq.

       715.    The South Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the South Carolina Subclass, repeats and alleges

Paragraphs 1-275, as if fully alleged herein.

       716.    Marriott is a “person,” as defined by S.C. Code Ann. § 39-5-10(a).

       717.    South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.

       718.    Marriott advertised, offered, or sold goods or services in South Carolina and

engaged in trade or commerce directly or indirectly affecting the people of South Carolina, as

defined by S.C. Code Ann. § 39-5-10(b).

       719.    Marriott engaged in unfair and deceptive acts and practices, including:




                                            265
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 266 of 312



              a. Failing to implement and maintain reasonable security and privacy measures to
                 protect Plaintiff and South Carolina Subclass members’ Personal Information,
                 which was a direct and proximate cause of the Marriott Data Breach;

              b. Failing to identify foreseeable security and privacy risks, remediate identified
                 security and privacy risks, and adequately improve security and privacy measures
                 following previous cybersecurity incidents, which was a direct and proximate
                 cause of the Marriott Data Breach;

              c. Failing to comply with common law and statutory duties pertaining to the security
                 and privacy of Plaintiff and South Carolina Subclass members’ Personal
                 Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
                 a direct and proximate cause of the Marriott Data Breach;

              d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
                 and South Carolina Subclass members’ Personal Information, including by
                 implementing and maintaining reasonable security measures;

              e. Misrepresenting that it would comply with common law and statutory duties
                 pertaining to the security and privacy of Plaintiff and South Carolina Subclass
                 members’ Personal Information, including duties imposed by the FTC Act, 15
                 U.S.C. § 45;

              f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                 or adequately secure Plaintiff and South Carolina Subclass members’ Personal
                 Information; and

              g. Omitting, suppressing, and concealing the material fact that it did not comply with
                 common law and statutory duties pertaining to the security and privacy of
                 Plaintiff and South Carolina Subclass members’ Personal Information, including
                 duties imposed by the FTC Act, 15 U.S.C. § 45.

       720.      Marriott’s acts and practices had, and continue to have, the tendency or capacity

to deceive.

       721.      Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       722.      Marriott intended to mislead Plaintiff and South Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.




                                             266
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 267 of 312



       723.    Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       724.    Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession.

Such a duty is also implied by law due to the nature of the relationship between consumers—

including Plaintiff and the South Carolina Subclass—and Marriott, because consumers are

unable to fully protect their interests with regard to the Personal Information in Marriott’s

possession, and place trust and confidence in Marriott. Marriott’s duty to disclose also arose

from its:




                                           267
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 268 of 312



           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiff and the South Carolina Subclass that contradicted these
              representations.

       725.    Marriott’s business acts and practices offend an established public policy, or are

immoral, unethical, or oppressive. Marriott’s acts and practices offend established public policies

that seek to protect consumers’ Personal Information and ensure that entities entrusted with

Personal Information use appropriate security measures. These public policies are reflected in

laws such as the FTC Act, 15 U.S.C. § 45, and the South Carolina Data Breach Security Act,

S.C. Code § 39-1-90, et seq.

       726.    Marriott’s failure to implement and maintain reasonable security measures was

immoral, unethical, or oppressive in light of Marriott’s long history of inadequate data security

and previous data breaches; the sensitivity and extensivity of Personal Information in its

possession; ; and its duty of trustworthiness and care as an entrusted steward of data.

       727.    Marriott’s unfair and deceptive acts or practices adversely affected the public

interest because such acts or practices have the potential for repetition. Such acts or practices

impact the public at large, including the millions South Carolinians impacted by the Marriott

Data Breach.

       728.    Marriott’s unfair and deceptive acts or practices have the potential for repetition

because the same kinds of actions occurred in the past, including past data breaches, thus making

it likely that these acts or practices will continue to occur if left undeterred. Additionally,

Marriott’s policies and procedures, such as its security practices, create the potential for

recurrence of the complained-of business acts and practices.


                                            268
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 269 of 312



       729.    Marriott’s violations present a continuing risk to Plaintiff and South Carolina

Subclass members as well as to the general public.

       730.    Marriott intended to mislead Plaintiff and South Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       731.    Marriott acted intentionally, knowingly, and maliciously to violate South

Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiff and South Carolina

Subclass members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate. In light of this conduct, punitive damages would serve the interest

of society in punishing and warning others not to engage in such conduct, and would deter

Marriott and others from committing similar conduct in the future.

       732.    As a direct and proximate result of Marriott’s unfair and deceptive acts or

practices, Plaintiff and South Carolina Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

       733.    Plaintiff and South Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including damages for their economic losses; treble damages;

punitive damages; injunctive relief; and reasonable attorneys’ fees and costs.




                                            269
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 270 of 312



              CLAIMS ON BEHALF OF THE SOUTH DAKOTA SUBCLASS

                                           COUNT 71


        SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND CONSUMER
                          PROTECTION ACT,

                              S.D. Codified Laws §§ 37-24-1, et seq.

       734.    The South Dakota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the South Dakota Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

       735.    Marriott is a “person,” as defined by S.D. Codified Laws § 37-24-1(8).

       736.    Marriott advertises and sells “merchandise,” as defined by S.D. Codified Laws §

37-24-1(6), (7), & (13).

       737.    Marriott advertised, offered, or sold goods or services in South Dakota and

engaged in trade or commerce directly or indirectly affecting the people of South Dakota, as

defined by S.D. Codified Laws § 37-24-1(6), (7), & (13).

       738.    Marriott knowingly engaged in deceptive acts or practices, misrepresentation,

concealment, suppression, or omission of material facts in connection with the sale and

advertisement of goods or services, in violation of S.D. Codified Laws § 37-24-6, including:




                                           270
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 271 of 312



           d. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and South Dakota Subclass members’ Personal Information,
              which was a direct and proximate cause of the Marriott Data Breach;

           e. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           f. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and South Dakota Subclass members’ Personal
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
              a direct and proximate cause of the Marriott Data Breach;

           g. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and South Dakota Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           h. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and South Dakota Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           i. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and South Dakota Subclass members’ Personal
              Information; and

           a. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and South Dakota Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       739.   Marriott intended to mislead Plaintiff and South Dakota Subclass members and

induce them to rely on its misrepresentations and omissions.

       740.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       741.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply



                                           271
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 272 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       742.    Marriott had a duty to disclose the above facts because such a duty is implied by

law due to the nature of the relationship between consumers, including Plaintiff and the South

Dakota Subclass, and Marriott, because consumers are unable to fully protect their interests with

regard to their data, and have placed trust and confidence in Marriott. Marriott’s duty to disclose

also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiff and the South Dakota Subclass that contradicted these
              representations.

       743.    As a direct and proximate result of Marriott’s deceptive acts or practices,

misrepresentations, and concealment, suppression, and/or omission of material facts, Plaintiff

and South Dakota Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for


                                           272
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 273 of 312



fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Personal Information; and paying more for Defendant’s services than they would have.

        744.    Marriott’s violations present a continuing risk to Plaintiff and South Dakota

Subclass members as well as to the general public.

        745.    Plaintiff and South Dakota Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, injunctive relief, and reasonable

attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE TENNESSEE SUBCLASS

                                           COUNT 72


                  TENNESSEE PERSONAL CONSUMER INFORMATION

                                        RELEASE ACT,

                              Tenn. Code Ann. §§ 47-18-2107, et seq.

        746.    The Tennessee Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Tennessee Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        747.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Tenn. Code Ann. § 47-18-2107(a)(2).

        748.    Plaintiff’s and Tennessee Subclass members’ Personal Information includes that

which is covered under Tenn. Code Ann. § 47-18- 2107(a)(3)(A).

        749.    Marriott is required to accurately notify Plaintiff and Tennessee Subclass

members following discovery or notification of a breach of its data security system in which

unencrypted Personal Information was, or is reasonably believed to have been, acquired by an




                                            273
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 274 of 312



unauthorized person, in the most expedient time possible and without unreasonable delay under

Tenn. Code Ann. § 47-18-2107(b).

        750.    Because Marriott discovered a breach of its security system in which Personal

Information was acquired by an unauthorized person, Marriott had an obligation to disclose the

Marriott Data Breach in a timely and accurate fashion as mandated by Tenn. Code Ann. § 47-18-

2107(b).

        751.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Tenn. Code Ann. § 47-18-2107(b).

        752.    As a direct and proximate result of Marriott’s violations of Tenn. Code Ann. § 47-

18-2107(b), Plaintiff and Tennessee Subclass members suffered damages, as described above.

        753.    Plaintiff and Tennessee Subclass members seek relief under Tenn. Code Ann. §§

47-18-2107(h), 47-18-2104(d), and 47-18-2104(f), including actual damages, injunctive relief,

and treble damages.

                                           COUNT 73


                       TENNESSEE CONSUMER PROTECTION ACT,

                              Tenn. Code Ann. §§ 47-18-101, et seq.

        754.    The Tennessee Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Tennessee Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        755.    Marriott is a “person,” as defined by Tenn. Code § 47-18-103(13).

        756.    Plaintiff and Tennessee Subclass members are “consumers,” as meant by Tenn.

Code § 47-18-103(2).




                                           274
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 275 of 312



       757.   Marriott advertised and sold “goods” or “services” in “consumer transaction[s],”

as defined by Tenn. Code §§ 47-18-103(7), (18) & (19).

       758.   Marriott advertised, offered, or sold goods or services in Tennessee and engaged

in trade or commerce directly or indirectly affecting the people of Tennessee, as defined by

Tenn. Code §§ 47-18-103(7), (18) & (19). And Marriott’s acts or practices affected the conduct

of trade or commerce, under Tenn. Code § 47-18-104.

       759.   Marriott’s unfair and deceptive acts and practices include:




                                          275
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 276 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Tennessee Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Tennessee Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Tennessee Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Tennessee Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Tennessee Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Subclass members’ Personal Information, including duties imposed
              by the FTC Act, 15 U.S.C. § 45.

       760.   Marriott intended to mislead Plaintiff and Tennessee Subclass members and

induce them to rely on its misrepresentations and omissions.

       761.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       762.   Had Marriott disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply



                                           276
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 277 of 312



with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       763.    Marriott had a duty to disclose the above facts due to the circumstances of this

case and the sensitivity and extensivity of the Personal Information in its possession. In addition,

such a duty is implied by law due to the nature of the relationship between consumers, including

Plaintiff and the Tennessee Subclass, and Marriott because consumers are unable to fully protect

their interests with regard to their data, and placed trust and confidence in Marriott. Marriott’s

duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiff and the Tennessee Subclass that contradicted these
              representations.

       764.    Marriott’s “unfair” acts and practices caused or were likely to cause substantial

injury to consumers, which was not reasonably avoidable by consumers themselves and not

outweighed by countervailing benefits to consumers or to competition.




                                            277
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 278 of 312



          765.   The injury to consumers was and is substantial because it was non-trivial and non-

speculative, and involved a monetary injury and/or an unwarranted risk to the safety of their

Personal Information or the security of their identity or credit. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

          766.   Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

          767.   Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

          768.   By misrepresenting and omitting material facts about its data security and failing

to comply with its common law and statutory duties pertaining to data security (including its

duties under the FTC Act), Marriott violated the following provisions of Tenn. Code § 47-18-

104(b):

             a. Representing that goods or services have sponsorship, approval, characteristics,
                ingredients, uses, benefits or quantities that they do not have;

             b. Representing that goods or services are of a particular standard, quality or grade,
                if they are of another;

             c. Advertising goods or services with intent not to sell them as advertised; and

             d. Representing that a consumer transaction confers or involves rights, remedies or
                obligations that it does not have or involve.

          769.   Marriott acted intentionally, knowingly, and maliciously to violate Tennessee’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Tennessee Subclass members’



                                             278
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 279 of 312



rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        770.      As a direct and proximate result of Marriott’s unfair and deceptive acts or

practices, Plaintiff and Tennessee Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        771.      Marriott’s violations present a continuing risk to Plaintiff and Tennessee Subclass

members as well as to the general public.

        772.      Plaintiff and Tennessee Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages, treble damages for each willful

or knowing violation, attorneys’ fees and costs, and any other relief that is necessary and proper.

                       CLAIMS ON BEHALF OF THE UTAH SUBCLASS

                                              COUNT 74


                         UTAH CONSUMER SALES PRACTICES ACT,

                                    Utah Code §§ 13-11-1, et seq.

        773.      The Utah Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Utah Subclass, repeats and alleges Paragraphs 1-275, as if fully

alleged herein.

        774.      Marriott is a “person,” as defined by Utah Code § 13-11-1(5).




                                              279
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 280 of 312



       775.   Marriott is a “supplier,” as defined by Utah Code § 13-11-1(6), because it

regularly solicits, engages in, or enforces “consumer transactions,” as defined by Utah Code §

13-11-1(2).

       776.   Marriott engaged in deceptive and unconscionable acts and practices in

connection with consumer transactions, in violation of Utah Code § 13-11-4 and Utah Code §

13-11-5, including:




                                         280
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 281 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Utah Subclass members’ Personal Information, which was a
              direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Utah Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Utah Protection
              of Personal Information Act, Utah Code § 13-44-201, which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Utah Subclass members’ Personal Information, including by implementing
              and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Utah Subclass members’
              Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              and the Utah Protection of Personal Information Act, Utah Code § 13-44-201;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Utah Omitting, suppressing, and concealing the
              material fact that it did not reasonably or adequately secure Plaintiff and Subclass
              members’ Personal Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Subclass members’ Personal Information, including duties imposed
              by the FTC Act, 15 U.S.C. § 45, and the Utah Protection of Personal Information
              Act, Utah Code § 13-44-201.

       777.   Marriott intended to mislead Plaintiff and Utah Subclass members and induce

them to rely on its misrepresentations and omissions.

       778.   Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.




                                           281
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 282 of 312



       779.    Had Marriott disclosed to Plaintiff and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       780.    Marriott had a duty to disclose the above facts due to the circumstances of this

case and the sensitivity and extensivity of the Personal Information in its possession. In addition,

such a duty is implied by law due to the nature of the relationship between consumers, including

Plaintiff and the Utah Subclass, and Marriott because consumers are unable to fully protect their

interests with regard to their data, and placed trust and confidence in Marriott. Marriott’s duty to

disclose also arose from its:




                                            282
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 283 of 312



            a. Possession of exclusive knowledge regarding the security of the data in its
               systems;

            b. Active concealment of the state of its security; and/or

            c. Incomplete representations about the security and integrity of its computer and
               data systems, and its prior data breaches, while purposefully withholding material
               facts from Plaintiff and the Utah Subclass that contradicted these representations.

       781.    Marriott intentionally or knowingly engaged in deceptive acts or practices,

violating Utah Code § 13-11-4(2) by:

            a. Indicating that the subject of a consumer transaction has sponsorship, approval,
               performance characteristics, accessories, uses, or benefits, if it has not;

            b. Indicating that the subject of a consumer transaction is of a particular standard,
               quality, grade, style, or model, if it is not;

            c. Indicating that the subject of a consumer transaction has been supplied in
               accordance with a previous representation, if it has not;

            d. Indicating that the subject of a consumer transaction will be supplied in greater
               quantity (e.g. more data security) than the supplier intends.

       782.    Marriott engaged in unconscionable acts and practices that were oppressive and

led to unfair surprise, as shown in the setting, purpose, and effect of those acts and practices.

Marriott’s acts and practices unjustly imposed hardship on Plaintiff and the Utah Subclass by

imposing on them, through no fault of their own, an increased and imminent risk of fraud and

identity theft; substantial cost in time and expenses related to monitoring their financial accounts

for fraudulent activity; and lost value of their Personal Information. The deficiencies in

Marriott’s data security, and the material misrepresentations and omissions concerning those

deficiencies, led to unfair surprise to Plaintiff and the Utah Subclass when the Data Breach

occurred.

       783.    As a direct and proximate result of Marriott’s unconscionable and deceptive acts

or practices, Plaintiffs and Utah Subclass members have suffered and will continue to suffer




                                            283
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 284 of 312



injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        784.   Marriott’s violations present a continuing risk to Plaintiff and Utah Subclass

members as well as to the general public.

        785.   Plaintiff and Utah Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, statutory damages of $2,000 per violation, amounts

necessary to avoid unjust enrichment, under Utah Code §§ 13-11-19, et seq.; injunctive relief;

and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE VERMONT SUBCLASS

                                            COUNT 75


                           VERMONT CONSUMER FRAUD ACT,

                               Vt. Stat. Ann. tit. 9, §§ 2451, et seq.

        786.   The Vermont Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Vermont Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

        787.   Plaintiff and Vermont Subclass members are “consumers,” as defined by Vt. Stat.

Ann. tit. 9, § 2451a(a).

        788.   Marriott’s conduct as alleged herein related to “goods” or “services” for personal,

family, or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).

        789.   Marriott is a “seller,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).



                                             284
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 285 of 312



        790.    Marriott advertised, offered, or sold goods or services in Vermont and engaged in

trade or commerce directly or indirectly affecting the people of Vermont.

        791.    Marriott engaged in unfair and deceptive acts or practices, in violation of Vt. Stat.

tit. 9, § 2453(a), including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiff and Vermont Subclass members’ Personal Information, which
               was a direct and proximate cause of the Marriott Data Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Marriott Data Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiff and Vermont Subclass members’ Personal Information,
               including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
               proximate cause of the Marriott Data Breach;

            d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
               and Vermont Subclass members’ Personal Information, including by
               implementing and maintaining reasonable security measures;

            e. Misrepresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiff and Vermont Subclass
               members’ Personal Information, including duties imposed by the FTC Act, 15
               U.S.C. § 45;

            f. Omitting, suppressing, and concealing the material fact that it did not reasonably
               or adequately secure Plaintiff and Vermont Subclass members’ Personal
               Information; and

            g. Omitting, suppressing, and concealing the material fact that it did not comply with
               common law and statutory duties pertaining to the security and privacy of
               Plaintiff and Vermont Subclass members’ Personal Information, including duties
               imposed by the FTC Act, 15 U.S.C. § 45.

        792.    Marriott intended to mislead Plaintiff and Vermont Subclass members and induce

them to rely on its misrepresentations and omissions.




                                            285
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 286 of 312



       793.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       794.    Marriott had a duty to disclose these facts due to the circumstances of this case

and the sensitivity and extensivity of the Personal Information in its possession. In addition,

such a duty is implied by law due to the nature of the relationship between consumers, including

Plaintiff and the Vermont Subclass, and Marriott because consumers are unable to fully protect

their interests with regard to their data, and placed trust and confidence in Marriott. Marriott’s

duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiff and the Vermont Subclass that contradicted these
              representations.

       795.    Marriott’s acts and practices caused or were likely to cause substantial injury to

consumers, which was not reasonably avoidable by consumers themselves and not outweighed

by countervailing benefits to consumers or to competition.

       796.    The injury to consumers was and is substantial because it was non-trivial and non-

speculative; and involved a concrete monetary injury and/or an unwarranted risk to the safety of

their Personal Information or the security of their identity or credit. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

       797.    Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of


                                           286
        Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 287 of 312



consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

        798.   Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

        799.   Marriott is presumed, as a matter of law under Vt. Stat. Ann. tit. 9, § 2457, to

have intentionally violated the Vermont Consumer Protection Act because it failed to sell goods

or services in the manner and of the nature advertised or offered.

        800.   Marriott acted intentionally, knowingly, and maliciously to violate Vermont’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Vermont Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate.

        801.   As a direct and proximate result of Marriott’s unfair and deceptive acts or

practices, Plaintiff and Vermont Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of

value of their Personal Information; and paying more for Defendant’s services than they would

have.

        802.   Marriott’s violations present a continuing risk to Plaintiff and Vermont Subclass

members as well as to the general public.




                                            287
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 288 of 312



       803.    Plaintiff and Vermont Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, restitution, actual damages, disgorgement of

profits, treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS

                                           COUNT 76


                        VIRGINIA PERSONAL INFORMATION BREACH

                                    NOTIFICATION ACT,

                             Va. Code. Ann. §§ 18.2-186.6, et seq.

       804.    The Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       805.    Marriott is required to accurately notify Plaintiff and Virginia Subclass members

following discovery or notification of a breach of its data security system if unencrypted or

unredacted Personal Information was or is reasonably believed to have been accessed and

acquired by an unauthorized person who will, or it is reasonably believed who will, engage in

identify theft or another fraud, without unreasonable delay under Va. Code Ann. § 18.2-

186.6(B).

       806.    Marriott is an entity that owns or licenses computerized data that includes

Personal Information as defined by Va. Code Ann. § 18.2-186.6(B).

       807.    Plaintiff’s and Virginia Subclass members’ Personal Information includes

Personal Information as covered under Va. Code Ann. § 18.2-186.6(A).

       808.    Because Marriott discovered a breach of its security system in which unencrypted

or unredacted Personal Information was or is reasonably believed to have been accessed and



                                           288
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 289 of 312



acquired by an unauthorized person, who will, or it is reasonably believed who will, engage in

identify theft or another fraud, Marriott had an obligation to disclose the Data Breach in a timely

and accurate fashion as mandated by Va. Code Ann. § 18.2-186.6(B).

       809.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Va. Code Ann. § 18.2-186.6(B).

       810.    As a direct and proximate result of Marriott’s violations of Va. Code Ann. § 18.2-

186.6(B), Plaintiff and Virginia Subclass members suffered damages, as described above.

       811.    Plaintiff and Virginia Subclass members seek relief under Va. Code Ann. § 18.2-

186.6(I), including actual damages.

                                           COUNT 77


                        VIRGINIA CONSUMER PROTECTION ACT,

                               Va. Code Ann. §§ 59.1-196, et seq.

       812.    The Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeats and alleges Paragraphs 1-275, as if

fully alleged herein.

       813.    The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception,

fraud, false pretense, false promise, or misrepresentation in connection with a consumer

transaction.” Va. Code Ann. § 59.1-200(14).

       814.    Marriott is a “person” as defined by Va. Code Ann. § 59.1-198.

       815.    Marriott is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

       816.    Marriott engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.




                                           289
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 290 of 312



Marriott advertised, offered, or sold goods or services used primarily for personal, family or

household purposes.

       817.     Marriott engaged in deceptive acts and practices by using deception, fraud, false

pretense, false promise, and misrepresentation in connection with consumer transactions,

including:

             a. Failing to implement and maintain reasonable security and privacy measures to
                protect Plaintiff and Virginia Subclass members’ Personal Information, which
                was a direct and proximate cause of the Marriott Data Breach;

             b. Failing to identify foreseeable security and privacy risks, remediate identified
                security and privacy risks, and adequately improve security and privacy measures
                following previous cybersecurity incidents, which was a direct and proximate
                cause of the Marriott Data Breach;

             c. Failing to comply with common law and statutory duties pertaining to the security
                and privacy of Plaintiff and Virginia Subclass members’ Personal Information,
                including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
                proximate cause of the Marriott Data Breach;

             d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
                and Virginia      Subclass members’ Personal Information, including by
                implementing and maintaining reasonable security measures;

             e. Misrepresenting that it would comply with common law and statutory duties
                pertaining to the security and privacy of Plaintiff and Virginia Subclass members’
                Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

             f. Omitting, suppressing, and concealing the material fact that it did not reasonably
                or adequately secure Plaintiff and Virginia Subclass members’ Personal
                Information; and

             g. Omitting, suppressing, and concealing the material fact that it did not comply with
                common law and statutory duties pertaining to the security and privacy of
                Plaintiff and Virginia Subclass members’ Personal Information, including duties
                imposed by the FTC Act, 15 U.S.C. § 45.

       818.     Marriott intended to mislead Plaintiff and Virginia Subclass members and induce

them to rely on its misrepresentations and omissions.




                                            290
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 291 of 312



       819.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiff and Virginia Subclass members, about the

adequacy of Marriott’s computer and data security and the quality of the Marriott brand.

       820.    Had Marriott disclosed to Plaintiff and Class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott and its predecessors maintained customer Personal Information in

its databases, where it was insecure, and subject to attack over the course of four years.

Customers including Plaintiff and Subclass members would not have provided Marriott with

their Personal Information had they known that Marriott was misrepresenting the security of, and

omitting the flaws in, its databases. Marriott could not have continued to book hotel reservations

had it disclosed the truth about its lax security. Additionally, Plaintiff and Class members would

not have paid as much as they did for Defendant’s services had they known that Defendant

would not keep their information secure. Accordingly, Plaintiff and Class members did not

receive the benefit of their bargain.

       821.    Marriott had a duty to disclose these facts due to the circumstances of this case

and the sensitivity and extensivity of the Personal Information in its possession. In addition,

such a duty is implied by law due to the nature of the relationship between consumers—

including Plaintiff and the Virginia Subclass—and Marriott, because consumers are unable to

fully protect their interests with regard to their data, and placed trust and confidence in Marriott.

Marriott’s duty to disclose also arose from its:




                                            291
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 292 of 312



           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiff and the Virginia Subclass that contradicted these
              representations.

       822.    The above-described deceptive acts and practices also violated the following

provisions of VA Code § 59.1-200(A):

           a. Misrepresenting that goods or services have certain quantities, characteristics,
              ingredients, uses, or benefits;

           b. Misrepresenting that goods or services are of a particular standard, quality, grade,
              style, or model; and

           c. Advertising goods or services with intent not to sell them as advertised, or with
              intent not to sell them upon the terms advertised.

       823.    Marriott acted intentionally, knowingly, and maliciously to violate Virginia’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Virginia Subclass members’

rights. Past data breaches put Marriott on notice that its security and privacy protections were

inadequate. An award of punitive damages would serve to punish Marriott for its wrongdoing,

and warn or deter others from engaging in similar conduct.

       824.    As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiff

and Virginia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.




                                           292
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 293 of 312



       825.    Marriott’s violations present a continuing risk to Plaintiff and Virginia Subclass

members as well as to the general public.

       826.    Plaintiff and Virginia Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages; statutory damages in the amount of $1,000 per

violation if the conduct is found to be willful or, in the alternative, $500 per violation; restitution,

injunctive relief; punitive damages; and attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE VIRGIN ISLANDS SUBCLASS

                                               COUNT 78



                           IDENTITY THEFT PREVENTION ACT,

                                     V.I. Code tit. 14 §§ 2208, et seq.

       827.    Plaintiffs, on behalf of the Virgin Islands Subclass, repeat and allege Paragraphs

1-275, as if fully alleged herein.

       828.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by V.I Code tit. 14 § 2201(a).               Marriott also maintains

computerized data that includes Personal Information which Marriott does not own.

Accordingly, it is subject to V.I Code tit. 14 §§ 2208(a) and (b).

       829.    Virgin Islands Subclass members’ Personal Information (e.g. Social Security

numbers) includes Personal Information covered by V.I Code tit. 14 § 2201(a).

       830.    Marriott is required to give immediate notice of a breach of security of a data

system to owners of Personal Information which Marriott does not own, including Virgin Islands

Subclass members, pursuant to V.I Code tit. 14 § 2208(b).

       831.    Marriott is required to accurately notify Virgin Islands Subclass members if it

discovers a security breach, or receives notice of a security breach which may have compromised


                                                293
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 294 of 312



Personal Information which Marriott owns or licenses, in the most expedient time possible and

without unreasonable delay under V.I Code tit. 14 § 2208(a).

       832.    Because Marriott was aware of a security breach, Marriott had an obligation to

disclose the data breach as mandated by V.I Code tit. 14 § 2208.

       833.    As a direct and proximate result of Marriott’s violations of V.I Code tit. 14 §§

2208(a) and (b), Virgin Islands Subclass members suffered damages, as described above.

       834.    Virgin Islands Subclass members seek relief under V.I Code tit. 14 §§ 2211(a)

and (b), including actual damages, and injunctive relief.

                                            COUNT 79


                           VIRGIN ISLANDS CONSUMER FRAUD

                      AND DECEPTIVE BUSINESS PRACTICES ACT,

                                 V.I. Code tit. 12A, §§ 301, et seq.

       835.    Plaintiffs, on behalf of the Virgin Islands Subclass, repeat and allege Paragraphs

1-275, as if fully alleged herein.

       836.    Marriott is a “person,” as defined by V.I. Code tit. 12A, § 303(h).

       837.    Plaintiff and Virgin Islands Subclass members are “consumers,” as defined by

V.I. Code tit. 12A, § 303(d).

       838.    Marriott advertised, offered, or sold goods or services in the Virgin Islands and

engaged in trade or commerce directly or indirectly affecting the people of the Virgin Islands.

       839.    Marriott engaged in unfair and deceptive acts and practices, in violation of V.I.

Code tit. 12A, § 304, including: failing to implement and maintain reasonable security and

privacy measures to protect Plaintiff and Virgin Islands Subclass members’ Personal

Information, which was a direct and proximate cause of the Marriott Data Breach; failing to



                                            294
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 295 of 312



identify foreseeable security and privacy risks, remediate identified security and privacy risks,

and adequately improve security and privacy measures following previous cybersecurity

incidents, which was a direct and proximate cause of the Marriott Data Breach; failing to comply

with common law and statutory duties pertaining to the security and privacy of Plaintiff and

Virgin Islands Subclass members’ Personal Information, including duties imposed by the FTC

Act, 15 U.S.C. § 45, which was a direct and proximate cause of the Marriott Data Breach;

misrepresenting that it would protect the privacy and confidentiality of Plaintiff and Virgin

Islands Subclass members’ Personal Information, including by implementing and maintaining

reasonable security measures; misrepresenting that it would comply with common law and

statutory duties pertaining to the security and privacy of Plaintiff and Virgin Islands Subclass

members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

omitting, suppressing, and concealing the material fact that it did not reasonably or adequately

secure Plaintiff and Virgin Islands Subclass members’ Personal Information; and omitting,

suppressing, and concealing the material fact that it did not comply with common law and

statutory duties pertaining to the security and privacy of Plaintiff and Virgin Islands Subclass

members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45.

       840.   Marriott’s acts and practices were “unfair” under V.I. Code tit. 12A, § 304

because they caused or were likely to cause substantial injury to consumers which was not

reasonably avoidable by consumers themselves and not outweighed by countervailing benefits to

consumers or to competition.

       841.   The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and/or an unwarranted risk

to the safety of their Personal Information or the security of their identity. The injury to




                                          295
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 296 of 312



consumers was substantial not only because it inflicted harm on a significant and unprecedented

number of consumers, but also because it inflicted a significant amount of harm on each

consumer.

       842.    Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       843.    Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       844.    Marriott’s acts and practices were “deceptive” under V.I. Code tit. 12A, §§ 303 &

304 because Marriott made representations or omissions of material facts that had the capacity,

tendency or effect of deceiving or misleading consumers, including Plaintiff and Virgin Islands

Subclass members.

       845.    Marriott intended to mislead Plaintiff and Virgin Island Subclass members and

induce them to rely on its misrepresentations and omissions.

       846.    Marriott’s representations and omissions were material because they were likely

to unfairly influence or deceive reasonable consumers about the adequacy of Marriott’s data

security and ability to protect the confidentiality of consumers’ Personal Information.

       847.    Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. In

addition, such a duty is implied by law due to the nature of the relationship between

consumers—including Plaintiff and the Virgin Islands Subclass—and Marriott, because




                                           296
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 297 of 312



consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Marriott. Marriott’s duty to disclose also arose from its: possession of exclusive

knowledge regarding the security of the data in its systems; active concealment of the state of its

security; and/or incomplete representations about the security and integrity of its computer and

data systems, and its prior data breaches, while purposefully withholding material facts from

Plaintiff and the Virgin Islands Subclass that contradicted these representations.

       848.    Marriott acted intentionally, knowingly, and maliciously to violate the Virgin

Island’s Consumer Fraud and Deceptive Business Practices Act, and recklessly disregarded

Plaintiff and Virgin Islands Subclass members’ rights. Past data breaches put Marriott on notice

that its security and privacy protections were inadequate. Marriott intentionally hid the

inadequacies in its data security, callously disregarding the rights of consumers.

       849.    As a direct and proximate result of Marriott’s unfair and deceptive acts or

practices, Plaintiff and Virgin Islands Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from fraud and identity theft; time and expenses related to monitoring their

financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft;

loss of value of their Personal Information; and paying more for Defendant’s services than they

would have.

       850.    Marriott’s violations present a continuing risk to Plaintiff and Virgin Islands

Subclass members as well as to the general public.

       851.    Plaintiff and Virgin Islands Subclass members seek all monetary and non-

monetary relief allowed by law, including compensatory, consequential, treble, punitive, and




                                            297
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 298 of 312



equitable damages under V.I. Code tit. 12A, § 331; injunctive relief; and reasonable attorneys’

fees and costs.

                                              COUNT 80


                     VIRGIN ISLANDS CONSUMER PROTECTION LAW,

                                   V.I. Code tit. 12A, §§101, et seq.

       852.       Plaintiffs, on behalf of the Virgin Islands Subclass, repeat and allege Paragraphs

1-275, as if fully alleged herein.

       853.       Marriott is a “merchant,” as defined by V.I. Code tit. 12A, § 102(e).

       854.       Plaintiff and Virgin Islands Subclass members are “consumers,” as defined by

V.I. Code tit. 12A, § 102(d).

       855.       Marriott sells and offers for sale “consumer goods” and “consumer services,” as

defined by V.I. Code tit. 12A, § 102(c).

       856.       Marriott engaged in deceptive acts and practices, in violation of V.I. Code tit.

12A, § 101, including: failing to implement and maintain reasonable security and privacy

measures to protect Plaintiff and Virgin Islands Subclass members’ Personal Information, which

was a direct and proximate cause of the Marriott Data Breach; failing to identify foreseeable

security and privacy risks, remediate identified security and privacy risks, and adequately

improve security and privacy measures following previous cybersecurity incidents, which was a

direct and proximate cause of the Marriott Data Breach; failing to comply with common law and

statutory duties pertaining to the security and privacy of Plaintiff and Virgin Islands Subclass

members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

misrepresenting that it would protect the privacy and confidentiality of Plaintiff and Virgin

Islands Subclass members’ Personal Information, including by implementing and maintaining



                                              298
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 299 of 312



reasonable security measures; misrepresenting that it would comply with common law and

statutory duties pertaining to the security and privacy of Plaintiff and Virgin Islands Subclass

members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

omitting, suppressing, and concealing the material fact that it did not reasonably or adequately

secure Plaintiff and Virgin Islands Subclass members’ Personal Information; and omitting,

suppressing, and concealing the material fact that it did not comply with common law and

statutory duties pertaining to the security and privacy of Plaintiff and Virgin Islands Subclass

members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45.

       857.    Marriott’s acts and practices were “deceptive trade practices” under V.I. Code tit.

12A, § 102(a) because Marriott: represented that goods or services have sponsorship, approval,

accessories, characteristics, ingredients, uses, benefits, or quantities that they do not have; or that

goods or services are of particular standard, quality, grade, style or model, if they are of another;

used exaggeration, innuendo or ambiguity as to a material fact or failure to state a material fact if

such use deceives or tends to deceive; offered goods or services with intent not to sell them as

offered; and stated that a consumer transaction involves consumer rights, remedies or obligations

that it does not involve.

       858.    Marriott’s acts and practices were also “deceptive” under V.I. Code tit. 12A, §

101 because Marriott made representations or omissions of material facts that had the capacity,

tendency or effect of deceiving or misleading consumers, including Plaintiff and Virgin Islands

Subclass members.

       859.    Marriott intended to mislead Plaintiff and Virgin Islands Subclass members and

induce them to rely on its misrepresentations and omissions.




                                             299
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 300 of 312



       860.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       861.    Marriott acted intentionally, knowingly, and maliciously to violate the Virgin

Island’s Consumer Protection Law, and recklessly disregarded Plaintiff and Virgin Island

Subclass members’ rights. Marriott’s numerous past data breaches put it on notice that its

security and privacy protections were inadequate.

       862.    As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiff

and Virgin Islands Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

Personal Information; and paying more for Defendant’s services than they would have.

       863.    Marriott’s violations present a continuing risk to Plaintiff and Virgin Islands

Subclass members as well as to the general public.

       864.    Plaintiff and Virgin Islands Subclass members seek all monetary and non-

monetary relief allowed by law, including declaratory relief; injunctive relief; the greater of

actual damages or $500 per violation; compensatory, consequential, treble, and punitive

damages; disgorgement; and reasonable attorneys’ fees and costs.




                                            300
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 301 of 312



                CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS

                                           COUNT 81


                       WASHINGTON DATA BREACH NOTICE ACT,

                              Wash. Rev. Code §§ 19.255.010, et seq.

       865.    The Washington Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Washington Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

       866.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Wash. Rev. Code § 19.255.010(1).

       867.    Plaintiff’s and Washington Subclass members’ Personal Information includes

Personal Information as covered under Wash. Rev. Code § 19.255.010(5).

       868.    Marriott is required to accurately notify Plaintiff and Washington Subclass

members following discovery or notification of the breach of its data security system if Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, in the most expedient time possible and without

unreasonable delay under Wash. Rev. Code § 19.255.010(1).

       869.    Because Marriott discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Marriott had an obligation to disclose the Data Breach

in a timely and accurate fashion as mandated by Wash. Rev. Code § 19.255.010(1).

       870.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Wash. Rev. Code § 19.255.010(1).




                                           301
         Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 302 of 312



         871.   As a direct and proximate result of Marriott’s violations of Wash. Rev. Code §

19.255.010(1), Plaintiff and Washington Subclass members suffered damages, as described

above.

         872.   Plaintiff and Washington Subclass members seek relief under Wash. Rev. Code

§§ 19.255.010(13)(a) and 19.255.010(13)(b), including actual damages and injunctive relief.

                                            COUNT 82


                     WASHINGTON CONSUMER PROTECTION ACT,

                           Wash. Rev. Code Ann. §§ 19.86.020, et seq.

         873.   The Washington Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Washington Subclass, repeats and alleges Paragraphs

1-275, as if fully alleged herein.

         874.   Marriott is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

         875.   Marriott advertised, offered, or sold goods or services in Washington and engaged

in trade or commerce directly or indirectly affecting the people of Washington, as defined by

Wash. Rev. Code Ann. § 19.86.010 (2).

         876.   Marriott engaged in unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiff and Washington Subclass members’ Personal Information, which
               was a direct and proximate cause of the Marriott Data Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents, which was a direct and proximate
               cause of the Marriott Data Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiff and Washington Subclass members’ Personal



                                            302
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 303 of 312



               Information, including duties imposed by the FTC Act, 15 U.S.C. § 45 which was
               a direct and proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Washington Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Washington Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Washington Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Washington Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       877.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       878.    Marriott acted intentionally, knowingly, and maliciously to violate Washington’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Washington Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       879.    Marriott’s conduct is injurious to the public interest because it violates Wash.

Rev. Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of

public interest impact, and/or injured persons and had and has the capacity to injure persons.

Further, its conduct affected the public interest, including the millions of Washingtonians

affected by the Marriott Data Breach.




                                           303
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 304 of 312



        880.    As a direct and proximate result of Marriott’s unfair methods of competition and

unfair or deceptive acts or practices, Plaintiff and Washington Subclass members have suffered

and will continue to suffer injury, ascertainable losses of money or property, and monetary and

non-monetary damages, including from fraud and identity theft; time and expenses related to

monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud

and identity theft; loss of value of their Personal Information; and paying more for Defendant’s

services than they would have.

        881.    Plaintiff and Washington Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

and attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE WISCONSIN SUBCLASS

                                             COUNT 83


   NOTICE OF UNAUTHORIZED ACQUISITION OF PERSONAL INFORMATION,

                                   Wis. Stat. §§ 134.98(2), et seq.

        882.    The Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Wisconsin Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        883.    Marriott is a business that maintains or licenses Personal Information as defined

by Wis. Stat. § 134.98(2).

        884.    Plaintiff’s and Wisconsin Subclass members’ Personal Information include that

which is covered under Wis. Stat. § 134.98(1)(b).

        885.    Marriott is required to accurately notify Plaintiff and Wisconsin Subclass

members if it knows that Personal Information in its possession has been acquired by a person



                                             304
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 305 of 312



whom it has not authorized to acquire the Personal Information within a reasonable time under

Wis. Stat. §§ 134.98(2)-(3)(a).

        886.    Because Marriott knew that Personal Information in its possession had been

acquired by a person whom it has not authorized to acquire the Personal Information, Marriott

had an obligation to disclose the Data Breach in a timely and accurate fashion as mandated by

Wis. Stat. § 134.98(2).

        887.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Wis. Stat. § 134.98(2).

        888.    As a direct and proximate result of Marriott’s violations of Wis. Stat. §

134.98(3)(a), Plaintiff and Wisconsin Subclass members suffered damages, as described above.

        889.    Plaintiff and Wisconsin Subclass members seek relief under Wis. Stat. § 134.98,

including actual damages and injunctive relief.

                                            COUNT 84


                   WISCONSIN DECEPTIVE TRADE PRACTICES ACT,

                                        Wis. Stat. § 100.18

        890.    The Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Wisconsin Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        891.    Marriott is a “person, firm, corporation or association,” as defined by Wis. Stat. §

100.18(1).

        892.    Plaintiff and Wisconsin Subclass members are members of “the public,” as

defined by Wis. Stat. § 100.18(1).




                                            305
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 306 of 312



       893.    With intent to sell, distribute, or increase consumption of merchandise, services,

or anything else offered by Marriott to members of the public for sale, use, or distribution,

Marriott made, published, circulated, placed before the public or caused (directly or indirectly) to

be made, published, circulated, or placed before the public in Wisconsin advertisements,

announcements, statements, and representations to the public which contained assertions,

representations, or statements of fact which are untrue, deceptive, and/or misleading, in violation

of Wis. Stat. § 100.18(1).

       894.    Marriott also engaged in the above-described conduct as part of a plan or scheme,

the purpose or effect of which was to sell, purchase, or use merchandise or services not as

advertised, in violation of Wis. Stat. § 100.18(9).

       895.    Marriott’s deceptive acts, practices, plans, and schemes include:




                                            306
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 307 of 312



           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff and Wisconsin Subclass members’ Personal Information, which
              was a direct and proximate cause of the Marriott Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents, which was a direct and proximate
              cause of the Marriott Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff and Wisconsin Subclass members’ Personal Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and
              proximate cause of the Marriott Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff
              and Wisconsin Subclass members’ Personal Information, including by
              implementing and maintaining reasonable security measures;

           e. Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Wisconsin Subclass
              members’ Personal Information, including duties imposed by the FTC Act, 15
              U.S.C. § 45;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably
              or adequately secure Plaintiff and Wisconsin Subclass members’ Personal
              Information; and

           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law and statutory duties pertaining to the security and privacy of
              Plaintiff and Wisconsin Subclass members’ Personal Information, including
              duties imposed by the FTC Act, 15 U.S.C. § 45.

       896.    Marriott intended to mislead Plaintiff and Wisconsin Subclass members and

induce them to rely on its misrepresentations and omissions.

       897.    Marriott’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Marriott’s data security and ability to

protect the confidentiality of consumers’ Personal Information.

       898.    Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. In

addition, such a duty is implied by law due to the nature of the relationship between



                                           307
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 308 of 312



consumers—including Plaintiff and the Wisconsin Subclass—and Marriott, because consumers

are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Marriott. Marriott’s duty to disclose also arose from its:

           a. Possession of exclusive knowledge regarding the security of the data in its
              systems;

           b. Active concealment of the state of its security; and/or

           c. Incomplete representations about the security and integrity of its computer and
              data systems, and its prior data breaches, while purposefully withholding material
              facts from Plaintiff and the Wisconsin Subclass that contradicted these
              representations.

       899.    Marriott’s failure to disclose the above-described facts is the same as actively

representing that those facts do not exist.

       900.    Marriott acted intentionally, knowingly, and maliciously to violate the Wisconsin

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Wisconsin Subclass

members’ rights. Past data breaches put Marriott on notice that its security and privacy

protections were inadequate.

       901.    As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiff

and Wisconsin Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from fraud and

identity theft; time and expenses related to monitoring their financial accounts for fraudulent

activity; an increased, imminent risk of fraud and identity theft; loss of value of their Personal

Information; and paying more for Defendant’s services than they would have.

       902.    Marriott had an ongoing duty to all Marriott customers to refrain from deceptive

acts, practices, plans, and schemes under Wis. Stat. § 100.18.




                                              308
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 309 of 312



        903.    Plaintiff and Wisconsin Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat.

§ 100.18(11)(b)(2), injunctive relief, and punitive damages.

                  CLAIMS ON BEHALF OF THE WYOMING SUBCLASS

                                           COUNT 85


        COMPUTER SECURITY BREACH; NOTICE TO AFFECTED PERSONS,

                             Wyo. Stat. Ann. §§ 40-12-502(a), et seq.

        904.    The Wyoming Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Wyoming Subclass, repeats and alleges Paragraphs 1-

275, as if fully alleged herein.

        905.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Wyo. Stat. Ann. § 40-12-502(a).

        906.    Plaintiff’s and Wyoming Subclass members’ Personal Information includes that

which is covered under Wyo. Stat. Ann. § 40-12-502(a).

        907.    Marriott is required to accurately notify Plaintiff and Wyoming Subclass members

when it becomes aware of a breach of its data security system if the misuse of personal

identifying information has occurred or is reasonably likely to occur, in the most expedient time

possible and without unreasonable delay under Wyo. Stat. Ann. § 40-12-502(a).

        908.    Because Marriott was aware of a breach of its data security system in which the

misuse of personal identifying information has occurred or is reasonably likely to occur, Marriott

had an obligation to disclose the Marriott Data Breach in a timely and accurate fashion as

mandated by Wyo. Stat. Ann. § 40-12-502(a).




                                           309
       Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 310 of 312



       909.    By failing to disclose the Marriott Data Breach in a timely and accurate manner,

Marriott violated Wyo. Stat. Ann. § 40-12-502(a).

       910.    As a direct and proximate result of Marriott’s violations of Wyo. Stat. Ann. § 40-

12-502(a), Plaintiff and Wyoming Subclass members suffered damages, as described above.

       911.    Plaintiff and Marriott Subclass members seek relief under Wyo. Stat. Ann. § 40-

12-502(f), including actual damages and equitable relief.

                                   REQUEST FOR RELIEF

               Plaintiffs, individually and on behalf of members of the Class and Subclasses, as

applicable, respectfully request that the Court enter judgment in their favor and against Marriott,

as follows:

                   1.      That the Court certify this action as a class action, proper and

                           maintainable pursuant to Rule 23 of the Federal Rules of Civil

                           Procedure; declare that Plaintiffs are proper class representatives; and

                           appoint the undersigned as Plaintiffs’ Co-Lead Counsel;

                   2.      That the Court grant permanent injunctive relief to prohibit Marriott

                           from continuing to engage in the unlawful acts, omissions, and

                           practices described herein;

                   3.      That the Court award Plaintiffs and Class and Subclass members

                           compensatory, consequential, general, and nominal damages in an

                           amount to be determined at trial;

                   4.      That the Court order disgorgement and restitution of all earnings,

                           profits, compensation, and benefits received by Marriott as a result of

                           its unlawful acts, omissions, and practices;




                                           310
      Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 311 of 312



                   5.      That the Court award statutory damages, trebled, and punitive or

                           exemplary damages, to the extent permitted by law;

                   6.      That the Court award to Plaintiffs the costs and disbursements of the

                           action, along with reasonable attorneys’ fees, costs, and expenses;

                   7.      That the Court award pre- and post-judgment interest at the maximum

                           legal rate; and

                   8.      That the Court grant all such other relief as it deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a jury trial on all claims so triable.


Dated: January 9, 2019                         Respectfully submitted,

                                              /s/ James P. Ulwick
                                              James P. Ulwick (Fed. Bar No. 00536)
                                              KRAMON & GRAHAM PA
                                              One South Street, Suite 2600
                                              Baltimore, Maryland 21202
                                              Telephone: (410) 752-6030
                                              Facsimile: (410) 539-1269
                                              julwick@kg-law.com

                                              Melissa H. Maxman (Fed. Bar No. 86838)
                                              Erica Lai (to file pro hac vice)
                                              COHEN & GRESSER LLP
                                              2001 Pennsylvania Avenue, NW, Suite 300
                                              Washington, DC 20006
                                              Telephone: (202) 851-2071
                                              mmaxman@cohengresser.com
                                              elai@cohengresser.com




                                             311
Case 8:19-cv-00094-RWT Document 1 Filed 01/09/19 Page 312 of 312



                             Andrew N. Friedman (Fed. Bar No. 14421)
                             Douglas J. MacNamara (to file pro hac vice)
                             Sally Handmaker Guido (to file pro hac vice)
                             COHEN MILSTEIN SELLERS & TOLL PLLC
                             1100 New York Avenue, NW, Suite 500
                             Washington, D.C. 20005
                             Telephone: (202) 408-4600
                             afriedman@cohenmilstein.com
                             dmcnamara@cohenmilstein.com
                             sguido@cohenmilstein.com

                             Adam J. Levitt (to file pro hac vice)
                             Amy E. Keller (to file pro hac vice)
                             DICELLO LEVITT & CASEY LLC
                             Ten North Dearborn Street, Eleventh Floor
                             Chicago, Illinois 60602
                             Telephone: (312) 214-7900
                             alevitt@dlcfirm.com
                             akeller@dlcfirm.com

                             James J. Pizzirusso (to file pro hac vice)
                             Steven Nathan (to file pro hac vice)
                             Megan E. Jones (Fed. Bar No. 15671)
                             HAUSFELD LLP
                             1700 K Street NW Suite 650
                             Washington, D.C. 20006
                             Telephone: (202) 540-7200
                             jpizzirusso@hausfeld.com
                             snathan@hausfeld.com
                             mjones@hausfeld.com

                             Counsel for Plaintiffs and the Putative Class
                             Members




                           312
